



AMENDED AND RESTATED ASSET PURCHASE AGREEMENT
AMONG
NORTHSTAR HEALTHCARE ACQUISITIONS, L.L.C.,
as Buyer,
and
NOBILIS HEALTH CORP.
and
HAMILTON PHYSICIAN SERVICES, LLC,
CARLOS R. HAMILTON III, M.D., P.A.

each as a Seller,
and
CARLOS R. HAMILTON III, M.D.
as Owner


DATED
March 8, 2017






3774916.5

--------------------------------------------------------------------------------


TABLE OF CONTENTS








ARTICLE I
PURCHASE AND SALE OF ASSETS
1


Section 1.1
Purchase and Sale; Post-Closing Adjustment; Closing
1


Section 1.2
Excluded Assets
4


Section 1.3
Assumed Liabilities
6


Section 1.4
Retained Liabilities
6


Section 1.5
Closing
7


Section 1.6
Closing Deliveries.
7


Section 1.7
Allocation of Purchase Price
8


ARTICLE II
REPRESENTATIONS OF SELLERS
9


Section 2.1
Existence, Authority and Binding Obligation
9


Section 2.2
Organization; Subsidiaries
9


Section 2.3
No Conflict
9


Section 2.4
Title, Sufficiency and Condition of Assets
10


Section 2.5
Financial Statements
10


Section 2.6
Liabilities
11


Section 2.7
Legal Compliance
11


Section 2.8
Taxes
11


Section 2.9
Intellectual Property
12


Section 2.10
Agreements
13


Section 2.11
Legal Proceedings
13


Section 2.12
Medicare Participation and Reimbursement.
13


Section 2.13
Compliance
14


Section 2.14
Clinical Staff Matters
14


Section 2.15
Employment Matters
14


Section 2.16
Inventory
15


Section 2.17
Certain Books and Records
15


Section 2.18
Investment Experience
15


Section 2.19
No SEC Review
15


Section 2.20
Purchase For Own Account
15


Section 2.21
Rule 144
15


Section 2.22
Unregistered Registration Shares
16


Section 2.23
No Public Offering
16


ARTICLE III
REPRESENTATIONS OF BUYER AND NHC
16


Section 3.1
General
16


ARTICLE IV
OTHER COVENANTS OF THE PARTIES
17


Section 4.1
Conduct of Business Prior to Closing
17


Section 4.2
Access to Books, Records and Personnel
17


Section 4.3
Tax Matters
18


Section 4.4
Further Assurances
18


Section 4.5
Sellers’ Employees
18


Section 4.6
Covenant Not to Compete
19


Section 4.7
Confidentiality
20


Section 4.8
Mail
21





 
i
 



3774916.5

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




Section 4.9
Third Party Consents
21


Section 4.10
Insurance
21


Section 4.11
Financial Statements
21


Section 4.12
Sellers' Indebtedness
22


Section 4.13
Cooperation after Closing
22


Section 4.14
Transition Period
22


Section 4.15
Release of Sellers and Owner
22


ARTICLE V
CONDITIONS TO CLOSING
24


Section 5.1
Conditions to Obligations of the Parties
23


Section 5.2
Conditions to Obligations of Sellers and Owner
23


Section 5.3
Conditions to Obligations of Buyer and NHC
23


ARTICLE VI
PURCHASE PRICE HOLDBACK CASH
24


Section 6.1
Holdback Cash
24


Section 6.2
Distribution of Holdback Cash
24


ARTICLE VII
INDEMNIFICATION
24


Section 7.1
Loss and Indemnitees Defined
24


Section 7.2
Indemnification by Sellers
24


Section 7.3
Indemnification by Buyer and NHC
25


Section 7.4
Procedures for Indemnification.
25


Section 7.5
Survival of Limitation
26


Section 7.6
Limitations on Indemnification and Payment of Damages.
27


Section 7.7
Characterization of Indemnification Payments
27


Section 7.8
Express Negligence Rule
27


ARTICLE VIII
TERMINATION
28


Section 8.1
Termination
28


Section 8.2
Effect of Termination
28


ARTICLE IX
GENERAL PROVISIONS
28


Section 9.1
Expenses
28


Section 9.2
Notices
29


Section 9.3
Severability
29


Section 9.4
Entire Agreement
29


Section 9.5
Assignment
29


Section 9.6
No Third-Party Beneficiaries
30


Section 9.7
Amendment; Waiver
30


Section 9.8
Governing Law
30


Section 9.9
Dispute Resolution
30


Section 9.10
Counterparts
30


Section 9.11
Press Releases
30







 
ii
 



3774916.5

--------------------------------------------------------------------------------










EXHIBITS:
 
 
 
 
 
Exhibit A
-
Form of Convertible Note
Exhibit B
-
Form of Bill of Sale, Assignment and Assumption
Exhibit C
-
Form of Physician Employment Agreement and Medical Director Agreement
Exhibit D
-
Form of IP License – Intentionally Omitted
Exhibit E-1
-
Form of Sellers’ Closing Certificate
Exhibit E-2
-
Form of Owner’s Closing Certificate
Exhibit F
Exhibit G
-
Form of Buyer’s Closing Certificate
Transition Services Agreement


SCHEDULES:
 
 
Schedule 1.1(a)
-
Purchased Assets/Contracts
Schedule 1.1(b)
-
Accounts Receivable
Schedule 1.2(c)
-
Excluded Assets – Contracts
Schedule 1.2(d)
-
Excluded Assets – Other Assets
Schedule 1.3(a)
-
Assumed Accounts Payable
Schedule 1.3(c)
-
Equipment Indebtedness
Schedule 1.3(e)
-
Clinic Leases
Schedule 1.3(f)
Schedule 1.4
-
Other Assumed Liabilities
Retained Liabilities
Schedule 2.3
-
No Conflicts, Consents, etc.
Schedule 2.4
-
Title, Sufficiency and Condition of Assets
Schedule 2.5
-
Financial Statements
Schedule 2.7
-
Permits
Schedule 2.9
-
Excluded IP Assets
Schedule 2.10(b)
-
Health Care Professional Agreements
Schedule 2.10(c)
-
Related Party Agreements
Schedule 2.10(d)
-
Lease Payments
Schedule 2.11
-
Sellers’ Legal Proceedings
Schedule 2.12(a)
-
NPIs/Provider Numbers
Schedule 2.12(b)
-
Billing Practices
Schedule 2.14
-
Clinical Staff
Schedule 3.1(b)
-
Buyer Consents
Schedule 4.5
-
Transferred Employees
Schedule 4.6
-
Exceptions to Non-Compete



[Remainder of Page Intentionally Left Blank]




 
iii
 



3774916.5

--------------------------------------------------------------------------------






INDEX OF DEFINED TERMS
Defined Term
Section
Accounts Receivable
1.1(b)
Affiliate
2.10(c)
Agreement
Preamble
Applicable Laws
1.2(b)
AP
1.3(a)
AR
1.1(b)
Assumed Liabilities
1.3
Business
Recitals
Buyer
Preamble
Buyer Indemnitees
7.1(b)
Clinic Leases
1.3(e)
Closing
1.5
Closing Cash
1.1(a)(i)
Closing Date
1.5(a)
Closing Working Capital
1.1(d)(i)(1)
Closing Working Capital Statement
1.1(ii)(3)
Code
1.7(a)
Converted Financial Statements
4.11
Current Assets
1.1(d)(i)(2)
Current Liabilities
1.1(d)(i)(3)
Disputed Amounts
1.1(ii)(d)(7)
Effective Date
Preamble
Equipment Indebtedness
1.3(c)
ERISA
1.2(a)
Estimated Closing Working Capital
1.1(ii)(1)
Estimated Closing Working Capital Statement
1.1(ii)(1)
Excluded Assets
1.2
Financial Statements
2.5(a)(ii)
Fundamental Representations
7.5(a)(ii)
GAAP
1.1(d)(i)(4)
Government Programs
1.2(g)
Governmental Authority
1.2(b)
Health Care Professional Agreements
2.10(b)
Holdback Cash
1.1(a)(iii)
HPS
Preamble
Independent Accountant
1.1(d)(ii)(7)
Indemnified Party
7.4(a)
Indemnifying Party
7.4(a)
Intellectual Property
2.9(a)



-iv-
3774916.5

--------------------------------------------------------------------------------





Interim Financial Statements
2.5(a)(ii)
Inventory and Inventories
2.16
Loss
7.1(a)
NHC
Preamble
NPIs
1.2(g)
Non-Transferred Purchased Asset
4.9
Note
1.1(a)(ii)
Owner
Preamble
Parties
Preamble
Party
Preamble
PA
Preamble
Payoff Amount
4.12
Payoff Letters
4.12
Permits
1.2(b)
Permitted Encumbrances
2.4
Physician Employment & Medical Director Agreement
1.6(a)(ii)
Plans
1.2(a)
Post-Closing Adjustment
1.1(ii)(4)
Program Agreements
2.12(a)
PTO
4.5(b)
Purchase Price
1.1(a)
Purchased Assets
1.1(a)
Resolution Period
1.1(ii)(6)
Restricted Period
4.6
Restricted Territory
4.6
Retained Liabilities
1.4(b)
Review Period
1.1(ii)(5)
SEC
2.19
Securities Act
2.19
Seller(s)
Preamble
Seller Indemnitees
7.1(c)
Seller Insurance
4.10
Sellers’ Knowledge
2.6
Statement of Objections
1.1(ii)(6)
Tax Returns
1.7(b)
Taxes
1.3(d)
Third Party Claim
7.4(a)
Trade Secrets
2.9(a)(iv)
Transaction Documents
2.1(a)
Transactions
2.1(a)
Transferred Employees
4.5(a)
Transferred IP Assets
2.9(a)
Unaudited Financial Statements
2.5(a)(i)



-v-
3774916.5

--------------------------------------------------------------------------------





Undisputed Amounts
1.1(d)(ii)(7)



[Remainder of Page Intentionally Left Blank]




-vi-
3774916.5

--------------------------------------------------------------------------------






AMENDED AND RESTATED ASSET PURCHASE AGREEMENT
This Amended and Restated Asset Purchase Agreement (this “Agreement”) is dated
March 8, 2017 (the “Effective Date”), among Northstar Healthcare Acquisitions,
L.L.C., a Delaware limited liability company (“Buyer”), Nobilis Health Corp., a
British Columbia corporation (“NHC”), Hamilton Physician Services, LLC, a Texas
limited liability company (“HPS”), Carlos R. Hamilton, III, M.D., P.A. a Texas
Professional Association (“PA”) (HPS and PA are each a “Seller” and collectively
“Sellers”), and Carlos R. Hamilton III, M.D, a resident of the State of Texas
(“Owner”). Buyer, NHC, Sellers and Owner are referred to collectively as the
“Parties” and each individually as a “Party.”
A.    Buyer, NHC, Sellers and Owner entered into that certain Asset Purchase
Agreement, dated January 6, 2017 (the “Original Agreement”), pursuant to which
Sellers agreed to sell to Buyer, and Buyer agreed to purchase from Sellers,
substantially all of the assets of the vascular medical practice owned and
operated by Sellers.
B.    Buyer, NHC, Sellers and Owner desire to amend and restated the Original
Agreement, upon the terms and conditions of this Agreement, which supersedes and
replaces the Original Agreement in its entirety.
C.    Sellers collectively own and operate an independent, vascular medical
practice focused on the diagnosis and treatment of venous disease with eight (8)
clinic locations located in the Houston, Austin, and San Antonio, Texas at which
medical practitioners treat patients with venous diseases and provide certain
other vascular services (the “Business”).
D.    Sellers desire to sell to Buyer, and Buyer desires to purchase from
Sellers, substantially all of the assets, and certain specified liabilities, of
the Business.
E.    Owner owns all of the limited liability company interests in HPS and all
of the stock of PA.
In consideration of the mutual covenants and agreements in this Agreement and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties agree as follows:
ARTICLE I

PURCHASE AND SALE OF ASSETS
Section 1.1    Purchase and Sale; Post-Closing Adjustment; Closing.
(a)    At the Closing, Sellers shall sell to Buyer, and Buyer shall purchase
from Sellers, all of Sellers’ right, title and interest in all of the assets of
Sellers listed or described on Schedule 1.1(a), including the Accounts
Receivable but excluding the Excluded Assets (collectively, the “Purchased
Assets”), free and clear of all encumbrances, for a purchase price to be paid at
the Closing equal to Thirteen Million Three Hundred Twenty Thousand Six Hundred
Forty-Five Dollars and Fifty-Two Cents ($13,320,645.52) (the “Purchase Price”),
consisting of the following:


3774916.5

--------------------------------------------------------------------------------





(i)    Seven Million Eight Hundred Twenty Thousand Six Hundred Forty-Five
Dollars and Fifty-Two Cents ($7,820,645.52) in cash delivered at Closing (the
“Closing Cash”);
(ii)    a convertible note, substantially in the form attached hereto as Exhibit
A, in the principal amount of Five Million Dollars ($5,000,000) executed by
Buyer and NHC in favor of Owner (the “Note”); and
(iii)    Five Hundred Thousand Dollars ($500,000) as a holdback to the cash
portion of the Purchase Price (the “Holdback Cash”) which shall be distributed
in accordance with Article VI.
(b)    For the purposes of this Agreement, “Accounts Receivable” means all
accounts receivable and other rights to payment from patients and customers of
Sellers, but excluding Government Programs, with respect to goods sold and
services provided within the 90-day period immediately preceding the Closing
(the “AR”), set forth on Schedule 1.1(b).
(c)    Notwithstanding the foregoing, between the Effective Date and Closing
Sellers shall permit Buyer, during normal business hours and with advance
notice, to reasonably inspect and take a physical inventory of the Purchased
Assets to verify the accuracy and completeness of Schedule 1.1(a).
(d)    Working Capital Matters.
(i)    Definitions: For purposes of this Article I:
(1)    “Closing Working Capital” means (a) the Current Assets of the Sellers,
less (b) the Current Liabilities of the Sellers, determined as of the close of
business on the Closing Date.
(2)     “Current Assets” means cash and cash equivalents, accounts receivable,
inventory and prepaid expenses, but excluding (a) the portion of any prepaid
expense of which Buyer will not receive the benefit following the Closing; and
(b) deferred tax assets.
(3)     “Current Liabilities” means accounts payable, accrued Taxes and accrued
expenses.
(4)     “GAAP” means United States generally accepted accounting principles.
(ii)    Post-Closing Adjustment.




 


(1)    At least three (3) business days before the Closing, the Sellers shall
prepare and deliver to Buyer a statement setting forth its good faith estimate
of Closing Working Capital (the “Estimated Closing Working Capital”), which
statement shall contain an estimated balance sheet of the Sellers as of the
Closing Date (without giving effect to the transactions




2
3774916.5

--------------------------------------------------------------------------------





contemplated herein) and a calculation of Estimated Closing Working Capital
calculated in accordance with GAAP (the “Estimated Closing Working Capital
Statement”).
(2)    Within thirty (30) days after the Closing Date, Sellers shall deliver to
Buyer the Converted Financial Statements in accordance with Section 4.11 (“the
Converted Financials Date”).
(3)    Within sixty (60) days after the Converted Financials Date, Buyer shall
prepare and deliver to Sellers a statement setting forth Buyer’s calculation of
Closing Working Capital, which statement shall contain an opening balance sheet
of the Sellers as of the Closing Date (without giving effect to the transactions
contemplated herein) and a calculation of Closing Working Capital calculated in
accordance with GAAP (the “Closing Working Capital Statement”).
 
(4)    The post-closing adjustment shall be an amount equal to the Closing
Working Capital set forth on the Closing Working Capital Statement minus the
Estimated Closing Working Capital (the “Post-Closing Adjustment”). If the
Post-Closing Adjustment is a positive number, Buyer shall pay to Sellers an
amount equal to the Post-Closing Adjustment. If the Post-Closing Adjustment is a
negative number, Sellers shall pay to Buyer an amount equal to the Post-Closing
Adjustment.
 
(5)    After receipt of the Closing Working Capital Statement, Sellers shall
have thirty (30) days (the “Review Period”) to review the Closing Working
Capital Statement. During the Review Period, Sellers and Sellers' accountants
shall have full access to the personnel of, and work papers prepared by, Buyer
and/or Buyer's accountants to the extent that they relate to the Closing Working
Capital Statement and to such historical financial information (to the extent in
Buyer's possession) relating to the Closing Working Capital Statement as Sellers
may reasonably request for the purpose of reviewing the Closing Working Capital
Statement and to prepare a Statement of Objections (defined below); provided,
that such access shall be in a manner that does not interfere with the normal
business operations of Buyer.
 
(6)    On or prior to the last day of the Review Period, Sellers may object to
the Closing Working Capital Statement by delivering to Buyer a written statement
setting forth Sellers’ objections in reasonable detail, indicating each disputed
item or amount and the basis for Sellers’ disagreement therewith (the “Statement
of Objections”). If Sellers fail to deliver the Statement of Objections before
the expiration of the Review Period, the Closing Working Capital Statement and
the Post-Closing Adjustment, as the case may be, reflected in the Closing
Working Capital Statement shall be deemed to have been accepted by Sellers. If
Sellers deliver the Statement of Objections before the expiration of the Review
Period, Buyer and Sellers shall negotiate in good faith to resolve such
objections within thirty (30) days after the delivery of the Statement of
Objections (the “Resolution Period”), and, if the same are so resolved within
the Resolution Period, the Post-Closing Adjustment and the Closing Working
Capital Statement with such changes as may have been previously agreed in
writing by Buyer and Sellers, shall be final and binding.
 




3
3774916.5

--------------------------------------------------------------------------------





(7)    Resolution of Disputes. If Sellers and Buyer fail to reach an agreement
with respect to all of the matters set forth in the Statement of Objections
before expiration of the Resolution Period, then any amounts remaining in
dispute (“Disputed Amounts”) and any amounts not so disputed, the “Undisputed
Amounts”) shall be submitted for resolution to the office of Weaver L.L.P. or,
if Weaver L.L.P. is unable to serve, Buyer and Sellers shall appoint by mutual
agreement the office of an impartial nationally recognized firm of independent
certified public accountants other than Sellers’ accountants or Buyer's
accountants (the “Independent Accountants”) who, acting as experts and not
arbitrators, shall resolve the Disputed Amounts only and make any adjustments to
the Post-Closing Adjustment, as the case may be, and the Closing Working Capital
Statement. The Parties agree that all adjustments shall be made without regard
to materiality. The Independent Accountants shall only decide the specific items
under dispute by the parties and their decision for each Disputed Amount must be
within the range of values assigned to each such item in the Closing Working
Capital Statement and the Statement of Objections, respectively.
 
 
(8)    Any fees and expenses of the Independent Accountant shall be paid by
Sellers, on the one hand, and by Buyer, on the other hand, based upon the
percentage that the amount actually contested but not awarded to Sellers or
Buyer, respectively, bears to the aggregate amount actually contested by Sellers
and Buyer.
 
(9)    The Independent Accountants shall make a determination as soon as
practicable within thirty (30) days (or such other time as the Parties shall
agree in writing) after their engagement, and their resolution of the Disputed
Amounts and their adjustments to the Closing Working Capital Statement and/or
the Post-Closing Adjustment shall be conclusive and binding upon the Parties
hereto.
 
(10)    Except as otherwise provided herein, any payment of the Post-Closing
Adjustment, shall (a) be due (x) within five (5) business days of acceptance of
the applicable Closing Working Capital Statement or (y) if there are Disputed
Amounts, then within five (5) business days of the resolution described above;
and (b) be paid by wire transfer of immediately available funds to such account
as is directed by Sellers, or by way of setoff against the Holdback Cash by
Buyer, as the case may be.
(11)    Any payments made pursuant to this Section 1.1(d)(ii) shall be treated
as an adjustment to the Purchase Price by the Parties for tax purposes, unless
otherwise required by law.
Section 1.2    Excluded Assets. The Purchased Assets do not include the
following assets of Sellers (collectively, the “Excluded Assets”):
(a)    all ownership and other rights with respect to any Plans including,
without limitation, all assets and contracts of or relating to any Plans, except
as set forth in Sections 1.3(b). With respect to Sellers, the term “Plans” means
all employee welfare benefit plans within the meaning of Section 3(1) of the
Employee Retirement Income Security Act of 1974, as amended, and the regulations
and rulings issued thereunder (“ERISA”), all employee pension benefit plans




4
3774916.5

--------------------------------------------------------------------------------





within the meaning of Section 3(2) of ERISA, all employee stock option or stock
purchase plans, bonus or incentive plans or programs, severance pay plans,
policies, practices or agreements, fringe benefits, and employment agreements;
(b)    any franchises, authorizations, licenses, permits, variances, consents,
registrations, accreditations, certifications, certificates of need,
enrollments, qualifications, operating authority, concessions, exemptions,
approvals, orders, grants or permissions issued by, or otherwise granted from
Governmental Authorities (collectively, “Permits”) necessary to own, lease and
operate the Sellers’ properties and to carry on their businesses as they are now
being conducted that by its terms is not transferable to Buyer. The term
“Governmental Authority” means any domestic, foreign or multi-national federal,
state, provincial, regional, municipal or local governmental or administrative
authority, including any court, tribunal, agency, bureau, committee, board,
regulatory body, administration, commission or instrumentality constituted or
appointed by any such authority, and shall include any agency, branch or other
governmental body charged with the responsibility and/or vested with the
authority to administer and/or enforce any applicable laws, statutes, orders,
ordinances, rules, regulations, policies, or guidelines (collectively,
“Applicable Laws”), including but not limited to the Centers for Medicare and
Medicaid Services, The Food and Drug Administration, the United States
Department of Health and Human Services Office of Inspector General, and any
Medicare or Medicaid contractors, auditors, intermediaries or carriers;
(c)    all claims and rights under the contracts set forth on Schedule 1.2(c);
(d)    the assets set forth on Schedule 1.2(d);
(e)    the corporate seals, organizational documents, minute books, and Tax
Returns (defined in Section 1.7), or other records having to do with the
corporate organization of Sellers;
(f)    any equity interests in any Seller;
(g)    all national provider identifiers (“NPIs”), all Medicare, Medicaid,
TRICARE, Department of Labor and other governmental payor program (collectively,
the “Government Programs”) provider numbers and related provider agreements;
(h)    all personnel records and other records that a Seller is required by
Applicable Laws to retain in its possession, subject to Buyer’s right to receive
copies thereof to the extent permitted by Applicable Laws;
(i)    right to settlements and retroactive adjustments, if any, for reporting
periods ending on or prior to the Closing Date, whether open or closed, arising
from or against the United States government under the Government Programs and
against any third party payor programs which settle upon a basis other than on
individual claims basis;
(j)    Sellers’ rights under the Transaction Documents; and




5
3774916.5

--------------------------------------------------------------------------------





(k)    Except as otherwise set forth in the Transition Services Agreement (as
further described under Section 4.14), all accounts receivables and other rights
to payment from Government Programs with respect to goods sold and services
provided by Sellers prior to the Closing Date.




6
3774916.5

--------------------------------------------------------------------------------







Section 1.1    Assumed Liabilities. Buyer agrees to assume and perform when due
only the following liabilities of Sellers, as applicable (the “Assumed
Liabilities”):
(a)    trade accounts payable incurred in the ordinary course of business of
Sellers through the Closing that are not delinquent (i.e., consistent with
historical payment of such accounts), as set forth on Schedule 1.3(a) (the
“AP”). Seller hereby agrees that for the purposes of this Section 1.3(a), AP
specifically excludes Sellers’ or Owner’s personal expenses. Buyer will not
assume such personal expenses and other expenses not incurred in the ordinary
course of Sellers’ business;
(b)    the non-debt liabilities arising out of the ownership and operation of
the Purchased Assets or the Business after the Closing;
(c)    all remaining payment obligations under capital leases and other
equipment-related indebtedness and obligations for equipment included in the
Purchased Assets or constituting Non-Transferred Purchased Assets (collectively,
“Equipment Indebtedness”), set forth on Schedule 1.3(c), and all other
liabilities arising after the Closing with respect to Equipment Indebtedness;
(d)    all liabilities with respect to any federal, provincial, state, local or
foreign tax or other assessment (“Taxes”) related to the Purchased Assets
incurred for any period on or after the Closing;
(e)    all “Clinic Leases” which, for purposes of this Agreement, shall mean
those real property leases set forth on Schedule1.3(e); and
(f)    Those liabilities listed on Schedule 1.3(f).
Section 1.2    Retained Liabilities.
(a)    Sellers shall retain responsibility for performing when due, and Buyer
shall not assume or have any responsibility for, all liabilities of Sellers
related to the Business and the Purchased Assets other than the Assumed
Liabilities, including (i) the ownership and operation of the Business and the
Purchased Assets prior to the Closing; (ii) the Excluded Assets; (iii) the
termination of any employees of Sellers who are not Transferred Employees; (iv)
Transferred Employees who do not report for work with Buyer upon the Closing;
(v) certain indebtedness of the Sellers set forth on Schedule 1.4; (vi) any
refund, recoupment, and any penalty obligations for services rendered and billed
by the Business or its employees prior to Closing, regardless of when such
obligations are discovered or due; and (vii) any liability relating to or
arising out of any employment action or practice in connection with Seller’s
employment or termination of employment of any persons currently or formerly
employed or seeking to be employed by the Sellers, including liabilities based
upon breach of employment contract, employment discrimination, wrongful
termination, wage and hour compliance (including, without limitation, employee
classification, overtime and minimum wage obligations), independent contractor
classification, health and safety requirements, immigration and/or worker
authorization requirements, disability




7
3774916.5

--------------------------------------------------------------------------------





accommodation and leave laws, workers’ compensation, constructive termination,
failure to give reasonable notice or pay in lieu of notice, severance or
termination pay or the Consolidated Omnibus Budget Reconciliation Act, as
amended, the Employee Retirement Income Security Act of 1974, as amended, the
Worker Adjustment Retraining Notification Act of 1988, as amended, the Fair
Labor Standards Act, as amended, or the National Labor Relations Act, as
amended, or any equivalent state, municipal, county, local, foreign or other
Applicable Law. Notwithstanding anything to the contrary contained herein, any
amounts that come due pursuant to this Section 1.4(a)(vi) or related to the
liabilities listed on Schedule 2.12(b), if any, shall be offset as set forth in
Section 7.6(e) subject to Sellers’ and Owner’s prior written consent.
(b)    For the purposes of this Agreement, the liabilities described in Section
1.4(a) shall collectively be the “Retained Liabilities”.
Section 1.3    Closing. The consummation of the sale and purchase of the
Purchased Assets (the “Closing”) will take place at the offices of Nobilis
Health Corp. 11700 Katy Freeway, Suite 300, Houston, Texas 77079, at 10:00 a.m.
local time on the sooner of March ____, 2017 or the second business day after
all of the conditions to closing in Sections 5.1, 5.2, and 5.3 are satisfied or
waived (other than conditions which are to be satisfied on the Closing Date), or
at such other time, date or place as Sellers, Owner and Buyer may mutually agree
upon in writing (the “Closing Date”). The Closing shall be deemed effective as
of 12:00 a.m., Houston time, on the Closing Date.
Section 1.6    Closing Deliveries.
(a)    At the Closing, unless waived by Buyer, Sellers and Owner, as applicable,
shall deliver to Buyer:
(i)    a bill of sale, assignment and assumption with respect to the Purchased
Assets substantially in the form attached hereto as Exhibit B, duly executed by
Sellers and Owner, in favor of certain direct or indirect, wholly-owned
subsidiaries of Buyer, as designated by Buyer to Seller prior to the Closing
Date;
(ii)    an employment agreement, substantially in the form attached hereto as
Exhibit C (the “Physician Employment & Medical Director Agreement”), executed by
Owner;
(iii)    Certificates of Account Status with respect to each Seller, issued by
the Texas Comptroller within five (5) business days prior to the Closing Date;
(iv)    a closing certificate, substantially in the form attached hereto as
Exhibit E-1, executed by each Seller, and a certificate, substantially in the
form attached hereto as Exhibit E-2, executed by Owner;
(v)    any approvals or consents required by Section 4.4;




8
3774916.5

--------------------------------------------------------------------------------





(vi)    any evidence of payoff of debt required by Section 4.12 (excluding
Equipment Indebtedness) of each Seller or Owner or release of liens encumbering
any of the Purchased Assets requested by Buyer;
(vii)    all books and records of Sellers or Owner related to the Purchased
Assets;
(viii)    the Transition Services Agreement, upon terms mutually agreeable to
Buyer, Sellers and Owner, executed by Sellers;
(ix)    assignment and assumption agreements for each of the Clinic Leases,
executed by Sellers and Owner; and
(x)    such other documents as Buyer may reasonably request.
(b)    At the Closing, unless waived by Sellers, Buyer shall deliver to Sellers:
(i)    the Closing Cash via wire transfer;
(ii)    the Note, upon terms mutually agreeable to Buyer and Seller, executed by
Buyer;
(iii)    any approvals or consents of any rulemaking authority, person or entity
applicable to Buyer required by Section 4.4;
(iv)    the Physician Employment & Medical Director Agreement, executed by
Buyer;
(v)    the Transition Services Agreement, upon terms mutually agreeable to
Buyer, Sellers and Owner, executed by Buyer;
(vi)    a closing certificate, substantially in the form attached hereto as
Exhibit F, executed by Buyer;
(vii)    assignment and assumption agreements for each of the Clinic Leases,
executed by Buyer;
(viii)    Certificates of Account Status with respect to Buyer and NHC (or
equivalent documentation applicable to each entity’s jurisdiction of formation),
issued by the applicable jurisdiction of formation within five (5) business days
prior to the Closing Date; and
(ix)    such other documents as Sellers may reasonably request.




9
3774916.5

--------------------------------------------------------------------------------





Section 1.1    Allocation of Purchase Price.
(a)    The Parties shall allocate the Purchase Price in accordance with
Section 1060 of the Internal Revenue Code of 1986, as amended (together with any
rules or regulations issued thereunder, “Code”). Within ninety (90) days after
the Closing Date, Buyers shall provide Sellers a draft allocation of the
Purchase Price and the liabilities of Sellers and Owner among the Purchased
Assets.
(b)    The Parties shall timely file any information that may be required
pursuant to Treasury Regulations promulgated under Section 1060(b) of the Code,
and shall use the allocation of the Purchase Price as finally determined
pursuant to this Section 1.7, in connection with the preparation of Internal
Revenue Service Form 8594 as that form relates to the Transactions. The Parties
shall not file any returns, declarations, reports, statements and other
documents of, relating to, or required to be filed in respect of, any and all
Taxes (“Tax Returns”) or otherwise take any position which is inconsistent with
such allocation, except as may be adjusted by subsequent agreement following an
audit by the Internal Revenue Service or by court decision. The Parties agree
that the amount of the Purchase Price allocated to the covenant not to compete
in Section 4.6 is not intended to be a liquidated damages amount or to place a
value or ceiling on the amount of damages that could be suffered by Buyer if
such covenants are breached.
ARTICLE II    

REPRESENTATIONS OF SELLERS
Owner and each of the Sellers, jointly and severally, represent to Buyer and NHC
as follows, as of the date of this Agreement and the Closing Date:
Section 2.1    Existence, Authority and Binding Obligation.
(a)    Each Seller is duly organized, validly existing and in good standing
under the laws of its jurisdiction of formation, with full power and authority
to enter into and deliver this Agreement and the other agreements, documents or
instruments contemplated hereby (collectively, the “Transaction Documents”), to
carry out its obligations under, and to consummate the transactions contemplated
by, the Transaction Documents (collectively, the “Transactions”).
(b)    This Agreement constitutes, and, when executed and delivered, the
Transaction Documents will constitute, the legal, valid and binding obligations
of Sellers, enforceable against them in accordance with their terms, except as
such enforceability may be limited by laws affecting the enforcement of
creditors’ rights and general principles of equity.
(c)    Each Seller is not qualified to do business in any jurisdiction other
than its jurisdiction of formation.
(d)    There are no outstanding powers of attorney relating to or binding on the
Business or the Purchased Assets.
Section 2.2    Organization; Subsidiaries.




10
3774916.5

--------------------------------------------------------------------------------





(a)    Each Seller is in compliance with all provisions of its governing
documents.
(b)    No Seller owns any direct or indirect interest or other rights in any
other entity.
(c)    There are no outstanding third party rights for the issuance, sale or
purchase of any security or equity interest of any Seller.
Section 2.3    No Conflict. Except as set forth in Schedule 2.3, the execution,
delivery and performance of this Agreement, does not and will not:
(a)    breach, or require the consent of any person or entity pursuant to,
Sellers’ governing documents;
(b)    breach, or require the consent of any person or entity pursuant to, any
law, regulation, permit, order, award or other non-contractual restriction or
rule applicable to Sellers, their respective assets, the Purchased Assets or the
Business;
(c)    result in the creation of any encumbrance upon Sellers, their respective
assets or the Purchased Assets; or
(d)    (whether with notice or the lapse of time or both) under any contract or
other instrument binding on Sellers:
(i)    result in any breach of any contract included in the Purchased Assets;
(ii)    provide any other person or entity rights of termination, rescission,
amendment, acceleration or cancellation of any contract included in the
Purchased Assets; or
(iii)    require any authorization or approval of any person or entity.
Section 2.4    Title, Sufficiency and Condition of Assets. Owner owns, directly
or indirectly, one hundred percent (100%) of the equity interests of Sellers.
Sellers own, and at Closing shall transfer to Buyer, good and valid title to all
of the Purchased Assets, free and clear of all encumbrances other than Permitted
Encumbrances. Except as set forth in Schedule 2.4, none of the Purchased Assets
is leased or licensed from or to any third party. The Purchased Assets, whether
tangible or intangible, are all the assets necessary for the operation of the
Business in the manner presently operated by Seller. All of the Purchased Assets
are in good condition and repair, ordinary wear and tear excepted, and are
usable in the ordinary course of business. For the purposes of this Agreement,
“Permitted Encumbrances” means:
(a)    those items set forth on Schedule 2.4 identified as Permitted
Encumbrances;
(b)    liens for Taxes not yet due and payable;
(c)    mechanics', carriers', workmen's, repairmen's or other like liens arising
or incurred in the ordinary course of business consistent with past practice or
amounts that are not




11
3774916.5

--------------------------------------------------------------------------------





delinquent and which are not, individually or in the aggregate, material to the
Business or the Purchased Assets; and
(d)    easements, rights of way, zoning ordinances and other similar
encumbrances affecting real property which are not, individually or in the
aggregate, material to the Business or the Purchased Assets, which do not
prohibit or interfere with the current operation of any Purchased Asset.
Section 2.5    Financial Statements.
(a)    Sellers have delivered to Buyer true and correct copies of:
(i)    Sellers’ combined unaudited financial statements for the year ended
December 31, 2015, consisting of (A) the balance sheet of the Business as of
such date, and (B) the related statements of income and retained earnings,
stockholders' equity and cash flow for the year then ended (the “Unaudited
Financial Statements”); and
(ii)    Sellers’ unaudited financial statements for the ten-month period ended
October 31, 2016 (the “Interim Financial Statements”, and together with the
Unaudited Financial Statements, the “Financial Statements”).
(b)    Except as disclosed on Schedule 2.5, the Financial Statements have been
prepared on a cash basis from the books and records of Sellers in accordance
with standard accounting principles applied on a consistent basis throughout the
periods covered by the Financial Statements and present fairly, in all material
respects, the financial condition of Sellers as of such dates and the results of
operations for such periods.
(c)    Except as disclosed on Schedule 2.5, since the date of the Interim
Financial Statements, there has been no material adverse change in the assets,
liabilities or financial condition of Sellers from that set forth in the
Financial Statements or the Converted Financial Statements (defined under
Section 4.11).
Section 2.6    Liabilities. Except as set forth in the Financial Statements,
there are no material obligations or liabilities (potential or otherwise) of
Seller of any nature pending, or to Sellers’ Knowledge, threatened, against any
Seller, Owner or the Purchased Assets, other than contractual liabilities
incurred in the ordinary course of business that are not required to be
disclosed in the Financial Statements under standard accounting practices and
other than liabilities that have arisen after the date of the Interim Financial
Statements in the ordinary course of business, consistent with past practices.
There is no reasonable basis for any other obligation or liability to be imposed
upon Sellers. For the purposes of this Agreement, “Sellers’ Knowledge” means the
actual knowledge of Owner or any director or officer of Sellers.
Section 2.7    Legal Compliance. Sellers have materially complied with all
Applicable Laws. Neither Sellers nor any person or entity acting on behalf of
Sellers has made or received any unlawful payments or contributions. Except as
set forth on Schedule 2.7, Sellers hold all Permits necessary to own the
Purchased Assets and conduct the Business, and to Sellers' Knowledge except as
set




12
3774916.5

--------------------------------------------------------------------------------





forth on Schedule 2.7 or as may result from the Closing, no event has occurred
or other fact exists with respect to such Permits that allows, or after notice
or the lapse of time or both, would allow, revocation or termination of any such
Permits or would result in any other impairment in the rights of any holder
thereof.
Section 2.8    Taxes. Sellers have filed all material Tax Returns that they were
respectively required to file. All such Tax Returns were correct and complete in
all material respects and were prepared in compliance with all Applicable Laws.
To Sellers’ Knowledge, Sellers have not received any notice of deficiency or
assessment or proposed deficiency or assessment with respect to the Purchased
Assets, the Business or any Tax Returns. All Taxes due and owing by Sellers
through the Closing have been paid. All Taxes required to be withheld by any
Seller have been withheld and timely paid to the relevant taxing authority.
Sellers have complied with all information reporting related to any Taxes. No
Seller is currently the beneficiary of any extension of time within which to
file any Tax Returns. To Sellers’ Knowledge, no claim has ever been made by an
authority in a jurisdiction where Seller does not file Tax Returns that a Seller
is or may be subject to taxation by that jurisdiction. Sellers have not waived
any statute of limitations in respect of Taxes or agreed to any extension of
time with respect to a Tax assessment or deficiency.
Section 2.9    Intellectual Property.
(a)    Except as set forth in Schedule 2.9, the Purchased Assets include all of
the Intellectual Property in existence on or before the Closing Date that is or
has been used or useful with respect to the conduct of the Business excluding
any included in the Excluded Assets (collectively, the “Transferred IP Assets”).
The term “Intellectual Property” means:
(i)    all patents, patent applications, and inventions and discoveries
regardless of whether they may be patentable;
(ii)    all business and trade names and registered and unregistered trademarks
and service marks;
(iii)    all copyrights in both published and unpublished works; and
(iv)    all know-how, trade secrets, confidential information, customer lists,
software, technical information, data, process technology, plans, drawings, and
blue prints (collectively, “Trade Secrets”), as well as any other documentation
in Sellers’ possession in which such Trade Secrets are embodied or otherwise
identified.
(b)    All required filings and fees related to the Transferred IP Assets have
been timely filed with and paid to the relevant authorities and authorized
registrars, and all applicable Transferred IP Assets are otherwise in good
standing.
(c)    To the Sellers’ Knowledge, none of the Transferred IP Assets infringe or
otherwise violate the rights of any other person or entity, nor are they being
infringed or otherwise violated by any other person or entity. There are no
claims by any person, entity or authority, settled,




13
3774916.5

--------------------------------------------------------------------------------





pending or, to Sellers’ Knowledge, threatened, alleging that use of the
Transferred IP Assets by Sellers or by any other person or entity infringes the
Intellectual Property rights of any third party.
(d)    With respect to each Trade Secret included as part of the Transferred IP
Assets:
(i)    Sellers have taken all reasonable precautions to protect the secrecy,
confidentiality and value of such Trade Secret; and
(ii)    such Trade Secret is not to the Sellers’ Knowledge part of the public
knowledge or literature, and to Sellers’ Knowledge, has not been used, divulged
or appropriated either for the benefit of any third party or to the detriment of
the Sellers.
Section 2.1    Agreements.
(a)    Sellers are not, and, to Sellers’ Knowledge, no other party is in breach
of (and no event has occurred which, with notice or the lapse of time or both,
would constitute a breach of) any of the agreements listed on Schedule 1.1(a).
Each such agreement constitutes, to Sellers’ Knowledge, the legal, valid and
binding obligation of the applicable Seller, enforceable against such Seller and
any other party thereto, in accordance with their respective terms, except as
such enforceability may be limited by laws affecting the enforcement of
creditors’ rights and general principles of equity.
(b)    Schedule 2.10(b) lists all of the agreements between any Seller and
clinical staff currently used or usable in connection with the Business (the
“Health Care Professional Agreements”). Seller has provided Buyer with true and
correct copies of each Health Care Professional Agreement.
(c)    Except as set forth on Schedule 2.10(c), none of the agreements or
contracts set forth on Schedule 1.1(a) are agreements or contracts between or
among Sellers, on the one hand, and Owner or any Affiliate of Sellers or Owner,
on the other hand. For the purposes of this Agreement, “Affiliate” means any
individual, corporation, partnership, limited liability company, association,
trust or any other entity or organization, including a Governmental Authority
that, directly or indirectly through one of more intermediaries, controls or is
controlled by or is under common control with a Party.
(d)    Except as set forth on Schedule 2.10(d), Sellers are current on all lease
payments and other payments required under the capital leases and
equipment-related obligations included in the Purchased Assets.
Section 2.2    Legal Proceedings. Except as set forth on Schedule 2.11, there
are no claims, actions or investigations pending or, to Sellers’ Knowledge,
threatened against or by Sellers (a) relating to or affecting the Business or
the Purchased Assets; or (b) that challenge or seek to prevent, enjoin or
otherwise delay the Transactions. To Sellers’ Knowledge, no event has occurred
or circumstances exist that may give rise to, or serve as a basis for, any such
claim, action or investigation.




14
3774916.5

--------------------------------------------------------------------------------





Section 2.3    Medicare Participation and Reimbursement.
(a)    PA is certified or otherwise qualified for participation in the
Government Programs and has current and valid contracts for participation in
certain Government Program (the “Program Agreements”), all of which are in full
force and effect, and PA is currently in receipt of all approvals or
qualifications necessary for their reimbursement by the Government Programs.
Schedule 2.12(a) contains a list of all NPIs and all provider numbers of Sellers
under applicable Government Programs and private third party payor programs,
including any insurance company or health care provider (such as a health
maintenance organization, preferred provider organization, or any other managed
care program). To Sellers’ Knowledge, no events or facts exist that would cause
any Program Agreement to be suspended, terminated, restricted, withdrawn,
subjected to an administrative hold or otherwise not to remain in force and
effect after the Closing.
(b)    Except as described on Schedule 2.12(b) all billing practices of Sellers
with respect to all third party payors, including the Government Programs and
private insurance companies, have been conducted in material compliance with all
Applicable Laws and the billing guidelines of such third party payors. Except
for routine overpayments that occur in the ordinary course of business, Sellers
have not billed or received any payment or reimbursement in excess of amounts
allowed by Applicable Laws or the billing guidelines of any third party payor,
including the Government Programs or any private insurance companies. Sellers
have made available to Buyer true and correct copies of any and all Government
Program survey reports and correspondence issued since the later of the
Business's inception or January 1, 2007, with respect to Sellers and all plans
of correction which the applicable governmental agency required any Seller to
submit in response to such reports. Sellers have corrected any deficiencies
noted therein.
Section 2.4    Compliance. Sellers (a) are not party to a Corporate Integrity
Agreement with the Office of Inspector General of the Department of Health and
Human Services, (b) do not have reporting obligations pursuant to any settlement
agreement entered into with any Governmental Authority, or (c) to Sellers’
Knowledge are not and have not been a defendant in any qui tam/False Claims Act
litigation, or (d) have not received any complaints from employees, independent
contractors, vendors, physicians, or any other person that would indicate that
any Seller has violated in any material respect any applicable material law,
rule, or regulation. Sellers have provided Buyer with complete and accurate
descriptions of each audit and investigation conducted with respect to its
compliance with Applicable Laws during the last three years.
Section 2.5    Clinical Staff Matters. There are no pending or, to Sellers’
Knowledge, threatened adverse actions, appeals, challenges, disciplinary or
corrective actions, or disputes involving Seller’s clinical staff, or allied
health professionals, except as set forth on Schedule 2.14. Sellers have
delivered to Buyer a written disclosure containing a brief general description
of all material adverse actions taken in the six months prior to the date hereof
against any Seller’s clinical staff members or allied health professionals which
could result in claims or actions against such Seller. Schedule 2.14 sets forth
a complete and accurate list of the name and medical specialty of each current
member of the clinical staff of Sellers. Except as set forth on Schedule 2.14,
no clinical staff member has resigned or been terminated since January 1, 2014.
To Sellers’ knowledge, there are no claims, actions, suits, proceedings, or
investigations pending or, to threatened against or




15
3774916.5

--------------------------------------------------------------------------------





affecting any member of any Seller’s clinical staff at law or in equity, or
before or by any federal, state, municipal or other governmental department,
commission, board, bureau, agency or instrumentality wherever located relating
to medical practice or conduct in connection therewith.
Section 2.6    Employment Matters. Except for past violations for which the
Sellers are not subject to any current liability and cannot become subject to
any future liability, the Sellers are and have been, to Sellers’ Knowledge, in
material compliance with all applicable laws, regulations and orders relating to
employment and employment practices, terms and conditions of employment and
wages and hours, and the Sellers are not and have not engaged in any unfair
labor practice. There are no written charges or complaints of employment
discrimination, harassment, retaliation, equal pay or any other employment
related matter arising under applicable laws, pending or threatened or, to
Seller’s Knowledge, anticipated against the Sellers. The Sellers have, to
Sellers’ Knowledge, properly classified as an employee or independent contractor
each person who provides or has provided services to the Sellers, and as to each
such person that is an employee, the Sellers have properly classified such
employee as exempt or non-exempt under applicable wage and hour laws, except for
such misclassifications as would not have a material adverse effect.
Section 2.7    Inventory. The inventory of the Business (the “Inventory” or
“Inventories”) consists of a quality and quantity useable and saleable in the
ordinary course of business except for obsolete items and items of below
standard quality, all of which have been written off or written down to net
realizable value.
Section 2.8    Certain Books and Records. Excluding the minute books of Sellers,
the operational books and records of Sellers related to the three years prior to
the date of Closing are in the possession of Sellers and are correct and
complete in all material respects
Section 2.9    Investment Experience.  Sellers and Owner hereby acknowledge and
represent that (a) they have prior investment experience, including investment
in non-listed and unregistered securities, and that they have employed the
services of an investment advisor, attorney and/or accountant to read all of the
documents furnished or made available by Buyer to evaluate the merits and risks
of such an investment on their behalf; (b) they recognize the highly speculative
nature of an investment in the Shares; and (c) they are able to bear the
economic risk and illiquidity which they assume by investing in the Shares.
 Sellers and Owner have had the opportunity to retain, and to the extent
necessary they have retained, at their own expense, and relied upon the advice
of appropriate professionals, including an investment advisor, attorney and/or
accountant regarding the investment, tax and legal merits and consequences of
this Agreement and its acquisition of the Shares hereunder.
Section 2.10    No SEC Review.  Sellers and Owner hereby acknowledge that this
transaction has not been reviewed by the Securities and Exchange Commission
(“SEC”) because of NHC’s representations that this transaction is intended to be
exempt from the registration requirements of Section 5 of the Securities Act of
1933, as amended (the “Securities Act”) pursuant to Section 4(a)(2) thereof and
Regulation D promulgated under said act. Sellers and Owner further acknowledge
that no federal or state agency or authority has made any finding or
determination as to the accuracy or adequacy of this Agreement or as to the
fairness of the terms of this transaction or any recommendation or endorsement
of the Shares.  Any representation to the contrary is a




16
3774916.5

--------------------------------------------------------------------------------





criminal offense.  In making an investment decision, Sellers and Owner must rely
on their own examination of NHC and the terms of this transaction, including the
merits and risks involved.
Section 2.11    Purchase For Own Account.  The Shares to be acquired by Sellers
and Owner hereunder will be acquired for investment for their own account, not
as a nominee or agent, and not with a view to the public resale or distribution
thereof within the meaning of the Securities Act, and no Seller or Owner has the
present intention of selling, granting any participation in, or otherwise
distributing the same.  Owner and each Seller also represents that no Seller has
been formed for the specific purpose of acquiring the Shares.
Section 2.12    Rule 144.  Sellers and Owner acknowledge that the Shares must be
held indefinitely unless subsequently registered under the Securities Act or an
exemption from such registration is available.  Sellers and Owner are aware of
the provisions of Rule 144 promulgated under the Securities Act, which permits
limited resale of shares purchased in a private placement subject to the
satisfaction of certain conditions, including, among other things, the existence
of a public market for such shares, the availability of certain current public
information about the company that issued such shares, the resale occurring
following the period of time prescribed by Rule 144, the sale being effected
through a “broker's transaction” and the number of shares being sold during any
three-month period not exceeding specified limitations.
Section 2.13    Unregistered Registration Shares.  Each Seller and Owner
understands and hereby acknowledges that NHC is under no obligation to register
the Shares under the Securities Act. Each Seller and Owner consents that NHC
may, if it desires, permit the transfer of the Shares out of a Seller's or
Owner’s name only when such Party’s request for transfer is accompanied by an
opinion of counsel reasonably satisfactory to NHC that neither the sale nor the
proposed transfer results in a violation of the Securities Act or any applicable
state “blue sky” laws.
Section 2.14    No Public Offering.  Sellers and Owner hereby acknowledge that
the sale and issuance of the Shares hereunder has not been (a) accompanied by
the publication of any advertisement nor (b) effected by or through a
broker-dealer in a public offering.
ARTICLE III    
REPRESENTATIONS OF BUYER AND NHC
Section 3.1    General. Buyer and NHC, jointly and severally, represent to each
of the Sellers and Owner as follows, as of the date of this Agreement, and the
Closing Date:
(a)    Existence, Authority and Binding Obligation.
(i)    Each of Buyer and NHC is duly organized, validly existing and in good
standing under the laws of its jurisdiction of formation, with full power and
authority to enter into and deliver the Transaction Documents, to carry out its
obligations under the Transaction Documents, and to consummate the Transactions.




17
3774916.5

--------------------------------------------------------------------------------





(ii)    This Agreement constitutes, and, when executed and delivered, the
Transaction Documents will constitute, the legal, valid and binding obligations
of each of Buyer and NHC, enforceable against such Party in accordance with
their terms, except as such enforceability may be limited by laws affecting the
enforcement of creditors’ rights and general principles of equity.
(b)    No Conflict. The execution, delivery and performance of this Agreement,
does not and will not:
(i)    breach, or require the consent of any person or entity pursuant to, Buyer
or NHC’s governing documents;
(ii)    breach, or require the consent of any person or entity pursuant to, any
law, regulation, permit, order, award or other non-contractual restriction or
rule applicable to Buyer or NHC or its respective assets;
(iii)    result in the creation of any encumbrance upon Buyer or NHC or its
respective assets; or
(iv)    (whether with notice or the lapse of time or both) under any agreement
or other instrument binding on Buyer or NHC:
(1)    result in any breach;
(2)    provide any other person or entity rights of termination, rescission,
amendment, acceleration or cancellation; or
(3)    except as described on Schedule 3.1(b)(iv)(3), require any authorization
or approval of any person or entity.
ARTICLE IV    

OTHER COVENANTS OF THE PARTIES
Section 4.1    Conduct of Business Prior to Closing. Until the Closing, Sellers:
(a)    shall conduct the Business in the ordinary course of business consistent
with their past practice, except for actions expressly permitted or limited by
this Agreement;
(b)    shall maintain Inventories of supplies, drugs, and other disposables and
consumables in the ordinary course of business consistent with their past
practice; and
(c)    shall not, without the prior written consent of Buyer:
(i)    make or authorize any capital expenditure for the Business of more than
$50,000;




18
3774916.5

--------------------------------------------------------------------------------





(ii)    enter into any agreement that, if existing as of the date of this
Agreement, would have to be listed in Schedule 1.1(a) as part of the Purchased
Assets; or
(iii)    enter into any agreement, commitment or understanding, whether or not
in writing, with respect to any of the foregoing.
Section 4.2    Access to Books, Records and Personnel. If before or after the
Closing it is necessary that any Party be furnished with additional information
relating to the Purchased Assets or the Business, and such information is in the
possession of any other Party, such Party agrees to use commercially reasonable
efforts to furnish such information to the requesting Party, at the requesting
Party’s cost and expense, and to make its employees available on a mutually
convenient basis to provide additional information and explanation of such
materials. Any such disclosure shall be subject to the confidentiality or other
applicable terms of any agreement to which the disclosing Party is bound as well
as any Applicable Laws.




19
3774916.5

--------------------------------------------------------------------------------







Section 4.3    Tax Matters.
(a)    With respect to the Purchased Assets and the Business, Sellers shall
prepare and file all Tax Returns for any period ending on or before the Closing
Date, and Buyer shall prepare all Tax Returns for all other periods.
(b)    The Parties shall cooperate fully, as reasonably requested by each other
Party, in connection with the filing of Tax Returns as contemplated by Section
4.3(a) and any audit or other proceeding with respect to the Purchased Assets or
the Business. Sellers and Owner agree to retain all books and records with
respect to Tax matters pertinent to the Purchased Assets or the Business
relating to any taxable period beginning before the Closing until the expiration
of the statute of limitations of the respective taxable periods, and to abide by
all record retention agreements entered into with any Taxing authority.
Section 4.4    Further Assurances. The Parties shall use their reasonable
efforts (a) to obtain all approvals and consents requested by any other Party
and required by or necessary for the transactions contemplated by the
Transaction Documents, including those set forth on Schedule 2.3, and (b) to
take all appropriate action and to do all things necessary, proper or advisable
under Applicable Laws, regulations and the Transaction Documents to effect the
Transactions and to timely satisfy the conditions set forth in Article V.
However, nothing in this Section 4.4 shall require any Party to (y) hold
separate or make any divestiture of any asset or otherwise agree to any
restriction on operations or other condition that would be materially adverse to
the assets, liabilities or business of Buyer or Sellers, or (z) offer or grant
financial accommodations to any third party or to remain secondarily liable with
respect to any liability. Prior to the Closing, no Party shall make any filing
or request any consent related to the Transactions without the approval of the
other Party, which approval shall not be unreasonably withheld or delayed.
Section 4.5    Sellers’ Employees.
(a)    Subject to Buyer’s hiring policies, Buyer shall offer employment to all
employees of Sellers, which are set forth on Schedule 4.5 at the same levels of
benefits and compensation as set forth thereon. Employees of Sellers who accept
employment with Buyer and become employees of Buyer at the Closing shall be
referred to herein as “Transferred Employees.”
(b)    Each Transferred Employee’s sick leave, vacation and other paid time off
(collectively, “PTO”) accrued as of the Closing Date, is set forth on Schedule
4.5. Sellers shall deliver, at the Closing, an updated Schedule 4.5 setting
forth the PTO accrued as of the Closing Date. Each Transferred Employee who
consents to such transfer shall be credited by Buyer for any such accrued PTO,
but Buyer shall have no obligation to make any payments to the Transferred
Employees for such accrued PTO other than in accordance with the terms and
conditions applicable to Buyer’s employees or applicable law. Other than as
expressly set forth herein, Buyer shall have no obligation whatsoever for, any
compensation or other amounts payable to any current or former employee,
officer, director, independent contractor or consultant of Sellers or the
Business, including, without limitation, hourly pay, commission, bonus, salary,
accrued PTO, fringe, pension




20
3774916.5

--------------------------------------------------------------------------------





or profit sharing benefits or severance pay for any period relating to the
service with Sellers at any time on or prior to the Closing Date.
(c)    The terms of the Transferred Employees’ employment with Buyer shall
otherwise be upon such terms and conditions as Buyer, in its sole discretion,
shall determine. This provision shall neither be construed to create any third
party beneficiaries nor to vest any rights in parties other than those
signatories to this Agreement.
Section 4.6    Covenant Not to Compete. To more effectively protect the value of
the Purchased Assets, for two years after the Closing Date (the “Restricted
Period”), Sellers and Owner shall not, without the prior consent of Buyer,
directly or indirectly (whether as an owner, principal, employee, agent,
consultant, independent contractor, partner or otherwise), anywhere in the State
of Arizona, State of Texas or any other State in which Buyer has a facility, at
which medical practitioners treat patients with venous diseases and provide
certain other vascular and interventional radiology services on or prior to the
first anniversary of the Closing (the “Restricted Territory”):
(a)    engage in any business in competition with the Business; provided,
however, that Sellers and Owner, may own, solely as an investment, securities in
any entity that is in competition with the Business if (i) Sellers or Owner, as
applicable, do not, directly or indirectly, beneficially own more than 2% in the
aggregate of such class of securities, (ii) such class of securities is publicly
traded, and (iii) Sellers or Owner, as applicable, has no active participation
in the business of such entity that is in competition with the Business;
(b)    excluding those Transferred Employees listed on Schedule 4.6, solicit
business of the same or similar type being carried on by the Buyer in the
operation of the Business from any person or entity known by Sellers or the
Owner to be a customer of the Business as operated by Buyer;
(c)    request any past, present or future customer or supplier of Sellers or
Buyer to curtail or cancel its business with the Business as operated by Buyer;
(d)    excluding the Transferred Employees listed on Schedule 4.6, without
Buyer’s consent, solicit, employ or otherwise engage as an employee or
independent contractor any person who is an employee or independent contractor
of the Business as operated by Buyer, unless such person’s employment or
engagement with the Business (i) was terminated by Buyer, or (ii) ended more
than 12 months prior to the date of solicitation, employment or engagement;
(e)    induce or attempt to induce any employee or independent contractor of the
Business as operated by Buyer to terminate their employment or engagement with
the Business; provided, however, that it shall not constitute a breach of the
foregoing if any person or entity which employs or otherwise engages Owner
solicits and/or hires an employee or former employee of the Business through a
general solicitation not directed at such employee or former employee, and
further provided the Owner does not have hiring authority or influence over
hiring for the applicable position; or




21
3774916.5

--------------------------------------------------------------------------------





(f)    unless otherwise required by law, subject to the confidentiality
provisions of this Agreement, disclose to any person or entity details of the
organization or business affairs of the Business, any names of past or present
customers of the Business, any Trade Secrets, or any other non-public
information concerning the Business or its affairs; notwithstanding the
foregoing, the Sellers may publically disclose information related to or arising
from the filing, prosecution, and enforcement of intellectual property rights
pertaining to the Excluded Assets.
Notwithstanding anything to the contrary above in this Section 4.6, this Section
4.6 shall not: (i) restrict Owner from providing medical services as a physician
in private medical practice to any of the past, present or future patients or
customers of the Business, provided Owner does not use any marketing or
advertising directed at such past, present or future patients, (ii) this Section
4.6 shall not restrict Owner and his Affiliates from leasing any real property,
including real property no longer leased by Buyer and its Affiliates, to any
third party, including any third party that may be competitive with the
Business; (iii) restrict Owner from engaging in discussions or negotiations
related to business activities that, if executed or performed, might otherwise
be prohibited by this Section 4.6; or (iv) restrict Owner from engaging in any
activities set forth on Schedule 4.6, so long as such activities do not
interfere with the obligations of Owner under the Physician Employment & Medical
Director Agreement.
Sellers and Owner agree that the covenants set forth in this Section 4.6 are
drafted to and are intended to comply with and be enforceable under Texas
Business & Commerce Code Section 15.50(a) and other applicable laws and
regulations. The Parties acknowledge that if the scope of the covenants in this
Section 4.6 is deemed to be too broad in any court proceeding, the court may
reduce the scope as deemed reasonable under the circumstances. Sellers and Owner
also agree that in the event that the covenants are reformed and Sellers and/or
the Owner has breached the reformed covenants, Buyer may be entitled to recover
attorneys’ fees and costs in enforcing the covenants in the same manner and to
the same extent as if they had been enforced as written against the breaching
Party. The Parties acknowledge that Buyer may not have any adequate remedy at
law for the breach or threatened breach by Sellers or Owner of this Section 4.6
and, accordingly, Buyer may, in addition to remedies that may be available under
this Agreement, file suit in equity to enjoin Sellers or Owner from that breach
or threatened breach, and Sellers and Owner consent to the issuance of
injunctive relief. Sellers and Owner agree that Buyer’s performance under this
Agreement constitutes sufficient consideration for the covenant not to compete
in this Section 4.6.
Notwithstanding anything to the contrary contained herein, Buyer and NHC agree
that Owner shall be released from any and all restrictions under this Section
4.6 if the Physician Employment & Medical Director Agreement is terminated (i)
for cause by Owner; or (ii) without cause by Nobilis Health Network, Inc. or
other employer to which the Physician Employment & Medical Director Agreement is
assigned.
Section 4.7    Confidentiality. Sellers and Owner acknowledge that irreparable
damage would occur if any confidential or proprietary information regarding the
Business, the Purchased Assets or Buyer were disclosed to or utilized on behalf
of any person or entity that is in competition in any respect with the Business
as conducted by the Buyer following the Closing. Without the prior written
consent of Buyer, Sellers and Owner agree that they shall not, directly or
indirectly,




22
3774916.5

--------------------------------------------------------------------------------





use or disclose any of such information. The provisions of this Section 4.7
shall not prohibit a Party from disclosing information covered by this Section
4.7 pursuant to a subpoena or other validly issued administrative or judicial
process requesting the information; provided, however, that prompt notice is
provided to the other Party of the required disclosure.
Section 4.8    Mail. Sellers and Owner authorize Buyer, on and after the Closing
Date, to receive and open all mail received by Buyer relating to the Purchased
Assets or the related Assumed Liabilities and to deal with the contents of such
communications in any proper manner.
Section 4.9    Third Party Consents.
(a)    If Sellers’ or Owner’s rights to any Purchased Asset may not be
transferred without the consent of another person or entity, and if such consent
has not been obtained as of the Closing Date as applicable, despite the exercise
by Sellers or Owner of their respective reasonable efforts, this Agreement shall
not constitute an agreement to transfer such Purchased Asset (a “Non-Transferred
Purchased Asset”) if an attempted transfer thereof would constitute a breach or
be unlawful. In any such case, Sellers and Owner, to the maximum extent
permitted by law, (i) shall act as the Buyer’s agent to obtain for Buyer the
benefits and satisfy the associated obligations related to the Non-Transferred
Purchased Asset, and (ii) shall cooperate with Buyer in any other reasonable
arrangement designed to provide those benefits to the Buyer, including by
agreeing to remain liable under any applicable contract, and Buyer shall with
cooperation from Sellers make any payments with respect to a Non-Transferred
Purchased Asset required to obtain the benefit thereof.
(b)    With respect to any Equipment Indebtedness that is not a Non-Transferred
Purchased Asset and may not be transferred without the consent of another person
or entity, and if such consent has not been obtained as of the Closing Date
despite the exercise by Sellers or Owner of their respective reasonable efforts,
Sellers shall continue to perform, and make all payments required, under the
terms of such Equipment Indebtedness until such time as such Equipment
Indebtedness is transferred to Buyer and Buyer assumes the related Equipment
Indebtedness. Until such transfer and assumption, the Parties shall cooperate to
allow Buyer to make any payments required pursuant to such Equipment
Indebtedness on behalf of Sellers. The Parties shall cooperate to obtain a
release of Owner and Sellers, as applicable, from the applicable Equipment
Indebtedness at the time of its transfer and assumption.
(c)    Nothing contained in this Section 4.9 shall relieve the Sellers or Owner
of their respective obligations under any other provisions of this Agreement,
including the obligation pursuant to Section 4.4 to use their respective
reasonable efforts to obtain the consent of the applicable person or entity to
transfer the Non-Transferred Purchased Asset to Buyer.
Section 4.10    Insurance. Sellers shall maintain existing insurance or “tail”
insurance, in form and substance reasonably acceptable to Buyer (“Seller
Insurance”), to insure against liabilities in connection with the development,
business or operation of the Sellers and/or the Purchased Assets. The Seller
Insurance coverage shall be retroactive such that it covers all periods prior to
the Closing Date, as applicable, and shall remain in effect for at least three
years from the Closing Date. The minimum coverage of the Seller Insurance shall
be One Million Dollars ($1,000,000) per occurrence and Three Million Dollars
($3,000,000) in the aggregate.




23
3774916.5

--------------------------------------------------------------------------------





Section 4.11    Financial Statements. Sellers shall, at Sellers’ and Owner’s
sole expense, deliver to Buyer and NHC copies of revised Financial Statements
prepared from the books and records of Sellers on an accrual basis in accordance
with GAAP applied on a consistent basis throughout the periods covered by the
Financial Statements (the “Converted Financial Statements”).
Section 4.12.    Sellers’ Indebtedness. In connection with the Closing, Sellers
shall negotiate and obtain payoff letters with respect to certain indebtedness
of the Sellers as set forth on Schedule 1.4 (the “Payoff Letters”). The Payoff
Letters shall (i) indicate the total amount required to be paid to fully satisfy
all principal, interest, prepayment premiums, penalties, breakage costs or
similar obligations (other than ordinary course and contingent indemnification
obligations) related to the Sellers’ indebtedness (the “Payoff Amount”), (ii)
state that all liens in connection therewith relating to the assets of the
Sellers’ shall be, upon the payment of the Payoff Amount on the Closing Date,
released and (iii) authorize the Sellers to file UCC-3 termination statements in
all applicable jurisdictions to evidence the release and termination of the
Sellers’ indebtedness. Sellers shall deliver all notices and take all other
actions necessary to facilitate the termination of obligations and commitments
under the Sellers’ indebtedness, the repayment in full of all obligations then
outstanding thereunder, and the release of all liens in connection therewith on
the Closing Date.
(a)    In connection with the Closing, Sellers shall pay the applicable portion
of the Payoff Amount pursuant to the terms of the Payoff Letters. If requested
by Sellers or Owner, Buyer shall wire a portion of the Closing Cash directly to
the applicable lenders to pay the Payoff Amount on Sellers’ behalf.
Section 4.1    Cooperation after Closing. Each Party and its subsidiaries and
affiliates agrees to cooperate with the other Parties and their subsidiaries and
affiliates as necessary to permit timely responses to any audits or other
similar requests for information or records not otherwise addressed above.
Without limiting the generality of the foregoing, Buyer and NHC agree to timely
assist Sellers with respect to payor repayment obligations, if any, including
without limitation by providing staffing assistance and access to records as
reasonably requested.
Section 4.2    Transition Period. At Closing, Sellers and Buyer, and/or Buyer’s
designee shall enter into the Transition Services Agreement, attached and
incorporated as Exhibit G, until the first to occur of: (i) the date selected by
Buyers, at Buyers’ discretion, following the date on which Buyer and/or its
designee, as applicable, is a participating provider in the Medicare program and
is credentialed with certain commercial payors (as specified in the Transition
Services Agreement) and has received its respective provider numbers; or (ii)
one hundred twenty (120) days following the Closing Date.
Section 4.15    Release of Sellers and Owner. Notwithstanding anything contained
herein to the contrary, in the event the Parties have agreed to waive as a
condition to Closing the delivery of the assignment and assumption agreements
for each of the Clinic Leases, then Buyer and NHC hereby acknowledge and agree
that, to the fullest extent possible, Buyer and NHC shall promptly execute any
and all instruments or other documentation required to assign the Clinic Leases
to Buyer or NHC and to fully release Sellers and Owner from




24
3774916.5

--------------------------------------------------------------------------------





any and all liability under the Clinic Leases and any and all liability of
Sellers and/or Owner as a guarantor of any obligations under the Clinic Leases,
including without limitation the execution by NHC of one or more guaranties if
requested by the landlord. Further, in the event the Parties have agreed to
waive as a condition to Closing the assignment of the Wells Fargo Loan Documents
(as defined in Section 7.3), then Buyer and NHC hereby acknowledge and agree
that, to the fullest extent possible, Buyer and NHC shall promptly execute any
and all instruments or other documentation required to assign the Wells Fargo
Loan Documents to Buyer or NHC and to fully release Sellers and Owner from any
and all liability under the Wells Fargo Loan Documents and any and all liability
of Sellers and/or Owner as a guarantor of any obligations under the Wells Fargo
Loan Documents, including without limitation the execution by NHC of one or more
guaranties if requested by Wells Fargo.
ARTICLE V    

CONDITIONS TO CLOSING
Section 5.1    Conditions to Obligations of the Parties. The obligations of the
Parties to consummate the purchase and sale of the Purchased Assets are subject
to the satisfaction or waiver as of the Closing of each of the following
conditions:
(a)    No rulemaking authority or court has issued any law, regulation or order
that has the effect of making such transaction illegal or otherwise restraining
or prohibiting such transaction.
(b)    No claim or proceeding contesting or seeking to adversely affect such
transaction is pending or threatened.
(c)    Any applicable waiting period under any law or regulation applicable to
such transaction has expired or terminated.
Section 5.2    Conditions to Obligations of Sellers and Owner. The obligations
of Sellers and Owner to consummate the purchase and sale of the Purchased Assets
are subject to the satisfaction by Buyer and NHC, or waiver by Sellers and
Owner, as of the Closing, of each of the following conditions:
(a)    The representations of Buyer and NHC contained in Article III are true
and correct in all material respects (except for those qualified by materiality,
which are true and correct in all respects) as of the Closing (other than such
representations as are expressly made as of another date).
(b)    Buyer has made the deliveries required by Sections 1.6(b).
(c)    Buyer and NHC have complied in all material respects with each of their
covenants and undertakings under this Agreement as of the Closing.
Section 5.3    Conditions to Obligations of Buyer and NHC. The obligations of
Buyer and NHC to consummate the purchase and sale of the Purchased Assets is
subject to the satisfaction




25
3774916.5

--------------------------------------------------------------------------------





by Sellers and Owner, or waiver by Buyer and NHC, as of the Closing, of each of
the following conditions:
(a)    The representations of Sellers and Owner contained in Article II are true
and correct in all material respects (except for those qualified by materiality,
which are true and correct in all respects) as of the Closing (other than such
representations as are expressly made as of another date).
(b)    Sellers and Owner have made the deliveries required by Section 1.6(a).
(c)    Sellers and Owner have complied in all material respects with each of
their respective covenants and undertakings under this Agreement as of the
Closing.
ARTICLE VI    

PURCHASE PRICE HOLDBACK CASH
Section 6.1    Holdback Cash. On the Closing Date, the Holdback Cash shall be
retained by Buyer as security for Post-Closing Adjustment pursuant to Section
1.1(c)(ii) and for the payment of any and all claims by Buyer against Sellers
and Owner pursuant to Section 7.2.
Section 6.2    Distribution of Holdback Cash. On the 12-month anniversary of the
Closing Date, fifty percent (50%) of the Holdback Cash, less the amount of any
Loss for which reductions have been made out of the Holdback Cash as of such
date, or for which there are indemnification claims then pending, shall be paid
to Sellers. The remainder of the Holdback Cash, less the amount of any Loss for
which reductions have been made out of the Holdback Cash as of such date, or for
which there are indemnification claims then pending, shall be paid to Sellers on
the 24-month anniversary of the Closing Date. Buyer shall be permitted to deduct
the amount of any Loss that is agreed or resolved in accordance with the terms
of this Agreement out of the Holdback Cash. Promptly following the resolution of
any indemnification claims then pending, any amount of the Holdback Cash not
payable to Buyer based on the resolution of a particular claim that was
previously retained shall be paid to Seller.
ARTICLE VII    

INDEMNIFICATION
Section 7.1    Loss and Indemnitees Defined. For the purposes of this Article
VII:
(a)    “Loss” means any liability, loss, cost, or injury, that results from any
claim or proceeding;
(b)    “Buyer Indemnitees” means NHC, Buyer and any present or future officer,
director, manager, employee, Affiliate, direct or indirect subsidiary, equity
holder or agent of NHC or Buyer; and




26
3774916.5

--------------------------------------------------------------------------------





(c)    “Seller Indemnitees” means Owner, Sellers and any present or future
officer, director, manager, employee, Affiliate, direct or indirect subsidiary,
equity holder or agent of Sellers.
Section 7.2    Indemnification by Sellers. Sellers and Owner shall, jointly and
severally, indemnify, defend and hold harmless each Buyer Indemnitee from and
against any Losses incurred by any Buyer Indemnitee that arise out of, relate to
or result from:
(a)    any Excluded Assets or Retained Liabilities;
(b)    any breach of the representations in Article II; and
(c)    any breach by Sellers or Owner of their respective covenants in this
Agreement.
Section 7.3    Indemnification by Buyer and NHC. Buyer and NHC shall, jointly
and severally, indemnify, defend and hold harmless each Seller Indemnitee from
and against any Losses incurred by any Seller Indemnitee that arise out of,
relate to or result from:
(a)    any Assumed Liabilities;
(b)    any breach of the representations in Article III;
(c)    the ownership of the Purchased Assets and the operation of the Business
after the Closing; provided, however, that such Losses do not arise out of,
relate to or result from an indemnifiable matter pursuant to Section 7.2;
(d)    any breach by Buyer or NHC of their respective covenants in this
Agreement;
(e)    any liability asserted against a Seller Indemnitee under the terms of any
of the Clinic Leases or any guaranty by a Seller Indemnitee related thereto (as
each may be renewed, extended, modified, or amended by the parties thereto)
arising after, or accruing for any period of time after, the Closing; and
(f)    any liability asserted against a Seller Indemnitee under the terms of the
Wells Fargo Loan Documents (as defined below) arising after, or accruing for any
period of time after, the Closing, including without limitation any and all
amounts that become due under the terms of the Wells Fargo Loan Documents,
including, but not limited to, the balance of any such loan, any prepayment
premium or penalty, interest, legal fees and expenses and late charges, and any
liability related to any other remedy available to the Secured Party under the
Wells Fargo Loan Documents, at law or in equity or otherwise. For purposes of
this Agreement, “Wells Fargo Loan Documents” means those certain loan documents
executed in favor of Wells Fargo, including (i) that certain Combination Loan
and Security Agreement (Contract Number 404858-700), dated October 10, 2013, by
and between HPS, as Debtor, and Wells Fargo, as Secured Party, (ii) that certain
Combination Loan and Security Agreement (Contract Number 404858-701), dated June
11, 2013, by and between HPS, as Debtor, and Wells Fargo, as Secured Party, and
(iii) any guaranty executed by a Seller Indemnitee related thereto.




27
3774916.5

--------------------------------------------------------------------------------





Section 7.4    Procedures for Indemnification.
(a)    A Party seeking indemnification pursuant to Section 7.2 or Section 7.3
(the “Indemnified Party”) shall provide prompt written notice to the Party
required to provide indemnification under Section 7.2 or Section 7.3 (the
“Indemnifying Party”) of any event, claim or proceeding carried out by a third
party (“Third Party Claim”) for which the Indemnified Party is entitled to
indemnification under this Article VII. The Indemnifying Party will have the
right to direct, through counsel of its choice, the defense or settlement of any
Third Party Claim at its own expense. The Indemnified Party may participate in
such defense at its own expense. The Indemnified Party will promptly provide the
Indemnifying Party with reasonable access to the Indemnified Party’s records and
personnel relating to any Third Party Claim during normal business hours and
will otherwise cooperate with the Indemnifying Party in the defense or
settlement of a Third Party Claim. The Indemnifying Party will reimburse the
Indemnified Party for all of its reasonable out of pocket costs related to a
Third Party Claim.
(b)    The Indemnified Party will not pay, or permit to be paid, any part of any
Loss arising from a Third Party Claim, unless the Indemnifying Party consents in
writing to such payment (which consent will not be unreasonably withheld or
delayed) or unless a final judgment from which no appeal may be taken by or on
behalf of the Indemnified Party is entered against the Indemnified Party for
such Loss. No Third Party Claim may be settled by the Indemnifying Party without
the written consent of the Indemnified Party, which consent will not be
unreasonably withheld or delayed, unless the judgment or proposed settlement
involves only the payment of money damages and does not seek to impose equitable
relief.
(c)    If the Indemnifying Party fails to defend a Third Party Claim or
withdraws from defending such a claim, then the Indemnified Party will have the
right to undertake the defense or settlement of the applicable Third Party Claim
and seek reimbursement under this Agreement. If the Indemnified Party assumes
the defense of a Third Party Claim pursuant to this Section 8.4 and proposes to
settle such claim prior to a final judgment or to not pursue an appeal, then the
Indemnified Party will give the Indemnifying Party prompt written notice and the
Indemnifying Party will have the right to participate in the settlement or
assume or reassume the defense of such Third Party Claim at the sole cost and
expense of the Indemnifying Party.
Section 7.5    Survival of Limitation.
(a)    All representations made by each Party to this Agreement shall survive
the Closing Date for a period of 2 years, except for:
(i)    the representations in Section 2.8 shall survive until the expiration of
the applicable statute of limitations; and
(ii)    the representations in Section 2.1, Section 2.2, Section 2.3(a-c), and
the first two sentences of Section 2.4, which shall survive indefinitely (the
“Fundamental Representations”).




28
3774916.5

--------------------------------------------------------------------------------





(b)    The covenants of each Party in this Agreement shall survive for the
relevant statute of limitations period, unless a different period is expressly
provided for in this Agreement.
(c)    Any claim for indemnification under Section 7.2 or Section 7.3 must be
asserted within the applicable survival period set forth in this Section 7.5.
Any claim asserted in writing prior to the expiration of the applicable survival
period shall survive until such claim is resolved and payment, if any is owed,
is made.


Section 7.6    Limitations on Indemnification and Payment of Damages.
(a)    Sellers and Owner shall not be liable under Section 7.2(b) until the
aggregate amount of indemnification claims made by the Buyer Indemnitees exceeds
One Hundred Thousand Dollars ($100,000) and, in such event, Sellers and Owner,
jointly and severally, shall be required to pay the amount of all such Losses
only in excess of such amounts.
(b)    The aggregate payments made by Sellers and Owner in satisfaction of
claims of the Buyer Indemnitees for indemnity pursuant to Section 7.2(b) shall
not exceed an amount equal to triple the Holdback Cash as defined at Section
1.1(a)(iii).
(c)    Notwithstanding the foregoing, the limitations set forth in Sections
7.6(a) and (b) shall not apply to Losses arising out of, relating to, or
resulting from any Excluded Assets or Retained Liabilities, fraud, and breaches
of the Fundamental Representations; provided, however, if claims by the Buyer
Indemnitees for indemnity pursuant to Section 7.2(b) include claims arising from
breaches of the Fundamental Representations, the aggregate payments made by
Sellers and Owner in satisfaction of claims of the Buyer Indemnitees for
indemnity pursuant to Section 7.2(b), including for claims arising from breaches
of other representations in Article II, shall not exceed the Purchase Price.
(d)    The calculation of any Loss pursuant to this Article VII shall be reduced
by any insurance proceeds received by the Indemnified Party but shall not be
reduced for any Tax benefits realized or not by an Indemnified Party from such
Loss.
(e)    Subject to Sellers’ and Owner’s prior written consent, Buyer shall offset
any amount to which it is entitled under this Article VII first against the
principal amount of the Note and then against the Holdback Cash before seeking
any amounts directly from Sellers or Owner.
(f)    The indemnification provided in this Article VII shall be the sole and
exclusive remedy after the Closing for breaches of this Agreement, except for
those provisions for which this Agreement provides that an equitable remedy may
be sought and in the case of willful breach, fraud, or intentional
misrepresentation.
Section 7.7    Characterization of Indemnification Payments. Unless otherwise
required by law, all payments made pursuant to this Article VII shall be treated
for all Tax purposes as adjustments to the Purchase Price. To the extent any
such payment is not treated as a non-taxable




29
3774916.5

--------------------------------------------------------------------------------





adjustment to the Purchase Price by any taxing authority, Sellers or Buyer (as
applicable) shall make such payment on an after-Tax basis so that the amount of
any such payment is increased to adjust for any Taxes imposed on Buyer or
Sellers (as applicable) as a result of receiving such payment.
Section 7.8    Express Negligence Rule. THE INDEMNIFICATION AND ASSUMPTION
PROVISIONS PROVIDED FOR IN THIS AGREEMENT HAVE BEEN EXPRESSLY NEGOTIATED IN
EVERY DETAIL, ARE INTENDED TO BE GIVEN FULL AND LITERAL EFFECT, AND SHALL BE
APPLICABLE WHETHER OR NOT THE LIABILITIES, OBLIGATIONS, CLAIMS, JUDGMENTS,
LOSSES, COSTS, EXPENSES OR DAMAGES IN QUESTION ARISE OR AROSE SOLELY OR IN PART
FROM THE GROSS, ACTIVE, PASSIVE OR CONCURRENT NEGLIGENCE, STRICT LIABILITY, OR
OTHER FAULT OF ANY INDEMNIFIED PARTY. THE PARTIES ACKNOWLEDGE THAT THIS
STATEMENT COMPLIES WITH THE EXPRESS NEGLIGENCE RULE AND CONSTITUTES CONSPICUOUS
NOTICE. NOTICE IN THIS CONSPICUOUS NOTICE IS NOT INTENDED TO PROVIDE OR ALTER
THE RIGHTS AND OBLIGATIONS OF THE PARTIES, ALL OF WHICH ARE SPECIFIED ELSEWHERE
IN THIS AGREEMENT.
ARTICLE VIII    

TERMINATION
Section 8.1    Termination. This Agreement may be terminated:
(a)    by either Sellers and Owner, on the one hand, or Buyer and NHC, on the
other hand, in writing, after February 28, 2017, if the Closing has not
occurred; provided, that, as of such date the terminating Party is not in
default under this Agreement;
(b)    by either Buyer and NHC, on the one hand, or Sellers and Owner, on the
other hand, in writing, if there is instituted or threatened any action by any
rulemaking authority or court, or there is in effect any order of any rulemaking
authority or court, that seeks to prohibit or limit Buyer from exercising all
material rights and privileges of its ownership of the Purchased Assets;
provided, that, Buyer and Sellers shall have used their reasonable best efforts
to have any such action or order lifted and the same shall not have been lifted
within thirty (30) days after entry; or
(c)    by either Buyer and NHC, on the one hand, or Sellers and Owner, on the
other hand, in writing, if the other Parties are not able to comply with the
conditions to the Closing; provided, that the defaulting Parties shall have a
period of ten (10) days following written notice from the non-defaulting Parties
to cure any breach of this Agreement.
Section 8.2    Effect of Termination. In the event of termination in accordance
with Section 8.1, this Agreement will become void and there will be no liability
on the part of any Party or their respective directors, managers, officers,
equity holders or agents, except as provided in Section 9.1 and except that any
such termination shall be without prejudice to the rights of any Party arising
out of the breach by any other Party of any representation or covenant contained
in this




30
3774916.5

--------------------------------------------------------------------------------





Agreement or due such other Party’s failure or refusal to close without
justification under this Agreement.
ARTICLE IX    

GENERAL PROVISIONS
Section 9.1    Expenses. All costs incurred in connection with the Transaction
Documents and the Transactions shall be paid by the Party incurring such costs,
whether or not the Closing has occurred. Sellers shall pay all costs related to
transfer, stamp, sales, use or other similar Taxes or costs payable in
connection with the sale of the Purchased Assets.
Section 9.2    Notices. All communications under this Agreement will be in
writing and will be given or made (and will be deemed to have been duly given or
made upon receipt) by delivery in person, by courier service, by facsimile or by
registered or certified mail (postage prepaid, return receipt requested) to the
parties at the following addresses (or at such other address for a party as will
be specified by like notice):Severability. If any term of this Agreement is held
illegal or incapable of being enforced by any rule of law or public policy, all
other terms of this Agreement will nevertheless remain in full force and effect
so long as the economic or legal substance of the transactions contemplated by
this Agreement is not affected in any manner materially adverse to any Party.
 
   Sellers:


   Carlos R. Hamilton III, M.D.
   4690 Sweetwater Blvd., Ste. 200
   Sugarland, Texas 77479


   with a copy to (which shall not constitute notice to Sellers):
 
   Gray Reed & McGraw L.L.P.
   1300 Post Oak Blvd., Ste 2000
   Houston, Texas 77056
   Attn: Sofia Adrogue
 
   Buyer or NHC:
 
   Nobilis Health Corp.
   11700 Katy Freeway Ste. 300
   Houston, Texas 77079
   Fax No.: (281) 840-5190
   Attn: General Counsel
 

Section 9.3    Entire Agreement. This Agreement, together with the schedules and
exhibits hereto, and the Transaction Documents constitute the entire agreement
of the Parties with




31
3774916.5

--------------------------------------------------------------------------------





respect to the subject matter thereof, and supersede all prior agreements with
respect thereto among the Parties. No representation, promise, or statement of
intention has been made by any of the parties hereto which is not embodied in
this Agreement and none of the parties hereto shall be bound by or liable for
any alleged representation, promise, or statement of intention not set forth.
Section 9.4    Assignment. This Agreement shall not be assigned by any Party
without the prior written consent of the non-assigning Parties; provided,
however, that Buyer may assign all or a portion of its rights and obligations
under this Agreement to any affiliate of Buyer, provided such person or entity
agrees in writing to be bound by all of Buyer’s obligations under this
Agreement.
Section 9.5    No Third-Party Beneficiaries. This Agreement is for the sole
benefit of the Parties and their successors and permitted assigns and nothing
herein, express or implied, is intended to or will confer upon any other person
or entity any legal or equitable right or remedy of any nature under or by
reason of this Agreement, except for the indemnification rights under Article
VI.
Section 9.6    Amendment; Waiver. This Agreement may not be amended except by an
instrument in writing signed by the Parties. Waiver of any provision of this
Agreement will be effective only if in writing and signed by the Party waiving
the provision and, unless expressly provided, will not be a waiver of any
subsequent breach or a waiver of any other provision of this Agreement
(regardless of whether similar).
Section 9.7    Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of Texas applicable to contracts executed and
performed entirely therein, without regard to the principles of choice of law or
conflicts or law of any jurisdiction.
Section 9.8    Dispute Resolution. In the event of any dispute between the
Parties arising out of or relating to this Agreement, or the alleged breach
thereof, the Parties shall promptly meet in a good faith effort to resolve the
dispute. If the dispute is not resolved within thirty (30) days after the first
meeting on that topic, each Party shall be free to pursue and exercise any and
all legal rights and remedies available to them. The Parties shall be free to
submit any unresolved dispute to any form of alternative dispute resolution they
deem appropriate or, absent such agreement, the dispute shall be submitted to
the state or Federal courts located in Harris County, Texas, which forum, the
parties specifically agree, is a proper and convenient forum. The Parties
further agree to submit to the jurisdiction of the state or federal courts
located in Harris County, Texas, and waive the right to challenge personal
jurisdiction and/or subject matter jurisdiction in said courts.  EACH PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION ARISING OUT THIS AGREEMENT.
Section 9.9    Counterparts. This Agreement may be executed in one or more
counterparts, and by the different parties to this Agreement in separate
counterparts, each of which when executed will be deemed to be an original but
all of which taken together will constitute one and the same agreement.
Facsimile signatures or .pdf copies shall be deemed the same as originals.




32
3774916.5

--------------------------------------------------------------------------------





Section 9.10    Press Releases. Any press release or public announcement
regarding this Agreement or the Transactions shall require the written approval
of Buyer and NHC, and shall be subject to the prior review by Owner and Buyer
and NHC shall take into account Owner’s comments and concerns with respect to
any such press release or public announcement.


[Signature Pages Follow]






33
3774916.5

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date first written above by their respective duly authorized
representatives.
 
BUYER:
 
 
 
Northstar Healthcare Acquisitions, L.L.C.


By: /s/ Kenneth Efird_                                 
       Kenneth Efird, President
 
 
 
NHC:
 
 
 
Nobilis Health Corp.


By: /s/ Kenneth Efird_                                 
       Kenneth Efird, President



Signature Page to Amended and Restated Asset Purchase Agreement


3774916.5

--------------------------------------------------------------------------------







 
SELLERS:
 
 
 
Carlos R. Hamilton, III, M.D., P.A.
 
 
 
By: /s/ Carlos R. Hamilton III, M.D.              
 
Carlos R. Hamilton III, M.D., Director
 
 
 
 
 
Hamilton Physician Services, LLC
 
 
 
By: /s/ Carlos R. Hamilton III, M.D.              
 
Carlos R. Hamilton III, M.D., Manager
 
 
 
 
 
OWNER:
 
 
 
By: /s/ Carlos R. Hamilton III, M.D.              
 
Carlos R. Hamilton III, M.D.
 
 







Signature Page to Amended and Restated Asset Purchase Agreement


3774916.5

--------------------------------------------------------------------------------






EXHIBIT A
Form of Convertible Note
(See Attached)




Exhibit A to Amended and Restated Asset Purchase Agreement


3774916.5

--------------------------------------------------------------------------------






EXHIBIT B
Form of Bill of Sale, Assignment and Assumption
(See Attached)




Exhibit B to Amended and Restated Asset Purchase Agreement


3774916.5

--------------------------------------------------------------------------------






EXHIBIT C
Physician Employment & Medical Director Agreement
(See Attached)




Exhibit C to Amended and Restated Asset Purchase Agreement


3774916.5

--------------------------------------------------------------------------------






EXHIBIT D
Form of Intellectual Property License
Intentionally Omitted


Exhibit D to Amended and Restated Asset Purchase Agreement


3774916.5

--------------------------------------------------------------------------------






EXHIBIT E-1
Form of Sellers’ Closing Certificate


Exhibit E-1 to Amended and Restated Asset Purchase Agreement


3774916.5

--------------------------------------------------------------------------------










EXHIBIT E-2
Form of Owner’s Closing Certificate


Exhibit E-1 to Amended and Restated Asset Purchase Agreement


3774916.5

--------------------------------------------------------------------------------











Exhibit E-2 to Amended and Restated Asset Purchase Agreement


3774916.5

--------------------------------------------------------------------------------






EXHIBIT F

Form of Buyer’s Closing Certificate
















Exhibit F to Amended and Restated Asset Purchase Agreement


3774916.5

--------------------------------------------------------------------------------






EXHIBIT G

Transition Services Agreement














































Exhibit G to Amended and Restated Asset Purchase Agreement


3774916.5

--------------------------------------------------------------------------------












Schedule 1.1(a)
Purchased Assets/Contracts




The following contracts:


1. Cost per Image Rental Agreement, dated April 25, 2013, between CIT Finance,
LLC and Dahill, on the one hand, and Carlos R. Hamilton, III, M.D., PA, on the
other hand, for:


Model
Serial Number
Date
3635x
BB1566980
4/25/13
6605DN
XL3598539
4/25/13



2. Image Management Agreement, dated September 5, 2013, as amended, by and among
Wells Fargo Financial Services, Inc., Dahill, Carlos R. Hamilton, III, M.D., PA
and ImageCare Maintenance Agreement, dated September 5, 2013, between Carlos R.
Hamilton, III, M.D., P.A. and Dahill, for:


Model
Serial Number
Date
3635x
LBP263567
9/5/13
3635x
LBP262057
9/5/13
6605DN
XL3600844
9/5/13



3. Dahill 360 Total Print Program agreement, dated December 23, 2013, between
Carlos R. Hamilton, III, M.D., PA and Dahill, for:


Model
Serial Number
Date
6605DN
XL3604843
12/23/13



4. Dahill Print Programs agreement, dated August 4, 2014, between Carlos R.
Hamilton, III, M.D., PA and Dahill, for:


Model
Serial Number
Date
6605DN
XL3612020
8/4/13



5. Amendment to Image Management Agreement, dated October 16, 2014, between
Wells Fargo Financial Services, Inc. and Dahill, on the one hand, and Carlos R.
Hamilton, III, M.D., PA, on the other hand, and Maintenance Agreement, dated
October 16, 2013, between Carlos R. Hamilton, III, M.D., PA and Dahill, for:






Exhibit G to Amended and Restated Asset Purchase Agreement


3774916.5

--------------------------------------------------------------------------------





Model
Serial Number
Date
7845
MX4361359
10/16/14
7845
MX4357869
10/16/14
4260x
E58587695 (?)
10/16/14



6. Dahill Print Programs agreement, dated October 16, 2014, between Carlos R.
Hamilton, III, M.D., PA and Dahill, for:


Model
Serial Number
Date
3615DN
A28199853
10/16/14
3615DN
A28199855
10/16/14
6605DN
XL3614769
10/16/14



7. Dahill Print Programs agreement, dated March 19, 2015, between Carlos R.
Hamilton, III, M.D., PA and Dahill, for:


Model
Serial Number
Date
3615
A2T204144
3/19/15



8. Dahill Print Programs agreement, dated April 21, 2015, between Carlos R.
Hamilton, III, M.D., PA and Dahill, for:


Model
Serial Number
Date
6605DN
XL3619829
4/21/15



9. Dahill Print Programs agreement, dated May 12, 2015, between Carlos R.
Hamilton, III, M.D., PA and Dahill, for:


Model
Serial Number
Date
6605DN
XL3620476
5/12/15



10. Dahill Print Programs agreement, dated July 17, 2015, between Carlos R.
Hamilton, III, M.D., PA and Dahill, for:




Model
Serial Number
Date
3615
A2T381528
7/17/15



11. Dahill Print Programs agreement, dated August 14, 2015, between Carlos R.
Hamilton, III, M.D., PA and Dahill, for:


Model
Serial Number
Date
3615
A2T379496
8/14/15





Exhibit G to Amended and Restated Asset Purchase Agreement


3774916.5

--------------------------------------------------------------------------------







12. Lease Agreement, dated February 11, 2016, as amended, between Carlos R.
Hamilton III, M.D., PA and FCB Fort Bend Holdings LLC for property located at
4690 Sweetwater Boulevard, Suite 200 and Suite 160, Sugar Land, Texas, 77479.


13. Sublease, dated December 20, 2012, between Hamilton Physician Services, LLC
and Community Bank of Texas (successor-by-merger of Founders Bank, SSB and Vista
Bank Texas) for property located at 4690 Sweetwater Boulevard, Suite 113, Sugar
Land, Texas, 77479.


14. Office Building Lease Agreement, dated August 7, 2013, between Hamilton
Physician Services, LLC and Star 2012 Development, LP for property located at
23510 Kingsland Boulevard, Suite 100, Katy, Texas 77479.


15. Lease Agreement, dated August 30, 2013, between Hamilton Physician Services,
LLC and 251 Medical Center, LLC for property located at 251 Medical Center
Boulevard, Suites 200 and 210, Webster, Texas 77598.


16. Agreement of Lease, dated June 2014, between Hamilton Physician Services,
LLC and Hede FLP for property located at 9323 Pinecroft, Suite 200, Woodlands,
Texas 77380.


17. Commercial Lease, dated July 16, 2014, as amended, between Hamilton
Physician Services, LLC and Westbank Development, LLC for property located at
1650 Round Rock Avenue, Suite 100, Round Rock, Texas 78681.
18. Sublease Agreement, dated March 1, 2016, between Hamilton Physician
Services, LLC and Health Connections, P.C. d/b/a Lymphwell P.C. for a portion of
the property located at 1650 Round Rock Avenue, Suite 100, Round Rock, Texas
78681.


19. Lease Agreement, dated February 15, 2013, between Hamilton Physician
Services, LLC and Office Grove Kingwood, LP for property located at 19701
Kingwood Drive, Building 1, Suite B, Kingwood, Texas 77339.


20. Lease Agreement, dated May 13, 2015, as amended, between Hamilton Physician
Services, LLC and WMPT Stone Oak, LLP for property located at 19016 Stone Oak
Parkway, San Antonio, Texas 78258. Note: Buyer and Sellers acknowledge and agree
that, in accordance with the First Amendment to Lease Agreement, dated May 13,
2015 (the “First Amendment”), (i) the “Suite 150 Termination Date” has occurred,
(ii) Sellers no longer occupy Suite 150 (as defined in the First Amendment), and
(iii) Buyer is not assuming any obligation or liability with respect to Suite
150.


21. Software License (C-Arm) between Siemens Medical Solutions USA, Inc. and
Hamilton Vein Center.


22. Luxel+ and Ring Dosimetry Service Order Form and Dosimetry Service Terms and
Conditions, dated August 22, 2016, between Hamilton Vein Center and Landauer,
Inc.


23. Services Agreement, dated August 1, 2012, between Love Advertising, Inc. and
Hamilton Vein Center.


24. Master Services Agreement between AthenaHealth, Inc. and Carlos R. Hamilton,
III, M.D., PA.






Exhibit G to Amended and Restated Asset Purchase Agreement


3774916.5

--------------------------------------------------------------------------------





25. Master Services Agreement, dated December 15, 2014, General Terms and
Conditions (available online) and Specific Attachment Ethernet Dedicated
Internet Services Terms and Conditions, between Comcast Cable Communications
Management, LLC and Hamilton Vein Center.


26. Customer Technology Systems Agreement, Customer Technology Systems License
Agreement and Rebate Agreement, dated June 15, 2016, and Terms of Sale
(available online), between McKesson Medical-Surgical Minnesota Supply Inc. and
Hamilton Physician Services, LLC.


27. Software License, Support and Warranty, dated December 1, 2013, between
Smaart Medical Systems, Inc. and Hamilton Vein Center.


28. Master Service Agreement and Customer Sales Order, dated June 8, 2015, and
Terms of Service (available online), between Vonage Business, Inc. and Hamilton
Vein.


29. Software as a Subscription Agreement, dated October 18, 2016, between
Clinect Healthcare, Inc. and Carlos R. Hamilton, III, M.D., PA.


30. Services Agreement, dated October 29, 2015, between Hamilton Vein Center and
Excel Medical Waste Disposal.


31. Collection Service Agreement, dated April 25, 2016, between Prince Parker &
Associates and Carlos R. Hamilton, III, M.D., P.A.


32. Coverall’s Cleaning Contract between Coverall of Central Texas and Hamilton
Vein Center.


33. Service Agreement, dated May 3, 2016, between Office Pride and Hamilton Vein
Center.


34. Janitorial Service Agreement, dated September 16, 2013, between Ultra
Medical Cleaning and Environmental Services and Hamilton Vein Center.
35. Annual Medical Physics Radiation/QA survey by Benjamin Archer, Ph.D. (for
Katy facility).


36. Proposal, Investment Summary and Sales Order, dated May 23, 2014, between
ADP, Inc. and Hamilton Vein Center.


37. Quote, dated May 6, 2015, between The Weston Group and The Hamilton
Institute.


38. Combination Loan and Security Agreement (Contract Number 404858-700), dated
October 10, 2013, between Hamilton Physician Services, LLC, as Debtor, and Wells
Fargo, as Secured Party. Note: This agreement is not assignable by Debtor (see
Schedule 2.3).


39. Combination Loan and Security Agreement (Contract Number 404858-701), dated
June 11, 2013, between Hamilton Physician Services, LLC, as Debtor, and Wells
Fargo, as Secured Party. Note: This agreement is not assignable by Debtor (see
Schedule 2.3).






Location
Category
 
Item Description
Manufacturer
Model Number
Serial Number
Date Purchased
Purchase Price
Warranty Expiration
Owned/
Leased
Condition
Notes
Clear Lake
Furniture - Medical
5
tilt bed
Hill Labs (Tilt)
HA90V
 
 
 
 
 
Excellent
 





Exhibit G to Amended and Restated Asset Purchase Agreement


3774916.5

--------------------------------------------------------------------------------





Clear Lake
Furniture - Medical
9
exam table with stool
Hill Labs (Tilt)
9133-30
 
 
 
 
 
Good
 
Clear Lake
Furniture - Medical
2
300 lbs weight scale
Other
4500007237
 
 
 
 
 
Excellent
 
Clear Lake
Appliances
1
refrigerator
Other
FFHS2622MS5
4A31604587
 
 
 
 
Good
 
Clear Lake
Furniture - General
2
pier 1 end round table
Other
32011
 
 
 
 
 
Excellent
 
Clear Lake
Lamps
2
table lamp
Circa Lighting
s 30151BR-NP
 
 
 
 
 
 
 
Clear Lake
Furniture - General
26
EXAM / BREAK CHAIR W ARMS
Debner
N60CC
 
 
 
 
 
Excellent
 
Clear Lake
Furniture - General
5
EXAM/BRAKE CHAIR ARMLESS
Debner
N60DD
 
 
 
 
 
Excellent
 
Clear Lake
Furniture - General
8
task chairs
Debner
HMH01
 
 
 
 
 
Good
 
Clear Lake
Furniture - General
3
lobby chair- beige
Debner
39L-GWXX
4631
 
 
 
 
Excellent
 
Clear Lake
Furniture - General
12
lobby cahir - green
Debner
39U-GWXX
98233
 
 
 
 
Excellent
 
Clear Lake
Furniture - General
7
lobby Bariatric chair
Debner
39A-BWAA
 
 
 
 
 
Excellent
some are stained worn out
Clear Lake
Furniture - General
1
one seat lobby lounge
Debner
N78LAU
 
 
 
 
 
Excellent
 
Clear Lake
Furniture - General
1
Bariatric lounge chair
Debner
N78LEU
 
 
 
 
 
Excellent
one leg is missing the stopper, overall good.
Clear Lake
Furniture - General
1
conference table
Debner
32WX28H
 
 
 
 
 
Good
not stable
Clear Lake
Appliances
1
panasonic microwave
Other
NN-SN6155
 
 
 
 
 
Fair
 
Clear Lake
Furniture - General
4
console table
Debner
ECN1948CSW
 
 
 
 
 
Excellent
 
Clear Lake
Furniture - General
1
24X24 end table
Debner
ECN2424ENW
 
 
 
 
 
Excellent
 
Clear Lake
Furniture - General
4
fabric blue armless chair
Other
912615
 
 
 
 
 
Excellent
 
Clear Lake
Lamps
1
green hourglass lamp
Other
L113547K0
76,250
 
 
 
 
Excellent
 
Clear Lake
Furniture - Medical
7
single mayo stand
Other
 
 
 
 
 
 
 
 
Clear Lake
Furniture - Medical
7
large 4wheel cart
Quick Medical (Exam)
N/A
 
 
 
 
 
Poor
2 OF THEM ARE BENT FROM THE SIDES
Clear Lake
Furniture - Medical
1
XL 4 wheel cart
Quick Medical (Exam)
3G010420
 
 
 
 
 
Fair
 
Clear Lake
Appliances
1
M9 ultra autoclave
Other
M9-022
V1177843
 
 
 
 
Excellent
 
Clear Lake
Appliances
1
M7 speed clave- autoclave
Other
M7-022
V10516
 
 
 
 
Fair
 
Clear Lake
Miscellaneous
2
Eeverst&Jennings Wheelchair
Other
11T-1578308
 
 
 
 
 
Excellent
 
Clear Lake
Artwork
2
sunflower canvas yellow
MadHam Photography
N/A
 
 
 
 
 
Excellent
 
Clear Lake
Artwork
2
sunflower canvas black/white
MadHam Photography
 
 
 
 
 
 
Excellent
 
Clear Lake
Artwork
1
beach/turtle canvas
MadHam Photography
 
 
 
 
 
 
Excellent
 
Clear Lake
Artwork
1
dog on rail tracks canvas x1
MadHam Photography
 
 
 
 
 
 
Excellent
 
Clear Lake
Artwork
1
kayak on the water canvas x1
MadHam Photography
 
 
 
 
 
 
Excellent
 





Exhibit G to Amended and Restated Asset Purchase Agreement


3774916.5

--------------------------------------------------------------------------------





Clear Lake
Artwork
1
roots/tree vertical canvas x1
MadHam Photography
 
 
 
 
 
 
Excellent
 
Clear Lake
Artwork
2
roots/tree horizontal canvas x2
MadHam Photography
 
 
 
 
 
 
Excellent
 
Clear Lake
Artwork
3
yellow rose canvas x 3
MadHam Photography
 
 
 
 
 
 
Excellent
 
Clear Lake
Artwork
1
Houston skyline canvas x1
MadHam Photography
 
 
 
 
 
 
Excellent
 
Clear Lake
Furniture - General
1
6ft 30x72 four door x1
Office Depot
KT613
3072E
 
 
 
 
Excellent
 
Clear Lake
Furniture - General
3
5ft 4door storage cabinet 61x23- x3
Office Depot
7159971
 
 
 
 
 
Excellent
 
Clear Lake
Furniture - General
3
6ft 71x29 2door storage cabinet x3
Office Depot
n/a
 
 
 
 
 
Excellent
 
Clear Lake
Furniture - General
1
5ft 60x21 four door file cabinet x1
Office Depot
N/A
 
 
 
 
 
Excellent
 
Clear Lake
Furniture - Medical
4
bowmen metal glove dispenser x 4
Other
N/A
 
 
 
 
 
Excellent
 
Clear Lake
Furniture - General
1
pier 1 import console table 48x14 - 1
Other
112010
 
 
 
 
 
Good
 
Clear Lake
Furniture - General
1
54x19 four door file x1
Other
N/A
 
 
 
 
 
Excellent
 
Clear Lake
Furniture - General
1
tv stand 29x19
Other
W176510
509926
 
 
 
 
Excellent
 
Clear Lake
Furniture - General
2
71x23 long cherry desk x2
Other
N/A
 
 
 
 
 
Excellent
 
Clear Lake
Miscellaneous
14
black trash can x 14
Other
N/A
 
 
 
 
 
Excellent
 
Clear Lake
Furniture - Medical
4
plastic 30x5.5 glove dispenser x4
Other
N/A
 
 
 
 
 
Excellent
 
Clear Lake
Appliances
3
RFA generator
Other
RFG2
20122025AR
 
 
 
 
Excellent
 
Clear Lake
Appliances
2
Klein infiltration pump
Other
KIP-11
HK15M041912
 
 
 
 
Excellent
 
Clear Lake
Appliances
1
Vnus infiltration pump
Other
TPMP-01
2194V1109R
 
 
 
 
Excellent
 
Clear Lake
Appliances
2
Medco infiltration pump
Other
755490
E13002730
 
 
 
 
Fair
 
Clear Lake
Appliances
1
 keurig black
Other
K150P
M0064953
 
 
 
 
Fair
 
Clear Lake
Appliances
1
Keurig maroon
Other
K70
24ZV
 
 
 
 
Good
 
Clear Lake
Appliances
1
Keurig black/silver
Other
KB200
E0088645
 
 
 
 
Excellent
 
Clear Lake
Appliances
1
Keurig black
Other
K150
J0212612
 
 
 
 
Good
 
Clear Lake
Storage
1
Milwauwke dolly
Office Depot
30087
 
 
 
 
 
Good
 
Clear Lake
Appliances
1
BioMedix stand
Other
N/A
21XYP12
 
 
 
 
Excellent
 
Clear Lake
Appliances
1
HP SEND SCANNER
Other
desk jet 2540
CN48L475DF
 
 
 
 
Excellent
 
CBO
Storage
11
 47x68 (5) shelf unit
Office Depot
 
 
 
 
 
 
Excellent
 
CBO
Miscellaneous
2
mayo stands
Other
 
 
 
 
 
 
Excellent
 
CBO
Miscellaneous
2
(3) tier stands
Other
 
 
 
 
 
 
Fair
 
CBO
Miscellaneous
15
 trash cans
Office Depot
 
 
 
 
 
 
 
 
CBO
Furniture - General
28
 cubicles
Other
 
 
 
 
 
 
 
 
CBO
Appliances
1
floor fan
Other
 
 
 
 
 
 
 
 
CBO
Storage
3
36x65 (5) shelf unit
Office Depot
 
 
 
 
 
 
 
 
CBO
Storage
1
77x68x24 (4) shelf unit
Office Depot
 
 
 
 
 
 
 
 
CBO
Furniture - General
1
conference table
Other
 
 
 
 
 
 
 
 
CBO
Furniture - General
50
executive chairs with arms
Other
 
 
 
 
 
 
 
 
CBO
Furniture - General
1
chair without arms
Other
 
 
 
 
 
 
 
 
CBO
Artwork
34
art pieces
MadHam Photography
 
 
 
 
 
 
 
 
CBO
Furniture - General
4
"L" shaped wooden desk
Office Depot
 
 
 
 
 
 
Fair
desks are old and scratched





Exhibit G to Amended and Restated Asset Purchase Agreement


3774916.5

--------------------------------------------------------------------------------





CBO
Furniture - General
3
 desk
Office Depot
 
 
 
 
 
 
Good
these desks are in pretty good condition
CBO
Furniture - General
1
sofa table
Office Depot
 
 
 
 
 
 
 
 
CBO
Furniture - General
1
coffee table
Office Depot
 
 
 
 
 
 
 
 
CBO
Furniture - General
3
15x21 file cabinets
Office Depot
 
 
 
 
 
 
 
 
CBO
Furniture - General
9
36x28 file cabinet
Office Depot
 
 
 
 
 
 
 
 
CBO
Furniture - General
1
task chair
Debner
HMH01
 
 
 
 
 
Excellent
 
CBO
Miscellaneous
16
recycle cans
Other
 
 
 
 
 
 
 
 
CBO
Miscellaneous
1
AED
Other
Zoll AEDPLUS IP55
X1C657129
 
1500
 
 
Excellent
gently used
CBO
Miscellaneous
2
adult CPR mannequins
Other
 
 
 
 
 
 
Excellent
 
CBO
Miscellaneous
1
infant CPR mannequin
Other
 
 
 
 
 
 
Excellent
 
CBO
Miscellaneous
1
Hamilton Vein sign
Other
 
 
 
 
 
 
Excellent
 
CBO
Miscellaneous
4
 O2 tank carts
Other
 
 
 
 
 
 
Excellent
 
CBO
Miscellaneous
1
folding screen
Other
 
 
 
 
 
 
Excellent
 
CBO
Appliances
1
medication freezer
Other
Edgestar CRF150SS-1
15072070220
 
179
 
 
Excellent
 
CBO
Appliances
1
whirpool frig
Other
ER8AHKXRS03
VSW2691038
 
 
 
 
Excellent
 
CBO
Appliances
1
microwave
Other
UMC25200BAS
12216606NL
 
 
 
 
Excellent
 
CBO
Furniture - General
3
36x67 (5) drawer file cabinets
Other
 
 
 
 
 
 
Excellent
 
CBO
Miscellaneous
1
2 step ladder
Other
 
 
 
 
 
 
 
 
CBO
Furniture - General
1
 15x28 (2) drawer file cabinet
Other
 
 
 
 
 
 
 
 
Katy
Furniture - Medical
5
Hill adjustable tilt tables
Hill Labs (Tilt)
HA90V
111522, 131106, 141426, 131108, 131105
 
 
 
 
Excellent
 
Katy
Furniture - General
2
One seat lounge chair (pre/postop)
Debner
N78LAU
1255, 1254
 
 
 
 
Excellent
 
Katy
Furniture - General
1
Bariatric Lounge chair (pre/postop)
Debner
N78LEU
131
 
 
 
 
Excellent
 
Katy
Lamps
4
Table lamps (circa aspen)
Circa Lighting
S 3051BR-NP
BZ13072777(2), BZ13072876(2)
 
 
 
 
Excellent
 
Katy
Furniture - General
12
computer chairs
Other
N15MMS
3723, 3732, 3726, 3720, 3727, 3730, 3728, 3725, 3722, 3721, 3724, 3729
 
 
 
 
Excellent
 
Katy
Furniture - General
1
computer chair
Other
N80AA
n/a
 
 
 
 
Excellent
 
Katy
Furniture - General
1
computer chair
Other
SKU# 817765
n/a
 
 
 
 
Excellent
 
Katy
Miscellaneous
3
RF Generators
Other
RFG2 (2), RFG3 (1)
2013518AR3, 20132534AR3, 20150104PX16
 
 
 
 
Excellent
 
Katy
Miscellaneous
3
Pumps
Other
KIP-11 (2), TPMP-01 (1)
HK14M071501, HK14M071479, 5847U1203R
 
 
 
 
Excellent
 
Katy
Miscellaneous
6
3 tier carts
Other
n/a
n/a
 
 
 
 
Good
 
Katy
Miscellaneous
7
mayo stands
 
 
 
 
 
 
 
 
 
Katy
Miscellaneous
1
Scale
Other
450KL
4500007347
 
 
 
 
Excellent
 
Katy
Miscellaneous
1
Autoclave
Other
M9-022
V1408363
 
 
 
 
Excellent
 
Katy
Storage
4
Tall silver shelfs (48Wx24Lx75H)
Other
n/a
n/a
 
 
 
 
Good
 





Exhibit G to Amended and Restated Asset Purchase Agreement


3774916.5

--------------------------------------------------------------------------------





Katy
Storage
4
Husky Stackables (31.5Wx17Lx14H)
Other
SKU# 698805
n/a
 
 
 
 
Fair
 
Katy
Storage
1
Medium Metal Shelf (35Wx13.5Lx54H)
Other
16510
n/a
 
 
 
 
Good
 
Katy
Miscellaneous
2
Paper towel holders
Other
n/a
n/a
 
 
 
 
Excellent
 
Katy
Artwork
21
MadHam pictures
MadHam Photography
n/a
n/a
 
 
 
 
Excellent
 
Katy
Artwork
1
HVC sign
Other
n/a
n/a
 
 
 
 
Excellent
 
Katy
Miscellaneous
18
 Misc. picture frames throughout office
Other
n/a
n/a
 
 
 
 
Good
 
Katy
Appliances
1
Breakroom refrigerator
Other
FFHS2622MSF
4A31604677
 
 
 
 
Excellent
 
Katy
Appliances
1
Breakroom microwave
Other
NN-SN6615
6B73230002
 
 
 
 
Excellent
 
Katy
Miscellaneous
2
Lg gray trash can
Other
FG354000GRAY
n/a
 
 
 
 
Good
 
Katy
Miscellaneous
13
Medium black trash cans
Other
FG295700BLA
n/a
 
 
 
 
Excellent
 
Katy
Miscellaneous
7
small black trash cans
Other
FG295600BLA
n/a
 
 
 
 
Excellent
 
Katy
Furniture - General
3
"L" computer desks
Other
n/a
n/a
 
 
 
 
Fair
 
Katy
Furniture - General
1
computer desk
Other
n/a
n/a
 
 
 
 
Fair
 
Katy
Appliances
1
front office refrigerator
Other
FFPE45B2QM
KA51360345
 
 
 
 
Excellent
 
Katy
Miscellaneous
5
fire escape plans
Other
n/a
n/a
 
 
 
 
Excellent
 
Katy
Furniture - General
1
Bathroom cabinet
Other
n/a
n/a
 
 
 
 
Good
 
Katy
Furniture - General
1
cabinet in checkout cubby
Other
n/a
n/a
 
 
 
 
Good
 
Katy
Storage
1
safety deposit box at nurse's station
Other
n/a
n/a
 
 
 
 
Excellent
 
Katy
Storage
1
4 drawer plastic storage container at nurse's station
Other
n/a
n/a
 
 
 
 
Good
 
Katy
Miscellaneous
8
recycle bins
Other
n/a
n/a
 
 
 
 
Excellent
 
Katy
Storage
2
single tier locker (6/ tier)
Other
n/a
n/a
 
 
 
 
Excellent
 
Katy
Miscellaneous
1
clothing rack
Other
n/a
n/a
 
 
 
 
Excellent
 
Katy
Miscellaneous
10
glove boxes
Other
n/a
n/a
 
 
 
 
Good
 
Katy
Miscellaneous
1
x-mas tree with lights and ornaments
Other
n/a
n/a
 
 
 
 
Excellent
 
Katy
Miscellaneous
1
white fold up table
Other
n/a
n/a
 
 
 
 
Fair
 
Katy
Storage
1
Black shelf (72Hx42.5Lx17.5W)
Other
n/a
n/a
 
 
 
 
Excellent
 
Katy
Miscellaneous
2
2 step stool
Other
n/a
n/a
 
 
 
 
Good
 
Katy
Miscellaneous
2
AED
Other
n/a
n/a
 
 
 
 
Excellent
 
Katy
Miscellaneous
1
Large Round Black trash can
Other
n/a
n/a
 
 
 
 
 
 
Katy Angio
Furniture - Medical
4
Amico Transport stretchers
Other
n/a
C001-075, C001-076, C001-077, C001-078
 
 
 
 
Excellent
 
Katy Angio
Furniture - Medical
4
Angiosuite over bed tables
Other
n/a
GF8902
 
 
 
 
Excellent
 
Katy Angio
Miscellaneous
4
Utility Baskets
Other
n/a
130907-MON-BB
 
 
 
 
Excellent
 
Katy Angio
Furniture - General
1
Restroom storage table
Other
12011
n/a
 
 
 
 
Excellent
 
Katy Angio
Appliances
1
Refrigerator
Other
FFPE45L2QM
D89-43726101-15414
 
 
 
 
Excellent
 
Katy Angio
Furniture - Medical
1
Procedure table (59.5x24)
Other
T0005
080415-032
 
 
 
 
Excellent
 
Katy Angio
Appliances
1
towel warmer
Other
DC350
1614598-000
 
 
 
 
Excellent
 
Katy Angio
Miscellaneous
1
Lg step on waste can
Other
9923BL
n/a
 
 
 
 
Good
 
Katy Angio
Storage
1
Lead Rack
Other
16410
n/a
 
 
 
 
Excellent
 
Katy Angio
Storage
1
4 Skirt Hangers
Other
16402
n/a
 
 
 
 
Excellent
 





Exhibit G to Amended and Restated Asset Purchase Agreement


3774916.5

--------------------------------------------------------------------------------





Katy Angio
Furniture - Medical
1
Float table
Other
STI-VASCTOP
071715-01
 
 
 
 
Excellent
 
Katy Angio
Furniture - Medical
1
Emergency stop on float table
Other
VMAX-T
081815-01
 
 
 
 
Excellent
 
Katy Angio
Appliances
5
5 Cardiogram monitors
Other
CAT 8100EP-US
216061252, 216061253, 216061254, 216061255, 216061256
 
 
 
 
Excellent
 
Katy Angio
Storage
1
crash cart
Other
n/a
n/a
 
 
 
 
Excellent
 
Katy Angio
Miscellaneous
1
double step stool
Other
n/a
n/a
 
 
 
 
Excellent
 
Sugar Land
Storage
5
wooden cabinet
Office Depot
 
 
 
 
 
 
Fair
black
Sugar Land
Furniture - General
1
Small coffee table
Other
 
 
 
 
 
 
good
green
Sugar Land
Appliances
4
generators
 
RFG2
20113729BP, 20113615BP, 20111630BP, 2011707001
 
 
 
 
 
 
Sugar Land
Appliances
4
pumps
 
TPMP-01, Klein
HK14M111677, HK14M10166, 3812u1106R, 3587u1006R
 
 
 
 
 
 
Sugar Land
Furniture - Medical
8
Tilt table/stool
Hill Labs (Tilt)
 
 
 
 
 
 
Excellent
room 6
Sugar Land
Furniture - General
1
Task Chairs
Other
HMH01
 
 
 
 
 
good
brown
Sugar Land
Furniture - Medical
1
Mayo stand
Other
 
 
 
 
 
 
Good
IKEA
Sugar Land
Furniture - General
1
Computer stand
Other
 
 
 
 
 
 
Good
black
Sugar Land
Lamps
1
Standing lamp
Circa Lighting
 
 
 
 
 
 
Excellent
Tv room
Sugar Land
Furniture - General
4
Lobby Chair With Upholstered Back
Debner
39U-GWXX
 
 
 
 
 
Good
Zebra print
Sugar Land
Furniture - General
2
Lobby Chair with Wood Back
Debner
39B-GWXX
 
 
 
 
 
 
 
Sugar Land
Furniture - General
2
Lobby Chair with Wood Back with arms
Debner
39B-GWXX
 
 
 
 
 
 
 
Sugar Land
Furniture - General
1
Coffee table
Other
 
 
 
 
 
 
Fair
Brown wood
Sugar Land
Artwork
41
medium
MadHam Photography
 
 
 
 
 
 
Excellent
 
Sugar Land
Furniture - General
2
Zebra print chairs
Other
 
 
 
 
 
 
 
 
Sugar Land
Furniture - General
2
oversized Upholstered chair
Debner
 N78LAU
 
 
 
 
 
 
 
Sugar Land
Miscellaneous
1
 44" TV
Other
 
MC11430060
 
 
 
 
Excellent
Panasonic
Sugar Land
Furniture - General
1
Dinner table
Other
 
 
 
 
 
 
Poor
 
Sugar Land
Furniture - General
4
Tall kitchen chair
Other
 
 
 
 
 
 
Poor
 
Sugar Land
Appliances
1
Toaster oven
Other
 
 
 
 
 
 
Good
Black & Decker
Sugar Land
Appliances
2
Microwave
Other
 
 
 
 
 
 
Good
Emerson
Sugar Land
Appliances
1
Refrigerator
Other
 
 
 
 
 
 
Excellent
Frigidaire Gallery
Sugar Land
Miscellaneous
1
Large picture frame
Other
 
 
 
 
 
 
Good
 
Sugar Land
Storage
1
brown cubby
Other
 
 
 
 
 
 
Fair
 
Sugar Land
Miscellaneous
1
K cup carousel stand
Other
 
 
 
 
 
 
Good
 
Sugar Land
Miscellaneous
1
Tall garbage can
Other
 
 
 
 
 
 
Fair
grey
Sugar Land
Miscellaneous
2
Step on waste can
Quick Medical (Exam)
 
 
 
 
 
 
Good
silver/black
Sugar Land
Furniture - Medical
2
Ikea table (silver)
Other
 
 
 
 
 
 
Good
IKEA





Exhibit G to Amended and Restated Asset Purchase Agreement


3774916.5

--------------------------------------------------------------------------------





Sugar Land
Miscellaneous
2
IV Pole
Other
 
 
 
 
 
 
Excellent
 
Sugar Land
Miscellaneous
12
space heater
Office Depot
 
 
 
 
 
 
Good
Holmes
Sugar Land
Miscellaneous
5
Napkin holder
Other
 
 
 
 
 
 
Excellent
 
Sugar Land
Furniture - General
2
Computer stand
Other
 
 
 
 
 
 
Good
black
Sugar Land
Furniture - General
5
Exam /Break Chair Armless
Debner
N60DD
 
 
 
 
 
Good
 
Sugar Land
Miscellaneous
1
Clock
Office Depot
 
 
 
 
 
 
Poor
 
Sugar Land
Furniture - General
5
Exam/ break green chair arms
Debner
N60CC
 
 
 
 
 
Good
 
Sugar Land
Miscellaneous
4
Large Hvc frame
Other
 
 
 
 
 
 
Excellent
 
Sugar Land
Furniture - Medical
3
Rolling stools (walmart)
Other
 
 
 
 
 
 
Good
Midmark
Sugar Land
Miscellaneous
9
glove holder
Other
 
 
 
 
 
 
Good
In all the rooms
Sugar Land
Miscellaneous
3
Recyclin bin
Other
 
 
 
 
 
 
Good
 
Sugar Land
Furniture - General
6
Leather rolling chair
Other
 
 
 
 
 
 
Fair
black
Sugar Land
Furniture - General
2
Cloth rolling chair
Other
 
 
 
 
 
 
Good
black
Sugar Land
Furniture - Medical
10
Mayo stand
Other
 
 
 
 
 
 
Good
 
Sugar Land
Furniture - Medical
5
3 tier Carts
Other
 
 
 
 
 
 
Good
 
Sugar Land
Storage
1
3 tier basket organizer
Office Depot
 
 
 
 
 
 
Good
restroom
Sugar Land
Storage
2
Rolling Plastic drawer
Office Depot
 
 
 
 
 
 
Good
 
Sugar Land
Furniture - General
3
 Big desk
Office Depot
 
 
 
 
 
 
Fair
 
Sugar Land
Furniture - General
2
small desks
Office Depot
 
 
 
 
 
 
Fair
 
Sugar Land
Appliances
1
mini refrigerator
Other
 
 
 
 
 
 
Good
Haier
Sugar Land
Furniture - Medical
4
step stool
Other
 
 
 
 
 
 
Good
 
Sugar Land
Furniture - General
1
Small table
Other
 
 
 
 
 
 
Good
black
Sugar Land
Furniture - General
17
Lobby Chair With Upholstered Back Debner
Debner
39U-GWXX
 
 
 
 
 
Fair
 
Sugar Land
Lamps
2
table lamp
Circa Lighting
Circa Aspen Table Lamp Model S 3051BR-NP
 
 
 
 
 
Good
 
Sugar Land
Furniture - General
2
Side table
Other
 
 
 
 
 
 
Good
 
Sugar Land
Furniture - General
1
wall table
Other
 
 
 
 
 
 
Good
brown wood
Sugar Land
Miscellaneous
5
small frames
Other
 
 
 
 
 
 
Good
 
Sugar Land
Miscellaneous
12
trash can
Office Depot
 
 
 
 
 
 
Good
 
Sugar Land
Storage
1
2 drawer file cabinet
Office Depot
 
 
 
 
 
 
Good
 
Sugar Land
Storage
3
4 tiered organizer
Office Depot
 
 
 
 
 
 
Good
 
Sugar Land
Storage
1
Big shelves (63X47)
Office Depot
 
 
 
 
 
 
Good
 
Sugar Land
Storage
1
small shelves (35.25X55)
Office Depot
 
 
 
 
 
 
Good
 
Sugar Land
Storage
2
Big shelves (72X35)
Office Depot
 
 
 
 
 
 
Good
 
Sugar Land
Storage
1
Small shelves (55X44)
Office Depot
 
 
 
 
 
 
Good
 
Sugar Land
Appliances
1
Autoclave
Other
Midmark M9
V1404937
 
 
 
 
Good
 
Sugar Land
Storage
1
 Small shelves with bin (57X44)
Office Depot
 
 
 
 
 
 
Poor
 
Sugar Land
Miscellaneous
1
Christmas tree and decorations
Other
 
 
 
 
 
 
Poor
 
Round Rock
Lamps
2
lamps in waiting room
Circa Lighting
Circa Aspen Table Lamp Model S 3051BR-NP
 
 
 
 
 
Excellent
 
Round Rock
Artwork
20
20 pictures
MadHam Photography
 
 
 
 
 
 
 
 





Exhibit G to Amended and Restated Asset Purchase Agreement


3774916.5

--------------------------------------------------------------------------------





Round Rock
Furniture - General
3
Lobby Chair with Wood Back
Debner
Debner Timberland Model 39B-GWXX
 
 
 
 
 
 
 
Round Rock
Furniture - General
13
Lobby Chair With Upholstered Back
Debner
Debner Timberlane Model 39U-GWXX
 
 
 
 
 
 
 
Round Rock
Furniture - General
3
End Tables
Debner
Debner Escalade 24X24 End Table; Model ECN2424ENW
 
 
 
 
 
 
 
Round Rock
Furniture - General
2
Console Tables
Debner
Debner Escalade 19DX48W Console Table; Model ECN1948CSW
 
 
 
 
 
 
 
Round Rock
Furniture - General
2
Kitchen tables rectangle
Debner
Debner 32WX28H Conference Table
 
 
 
 
 
 
 
Round Rock
Furniture - General
1
kitchen table round
Debner
 
 
 
 
 
 
 
 
Round Rock
Furniture - General
15
green chairs
Debner
Debner Model N60CC
 
 
 
 
 
 
 
Round Rock
Miscellaneous
19
trash cans
Office Depot
 
 
 
 
 
 
 
 
Round Rock
Furniture - Medical
3
exam tables
Debner
Model 9133-30; Styeline Specialty Exam Table w/ Stool
 
 
 
 
 
 
 
Round Rock
Furniture - Medical
7
rolling chairs
Office Depot
 
 
 
 
 
 
 
 
Round Rock
Furniture - General
17
desk rolling chairs
Office Depot
 
 
 
 
 
 
 
 
Round Rock
Furniture - Medical
5
72X55 black shelves
Office Depot
 
 
 
 
 
 
 
 
Round Rock
Furniture - Medical
1
77X48 black shelf rack
Office Depot
 
 
 
 
 
 
 
 
Round Rock
Furniture - Medical
1
metal cabinet 36X71
Office Depot
 
 
 
 
 
 
 
 
Round Rock
Furniture - Medical
4
black wooden cabinets
Office Depot
 
 
 
 
 
 
 
 
Round Rock
Furniture - Medical
1
computer stand
Office Depot
 
 
 
 
 
 
 
 
Round Rock
Furniture - Medical
6
select metal rolling carts
Quick Medical (Exam)
 
 
 
 
 
 
 
 
Round Rock
Furniture - Medical
3
terason stands
Other
 
 
 
 
 
 
 
 
Round Rock
Furniture - General
4
bariatric chairs
Debner
Debner Timberlane; Model 39A-BWAA
 
 
 
 
 
 
 
Round Rock
Furniture - General
3
bariatric chairs
Debner
Debner Model N78LEU - Lobby Bariatric Lounge Chair
 
 
 
 
 
 
 
Round Rock
Furniture - General
5
single lounge chairs
Debner
Debner Model N78LAU - Lobby Lounge
 
 
 
 
 
 
 
Round Rock
Furniture - Medical
10
mayo stands
Quick Medical (Exam)
 
 
 
 
 
 
 
 
Round Rock
Furniture - Medical
1
33X32 white push cart
Other
 
 
 
 
 
 
 
 
Round Rock
Furniture - Medical
6
tilt tables
Hill Labs (Tilt)
Hill Adjustable HA90V - 30" Wide w/ Footboard, Paper Roll, Pneumatice Stool
Serial# R12-111048
 
 
 
 
 
 
 
Round Rock
Appliances
4
pumps
Other
Model KIP II
 
 
 
 
 
 
 
Round Rock
Appliances
4
generators
Other
Serial#20134808AR3
 
 
 
 
 
 
 
Round Rock
Furniture - Medical
1
m9 utraclave autoclave
Other
M9-022
V1507560
 
 
 
 
 
 
Round Rock
Appliances
2
parks keurig machines
Other
 
 
 
 
 
 
 
 
Round Rock
Appliances
1
single serve keurig
Other
 
 
 
 
 
 
 
 
Round Rock
Appliances
1
microwave
Other
 
6B44060769
 
 
 
 
 
 
Round Rock
Appliances
1
dishwasher
Other
GLD696DOSS
AF800526C
 
 
 
 
 
 
Round Rock
Appliances
1
refrigerator
Other
 
4A35001279
 
 
 
 
 
 





Exhibit G to Amended and Restated Asset Purchase Agreement


3774916.5

--------------------------------------------------------------------------------





Round Rock
Furniture - General
2
L shaped desks-Physicians
Office Depot
 
 
 
 
 
 
 
 
Round Rock
Furniture - General
2
desks
Office Depot
 
 
 
 
 
 
 
 
San Antonio
Furniture - Medical
5
Tilt Table w/ (4) stool
Hill Labs (Tilt)
HA90V
 
 
 
 
 
 
 
San Antonio
Furniture - Medical
2
Styeline Specialty Exam Table w/ Stool
Quick Medical (Exam)
9133-30
 
 
 
 
 
 
 
San Antonio
Furniture - Medical
6
Pedigo Mayo Stand 21.25 Inch
Other
P-1069-SS
 
 
 
 
 
 
 
San Antonio
Miscellaneous
1
Health o Meter 350lb Scale
Other
 
 
 
 
 
 
 
 
San Antonio
Furniture - General
9
Rolling High back office Chairs
Debner
HMH01
 
 
 
 
 
 
 
San Antonio
Furniture - General
4
Shelving Units 48x72
Office Depot
 
 
 
 
 
 
 
 
San Antonio
Furniture - General
2
Shelving Unit 36x54
Office Depot
 
 
 
 
 
 
 
 
San Antonio
Appliances
2
Radiofrequency Generators
Other
RFG3
20152021PX16, 20152006PX16
 
 
 
 
 
 
San Antonio
Appliances
1
Radiofrequency Generators
Other
RFG2
20121838AR
 
 
 
 
 
 
San Antonio
Appliances
1
M9 Ultraclave
Other
M9-022
V1613808
 
 
 
 
 
 
San Antonio
Furniture - Medical
3
Medical Stools
Other
305US393 Select medical
 
 
 
 
 
 
 
San Antonio
Furniture - Medical
1
Juzo Shelving Unit 60x24
Other
 
 
 
 
 
 
 
 
San Antonio
Furniture - Medical
7
Rolling Carts 24x16
Other
Select Medical
 
 
 
 
 
 
 
San Antonio
Furniture - General
15
Exam Room Chairs w/ armrest
Debner
N60CC
 
 
 
 
 
 
 
San Antonio
Furniture - General
7
Exam Room Chairs w/o armrest
Debner
N60DD
 
 
 
 
 
 
 
San Antonio
Furniture - Medical
3
Klein Pumps
Other
HK Surgical- KIP II
HK14M111682, HK14M101644, HK14M011038
 
 
 
 
 
 
San Antonio
Furniture - Medical
1
Ultrasound Stand- Terason
Other
 
 
 
 
 
 
 
 
San Antonio
Furniture - General
1
Wood Shelfing unit 55x22.5
Other
 
 
 
 
 
 
Fair
Bottom Cabinet Glass door broken
San Antonio
Appliances
1
Frigidare Gallery
Other
 
4A52930259
 
 
 
 
 
 
San Antonio
Appliances
1
Panasonic The Genius Microwave
Other
AP104A
F00064W72AP
 
 
 
 
 
 
San Antonio
Artwork
13
Photographs
MadHam Photography
 
 
 
 
 
 
 
 
San Antonio
Furniture - General
3
Wood Desk 65x30
Office Depot
 
 
 
 
 
 
 
 
San Antonio
Furniture - General
2
Round Tables
Debner
32WX28H
 
 
 
 
 
 
 
San Antonio
Appliances
1
GE Dishwasher
Other
GLDT696D00SS
GF8013276
 
 
 
 
 
 
San Antonio
Miscellaneous
8
Paper Towel Holder
Office Depot
 
 
 
 
 
 
 
 
San Antonio
Miscellaneous
14
Medium Size Trash Cans 7gal
Office Depot
 
 
 
 
 
 
 
 
San Antonio
Miscellaneous
17
Large Trash Cans 10.25gal
Office Depot
 
 
 
 
 
 
 
 
San Antonio
Furniture - General
4
Bariatric Chairs
Debner
Debner Timberlane; Model 39A-BWAA
 
 
 
 
 
 
 
San Antonio
Furniture - General
15
Single Lobby Chairs
Debner
Timberlane Model 39U-GWXX
 
 
 
 
 
 
 
San Antonio
Furniture - General
4
Lamps
Circa Lighting
Circa Aspen Table Lamp Model S 3051BR-NP
 
 
 
 
 
 
 
San Antonio
Furniture - General
3
End Tables
Debner
Debner Escalade 24X24 End Table; Model ECN2424ENW
 
 
 
 
 
 
 





Exhibit G to Amended and Restated Asset Purchase Agreement


3774916.5

--------------------------------------------------------------------------------





San Antonio
Furniture - General
2
Long Tables
Debner
Debner Escalade 19DX48W Console Table; Model ECN1948CSW
 
 
 
 
 
 
 
San Antonio
Artwork
6
Blue Recycle Bins
Other
 
 
 
 
 
 
 
 
San Antonio
Artwork
4
Framed Vein Disease Posters
Other
 
 
 
 
 
 
 
 
San Antonio
Artwork
1
Hamilton Vein Sign
Other
 
 
 
 
 
 
 
 
San Antonio
Miscellaneous
1
AED
Other
Zoll AEDPLUS IP55
X15C746668
 
 
 
 
 
 
San Antonio
Furniture - General
1
File Cabinet 28x30
Office Depot
 
 
 
 
 
 
 
 
San Antonio
Furniture- General
1
File Cabinet 14x28
Office Depot
 
 
 
 
 
 
 
 
Woodlands
Furniture -General
30
red chairs with arms
Debner
 
 
 
 
 
 
 
 
Woodlands
Furniture-General
18
green chairs without arms
Debner
 
 
 
 
 
 
 
 
Woodlands
Furniture-General
3
Small wooden tables Lobby
Debner
 
 
 
 
 
 
 
 
Woodlands
Furniture-General
2
Long wooden tables Lobby
Debner
 
 
 
 
 
 
 
 
Woodlands
Lamps
4
Table lamps (circa aspen)
Circa Lighting
 
 
 
 
 
 
 
 
Woodlands
Artwork
25
25 Pictures in total
MadHam Photography
 
 
 
 
 
 
 
 
Woodlands
Furniture- General
3
Bariactic Chairs
Debner
 
 
 
 
 
 
 
 
Woodlands
Furniture-Medical
2
Terason stands
Other
 
 
 
 
 
 
 
 
Woodlands
Miscellaneous
9
Recycle Bins
Office Depot
 
 
 
 
 
 
 
 
Woodlands
Miscellaneous
23
black trash can
Office Depot
 
 
 
 
 
 
 
 
Woodlands
Appliances
3
Generators
Covidien
RFG2
20151228PX16, 20134813AR3
 
 
 
 
 
 
Woodlands
Appliances
4
Pumps
Other
KIP II, TPMP-01
 
 
 
 
 
 
 
Woodlands
Furniture - Medical
4
IV Poles
Other
 
 
 
 
 
 
 
 
Woodlands
Furniture-General
2
Clear bens
Office Depot
 
 
 
 
 
 
 
 
Woodlands
Appliances
3
Long stand Fans
Office Depot
 
 
 
 
 
 
 
 
Woodlands
Appliances
4
Small round heaters
Office Depot
 
 
 
 
 
 
 
 
Woodlands
Furniture-General
7
Provider Wood desk
Other
 
 
 
 
 
 
 
 
Woodlands
Miscellaneous
3
White erase board
Other
 
 
 
 
 
 
 
 
Woodlands
Furniture- Medical
1
Scale
Other
 
 
 
 
 
 
 
 
Woodlands
Furniture Medical
3
Black Rackets 46Wx71.5L,36Wx71.5L,47Wx71.5L 4 Tier
Office Depot
 
 
 
 
 
 
 
 
Woodlands
Furniture Medical
1
Silver Racket 35Wx52L 7 Tier
Other
 
 
 
 
 
 
 
 
Woodlands
Furniture Medical
7
Tilt Table with Stools
Hill Adjustable
 
 
 
 
 
 
 
 
Woodlands
Furniture Medical
4
Black extra Stools
Other
 
 
 
 
 
 
 
 
Woodlands
Miscellaneous
2
Medical carts 34Wx33L
Other
 
 
 
 
 
 
 
 
Woodlands
Furniture- General
2
Half Circle tables by Nurses station
Other
 
 
 
 
 
 
 
 
Woodlands
Furniture-General
7
Black Cloth Desk Top Chairs
Other
 
8DE95Q, 8D09KQ, 8C29NQ, 8DE9DQ, 8C29ZQ
 
 
 
 
 
 
Woodlands
Artwork
1
Hamilton Vein Center sign
Other
 
 
 
 
 
 
 
 
Woodlands
Furniture- General
4
Black Leather desktop Chairs
Other
 
 
 
 
 
 
 
 





Exhibit G to Amended and Restated Asset Purchase Agreement


3774916.5

--------------------------------------------------------------------------------





Woodlands
Miscellaneous
4
Metal Towel Holders
Other
 
 
 
 
 
 
 
 
Woodlands
Furniture- General
2
Small Glass Tables (Holds brochures) RM 3and4
Other
 
 
 
 
 
 
 
 
Woodlands
Furniture- General
1
3 Row Wooden Shleve (holds brochures in consult rm)
Other
 
 
 
 
 
 
 
 
Woodlands
Furniture- General
1
Gold Mirror 48Wx32L (Rm2)
Other
 
 
 
 
 
 
 
 
Woodlands
Miscellaneous
1
Christmas tree with lights and Ornaments
Other
 
 
 
 
 
 
 
 
Woodlands
Furniture-General
1
Black Shelve for stocking 29Wx70L
Other
 
 
 
 
 
 
 
 
Woodlands
Miscellaneous
1
Autoclave
Other
M9-022
V1513501
 
 
 
 
 
 
Woodlands
Miscellaneous
1
Microwave
Panasonic
 
 
 
 
 
 
 
 
Woodlands
Miscellaneous
1
Refrigerator
Other
 
 
 
 
 
 
 
 
Woodlands
Furniture- General
2
White Leather Chairs
Other
 
 
 
 
 
 
 
 
Woodlands
Furniture- General
6
Brown Leather Chairs
Other
 
 
 
 
 
 
 
 
Woodlands
Furniture- Medical
9
Mayo Stands
Other
 
 
 
 
 
 
 
 
Woodlands
Furniture- Medical
2
3 Tier Carts
Other
 
 
 
 
 
 
 
 
Kingwood
Appliances
1
Refrigerator
Other
FFHS2322MS6
4A31606683
 
 
 
 
Good
 
Kingwood
Appliances
1
Microwave
Other
MW899SB
301021978MM
 
 
 
 
Good
 
Kingwood
Furniture - General
1
Round Kitchen table
Debner
Debner 32WX28H Conference Table
 
 
 
 
 
Good
 
Kingwood
Furniture - General
18
Break room chairs
Debner
Debner Model N60CC
 
 
 
 
 
Good
 
Kingwood
Storage
3
Black Lateral file cabinets
office depot
 
 
 
 
 
 
Good
 
Kingwood
Furniture - General
10
Desk Chairs
office depot
 
 
 
 
 
 
Good
 
Kingwood
Furniture - General
3
L shape Desk
office depot
 
 
 
 
 
 
Good
 
Kingwood
Furniture - General
15
Lobby Chair With Upholstered Back
Debner
Debner Timberlane Model 39U-GWXX
 
 
 
 
 
Excellent
 
Kingwood
Furniture - General
2
Lobby Bariatric Chair
Debner
Debner Timberlane; Model 39A-BWAA
 
 
 
 
 
Excellent
 
Kingwood
Lamps
3
Table Lamp
Debner
Circa Aspen Table Lamp Model S 3051BR-NP
 
 
 
 
 
Good
 
Kingwood
Furniture - General
1
Lobby coffee table
Other
 
 
 
 
 
 
Excellent
 
Kingwood
Furniture - General
7
Break room chairs
Debner
Debner Model N60DD
 
 
 
 
 
Good
 
Kingwood
Furniture - General
1
Lobby long middle table
Other
 
 
 
 
 
 
Good
 
Kingwood
Furniture - General
1
End table
Other
 
 
 
 
 
 
Good
 
Kingwood
Furniture - General
1
Middle Lobby table
Other
 
 
 
 
 
 
Good
 
Kingwood
Miscellaneous
1
Lobby Rug
Other
 
 
 
 
 
 
Good
 
Kingwood
Furniture - General
1
Book shelf
office depot
 
 
 
 
 
 
Good
3 shelf
Kingwood
Furniture - Medical
4
Exam table
Quick Medical (Exam)
Model 9133-30; Styeline Specialty Exam Table w/ Stool
 
 
 
 
 
Excellent
 
Kingwood
Furniture - Medical
1
Tilt exam table
Hill Labs (Tilt)
HA90V
130616
 
 
 
 
Excellent
 
Kingwood
Miscellaneous
1
Scale
Other
 
 
 
 
 
 
Excellent
Health o meter
Kingwood
Storage
3
Storage rack shelves
office depot
 
 
 
 
 
 
Good
47X68X17 Storage Shelves





Exhibit G to Amended and Restated Asset Purchase Agreement


3774916.5

--------------------------------------------------------------------------------





Kingwood
Furniture - General
1
3 shelf with bottom cabinet
office depot
 
 
 
 
 
 
Good
3 shelf/2 cabinet book shelf
Kingwood
Artwork
15
Wall Art
MadHam Photography
 
 
 
 
 
 
Good
 
Kingwood
Miscellaneous
9
Trash cans
office depot
 
 
 
 
 
 
Good
8-Gallon Trash Can
Kingwood
Miscellaneous
2
recycle bins
office depot
 
 
 
 
 
 
Good
 
Kingwood
Miscellaneous
1
entry rug
Other
 
 
 
 
 
 
Poor
 
Kingwood
Miscellaneous
1
1-step step ladder
Other
 
 
 
 
 
 
Good
 
Kingwood
Miscellaneous
1
2-step step ladder
Other
 
 
 
 
 
 
Good
 
Kingwood
Miscellaneous
4
3-tier cart (small)
Other
 
 
 
 
 
 
Good
 
Kingwood
Miscellaneous
2
gel warmer
Other
 
 
 
 
 
 
Good
 
Kingwood
Furniture - Medical
4
rolling stool
Other
 
 
 
 
 
 
Good
 
Kingwood
Miscellaneous
1
Tuttnauer autoclave
Other
1730MKV
 
 
 
 
 
Good
 
Kingwood
Miscellaneous
2
3-tier cart (large)
Other
 
 
 
 
 
 
Good
 
Kingwood
Miscellaneous
5
Mayo Stand
Other
 
 
 
 
 
 
Good
 
Kingwood
Storage
1
Juzo Cabinets
Other
 
 
 
 
 
 
Good
 
Kingwood
Miscellaneous
2
O2 cart with regulator
Other
 
 
 
 
 
 
Good
 
Kingwood
Miscellaneous
1
Wheelchair
Other
 
 
 
 
 
 
Good
 
Kingwood
Miscellaneous
1
IV pole
Other
 
 
 
 
 
 
Good
 
Kingwood
Miscellaneous
1
Zonare US Machine
Other
OO86
 
 
 
 
 
Good
 
Kingwood
Miscellaneous
1
Sonosite US machine w/wand
Other
PO88-40-20
 
 
 
 
 
Good
 
Kingwood
Miscellaneous
1
AED
Other
 
 
 
 
 
 
Good
 
Kingwood
Miscellaneous
7
Hamilton Vein Posters w/frames
Other
 
 
 
 
 
 
Good
 
Kingwood
Lamps
4
Floor Lamps
Other
 
 
 
 
 
 
Good
 
Kingwood
Storage
1
35X56X14 Storage Bin
Other
 
 
 
 
 
 
Good
 





















Exhibit G to Amended and Restated Asset Purchase Agreement


3774916.5

--------------------------------------------------------------------------------





NETWORK EQUIPMENT
Product
Model/Type #
Serial/ Number
Service Tag
Service Code
Bar Code
MAC #
Authentication Code
8 PORT SWITCH
TLSG108
 
N/A
N/A
N/A
N/A
N/A
16 Port Switch
 
 
N/A
N/A
N/A
N/A
N/A
APC‐Smart UPS
1000
AS0945212709
N/A
N/A
N/A
N/A
N/A
APC‐UPS
 
2329AS0
N/A
N/A
N/A
N/A
N/A
APC‐UPS
ES350
AB0540146Z16
N/A
N/A
N/A
N/A
N/A
APC‐UPS
750
AB1351P52364
N/A
N/A
N/A
N/A
N/A
APC‐UPS
750
AB1424P17189
N/A
N/A
N/A
N/A
N/A
APC‐UPS
500
AB1330P33024
N/A
N/A
N/A
N/A
N/A
APC‐UPS
1000
3B1343X0096
N/A
N/A
N/A
N/A
N/A
CISCO
WAP 200
GKS151501TY
N/A
N/A
N/A
E8404080D18C
 
Cisco 5 Port Switch
SP205
PSJ13408F7
N/A
N/A
N/A
N/A
N/A
Cisco Meraki
MR18‐HW
Q2GD‐Q4N2‐27XY
N/A
N/A
N/A
00:18:0A:E6:DA:F0
N/A
Cisco Meraki
MR18‐HW
Q2GD‐QZEY‐QBTM
N/A
N/A
N/A
00:18:0A:E6:DA:00
N/A
Cisco Small Business
WAP20
GKS151501TY
N/A
N/A
N/A
E8404080D18C
N/A
CyberPower
 
GABAV2000150
N/A
N/A
N/A
N/A
N/A
Dell APC SMART‐UPS
SURT8000RMXLT6U
QS1410170236
N/A
N/A
N/A
N/A
N/A
Dell Digital DMPU KVM Switch
DMPU2016
510219510
N/A
N/A
N/A
N/A
N/A
Net Gear ProSafe
GS116
1mn199wx00227
N/A
N/A
N/A
N/A
N/A
Power Connect
2808
N/A
DCXXTS1
N/A
(01)07898349893659
D067E5C9C0A7
N/A
Power Connect
2808
N/A
7NS8VS1
1.66676E+11
(01)07898349893659
F8B156165289
CN‐0C752K‐28298‐342‐0010‐A08
Power Connect
2816
N/A
CDZ1VS1
26966322721
(01)0789834989349893758
F8B156165289
CN‐0D559K‐28298‐3AE‐0300‐A08
Power Connect
2824
N/A
70GTTS1
N/A
(01)07898349893857
D067E5B80119
CN‐0F491K‐28298‐2CR‐0290‐A09
Power Connect
2824
N/A
37357M1
349893857
(01)07898349893857
5CZ60AD566F9
CN‐0F491K‐28298‐193‐0317‐A07
Sonic Wall
TZ 210 SERIES/ APL20‐063/C‐11164
0017C5AD13D4
N/A
N/A
 
N/A
JEBD‐CM5F
SonicWALL
TZ 215 SERIES/ APL24‐08E
C0DEAE433DA04
N/A
N/A
(01)07899489500896
N/A
52H6‐T9NM
SonicWALL
TZ 215 SERIES/ APL24‐08E
C0EAE4716F64
N/A
N/A
(01)07899489500896
N/A
HAKY‐TRPV
SonicWALL
TZ 215 SERIES/ APL24‐08E
C0EAE4323760
N/A
N/A
(01)07899489500896
N/A
24JV‐E7H8
SonicWALL
TZ 215 SERIES/ APL24‐08E
COEAE4337170
N/A
N/A
(01)07899489500896
N/A
V3L5EUUK
SonicWALL Consoles
N/A
N/A
N/A
N/A
N/A
N/A
N/A
SonicWALL Consoles
N/A
N/A
N/A
N/A
N/A
N/A
N/A
TRIPP‐LITE
AGIB6097
2316AS0
N/A
N/A
N/A
N/A
N/A
TRIPP‐LITE
PDUMV15
PD6967
N/A
N/A
N/A
N/A
N/A
TRIPPLITE SmartPro UPS
 
2318NLCSM628401329
N/A
N/A
N/A
N/A
N/A







Exhibit G to Amended and Restated Asset Purchase Agreement


3774916.5

--------------------------------------------------------------------------------





Location
Manufacturer
Model
Serial
Transducer Serial No.
Warranty Expiration
Condition
Woodlands
Terason
t3200
B4564
11431
9/9/2019
Operational
Woodlands
Terason
t3200
B4470
11139
5/5/2019
Operational
Woodlands
Terason
t3200
B4497
10657
7/7/2019
Operational
Woodlands
Terason
T3200
B4495
11140
7/7/2019
Operational
Woodlands
Terason
T3200
B4107
9584
9/12/2018
Operational
Woodlands
GE
VIVID S5
0844VS5
55274YP5
 
Operational
Woodlands
BIOMEDIX
PADNET
14200186A
 
 
Operational
Sugar Land
Terason
t3200
B4449
9696
2/6/2019
Operational
Sugar Land
Terason
t3200
B4488
11142
7/17/2019
Operational
Sugar Land
Terason
t3200
B4567
11725
10/16/2019
Operational
Sugar Land
Terason
t3200
B4329
10043
12/20/2018
Operational
Sugar Land
Terason
t3200
B4162
11442
10/4/2018
Operational
Sugar Land
Terason
t3200
B3799
6552
9/12/2018
Operational
Sugar Land
GE
Vivid S5
VS53937
99946YP6
 
Operational
Sugar Land
Sonosite
MICROMAXX
WK03R2
03XJQG
 
Operational
Sugar Land
BIOMEDIX
PADNET
14200195
N/A
 
Operational
Sugar Land
 
Abdominal transducer
12880
 
 
Operational
San Antonio
Terason
t3200
B4614
13907
12/31/2019
Operational
San Antonio
Terason
t3200
B4615
12306
12/31/2019
Operational
San Antonio
SONOSITE
Micromaxx
WKOMWK
03MLGG
 
Operational
San Antonio
Terason
T3200
B4645
LINEAR:14315
12/31/2019
Operational
San Antonio
 
 
 
CURVED:12887
 
Operational
San Antonio
BIOMEDIX
PADNET
14200196A
 
 
Operational
Round Rock
Terason
t3200
B4651
9186
6/5/2020
Operational
Round Rock
Terason
t3200
B4558
14324
 
Operational
Round Rock
Terason
t3200
B4681
14323
6/11/2020
Operational
Round Rock
Terason
t3200
B3587
12304
7/10/2018
Operational
Round Rock
Terason
T3200
B4479
14325
7/17/2019
Operational
Round Rock
MINDRAY
M5
12003091
 
 
Operational
Round Rock
SONOSITE
MICROMAXX
034FXC
 
 
Operational
Kingwood
Sonosite
Micromaxx
WK056F
03P10Q
 
Operational
Kingwood
Zonare
n/a
05080LX111K
06574C3120
 
Operational
Katy
Terason
t3200
B4068
Linear:9482
8/13/2018
Operational
Katy
 
 
 
Curved:12888
 
 
Katy
Terason
t3200
B4217
9785
11/4/2018
Operational
Katy
Terason
t3200
B3870
12890
 
Operational
Katy
Terason
t3200
B4650
9483
6/5/2020
Operational
Katy
GE
Vivid s5
VS50076
LINEAR:429045WX8
 
Operational
Katy
 
 
 
Linear:138174PD8
 
Operational
Katy
BIOMEDIX
PADNET
14200197A
 
 
Operational
Katy
Sonosite
Micromaxx
WK02HZ
03XWQ5
 
Operational
Clear Lake
Terason
t3200
B4156
10572
3/13/2019
Operational
Clear Lake
Terason
t3200
B3791
8980
4/29/2018
Operational
Clear Lake
Terason
t3200
B3751
8761
3/29/2018
Operational
Clear Lake
Terason
t3200
B4288
9953
12/10/2018
Operational
Clear Lake
GE
Vivid S5
0016vs56
Linear: 118553
 
Operational
Clear Lake
 
 
 
Curved: 429057WX3
 
Operational
Clear Lake
BIOMEDIX
Padnet
14200191A
 
 
Operational
Katy
GE
Vivids5
4447VS5
 
 
Operational





COMPUTERS




Exhibit G to Amended and Restated Asset Purchase Agreement


3774916.5

--------------------------------------------------------------------------------





Unit Code
Express Service
Code
Service Tag S/N
Number
Operating System
Model
Placement
User
HVC Bag
Mouse
Date placed into
service
Location
 
LAP‐THI‐001
36015668677
GJMSRT1
Windows 7 Pro
Dell Latitude E3330
AVAILABLE
AVAILABLE
No
Yes
Sep‐13
SL
LAP‐THI‐004
8705399113
3ZYYWY1
Windows 7 Pro
Dell Latitude E6330
AVAILABLE
AVAILABLE
No
Yes
Dec‐13
SL
LAP‐THI‐006
13349411569
64RW7W1
Windows 7 Pro
Dell Latitude E6530
Round Rock ‐ Josh Reed
Josh Reed
No
Yes
Dec‐13
RR
LAP‐THI‐007
15495800149
749SRX1
Windows 7 Pro
Dell Latitude E3540
Round Rock ‐ RFA/Exam Room 5
RFA/Exam Room 5
Yes
Yes
Dec‐13
RR
LAP‐THI‐010
19732145473
92C0CW1
Windows 7 Pro
Dell Latitude E6430
Bellaire ‐ Diana Garcia
Bellaire ‐ Diana Garcia
Yes
Yes
Mar‐13
WL
LAP‐THI‐012
29630942929
DM1HXW1
Windows 7 Pro
Dell Latitude E6430
AVAILABLE
AVAILABLE
No
Yes
Apr‐13
SL
LAP‐THI‐013
6687387073
32LHWW1
Windows 7 Pro
Dell Latitude E6430
Sugar Land ‐ Julia Curl
Julia Curl
No
Yes
Apr‐13
N/A
LAP‐THI‐015
25157430973
BK231Z1
Windows 7 Pro
Dell Latitude 3330
Woodlands ‐ RFA/Exam Room
Woodlands ‐ RFA/Exam Room
No
Yes
Nov‐13
WL
LAP‐THI‐016
37734395581
HC231Z1
Windows 7 Pro
Dell Latitude 3330
Woodlands ‐ RFA/Exam Room
Woodlands ‐ RFA/Exam Room
No
Yes
Nov‐13
KW
LAP‐THI‐017
26187035581
C1331Z1
Windows 7 Pro
Dell Latitude 3330
Woodlands ‐ RFA/Exam Room
Woodlands ‐ RFA/Exam Room
No
Yes
Nov‐13
KW
LAP‐THI‐018
7443012061
3F3DKV1
Windows 7 Pro
Dell Latitude 6530
AVAILABLE
AVAILABLE
Yes
Yes
Oct‐14
SL
LAP‐THI‐021
25649630893
BS74LV1
Windows 7 Pro
Dell Latitude E6330
Sugar Land ‐ Kim Uddin‐Perez
Kim Uddin‐Perez
No
Yes
Oct‐12
SL
LAP‐THI‐024
13657114225
69V3CS1
Windows 7 Pro
Dell Latitude E6520
Woodlands ‐ RFA/Exam Room
Woodlands ‐ RFA/Exam Room
No
Yes
 
KW
LAP‐THI‐026
15248074717
706B5R1
Windows 7 Pro
Dell Latitude E6520
Sugar Land ‐ Jamie Minimyer
Sugar Land ‐ Jamie Minimyer
No
Yes
 
SL
LAP‐THI‐027
13139735401
61B24Q1
Windows 7 Pro
Dell Latitude E6520
AVAILABLE
AVAILABLE
No
Yes
 
SL
LAP‐THI‐029
4229626717
1XY7KV1
Windows 7 Pro
Dell Latititude E6330
IT Help Desk ‐Under Construction
IT Help Desk ‐ Under Construction
Yes
Yes
Oct‐12
SL
LAP‐THI‐030
7532638237
3GKQKV1
Windows 7 Pro
Dell Latitude E6530
Sugar Land ‐ Ultrasound Room 8
Ultrsound Room 8
No
No
Oct‐12
SL
LAP‐THI‐031
 
 
 
Dell Latitude
AVAILABLE
AVAILABLE
 
 
 
SL
LAP‐THI‐033
38572378705
HPWZXW1
Windows 7 Pro
Dell Latitude E6530
Sugar Land/ Georgia ‐ Mariana Cordona
Mariana Cordona
No
Yes
Apr‐13
SL
LAP‐THI‐034
4414028113
20ZZXW1
Windows 7 Pro
Dell Latitude E6530
Sugar Land ‐ Rebecca Swearengin
Rebecca Swearengin
Yes
Yes
Apr‐13
SL
LAP‐THI‐035
16683622993
7NWZXW1
Windows 7 Pro
Dell Latitude E6530
AVAILABLE
AVAILABLE
Yes
Yes
Apr‐13
SL
LAP‐THI‐036
21480465025
9VWWW1
Windows 7 Pro
Dell Latitude E6430
Sugar Land ‐ Chris Johnson
Chris Johnson
No
No
Jun‐13
KT
LAP‐THI‐037
33497100181
FDZB3X1
Windows 7 Pro
Dell Latitude E6430
Woodlands ‐ Katie Riley
Woodlands ‐ Katie Riley
Yes
Yes
Jun‐13
WL
LAP‐THI‐038
17043581845
7TVB3X1
Windows 7 Pro
Dell Latitude E6430
AVAILABLE
AVAILABLE
No
No
Jun‐13
SL
LAP‐THI‐039
28516743109
D3M4RT1
Windows 7 Pro
Dell Latitude E3330
AVAILABLE
AVAILABLE
No
Yes
Jun‐13
SL
LAP‐THI‐040
26082979525
BZD4RT1
Windows 7 Pro
Dell Latitude E3330
Clear Lake Clinic ‐ RFA/Exam Room
Clear Lake Clinic ‐ RFA/Exam Room
No
No
Jun‐13
SL
LAP‐THI‐041
8182005445
3RBCR11
Windows 7 Pro
Dell Latitude E3330
Sugar Land ‐ RFA/Exam Room
Sugar Land ‐ RFA/Exam Room
No
Yes
Jul‐13
SL
LAP‐THI‐042
34666190533
FXBCRT1
Windows 7 Pro
Dell Latitude E3330
Katy ‐ RFA/Exam Room
Katy RFA ‐ RFA/Exam Room
Yes
Yes
Aug‐13
KTY
LAP‐THI‐043
6368020165
2XBCRT1
Windows 7 Pro
Dell Latitude E3330
Katy Clinic ‐ RFA/Exam Room
Katy Clinic ‐ RFA/Exam Room
No
Yes
Aug‐13
BL
LAP‐THI‐044
35412552757
G9NPWL1
Windows 7 Pro
Dell Latitude E5420
Sugar Land ‐ Room 6
Sugar Land ‐ Room 6
No
Yes
Aug‐13
SL
LAP‐THI‐045
10719013717
4X9TNX1
Windows 7 Pro
Dell Latitude E6530
AVAILABLE
AVAILABLE
No
Yes
Aug‐13
SL
LAP‐THI‐047
1026229133
4PPWNX1
Windows 7 Pro
Dell Latitude E6330
Clear Lake ‐ David Behr
David Behr
Yes
Yes
Aug‐13
SL
LAP‐THI‐048
18480477637
8HMSRT1
Windows 7 Pro
Dell Latitude E6330
Sugar Land ‐ RFA/Exam Room
Sugar Land ‐ RFA/Exam Room
No
Yes
Sep‐13
SL
LAP‐THI‐049
 
 
Windows 7 Pro
Dell Latitude 3330
Sugar Land ‐ RFA/Exam Room
Sugar Land ‐ RFA/Exam Room
No
Yes
 
SL
LAP‐THI‐050
30207556549
DVKSRT1
Windows 7 Pro
Dell Latitude E6330
Katy ‐ RFA/EXAM
Katy ‐ RFA/EXAM Room
No
 
Sep‐13
KT
LAP‐THI‐051
33838886341
FJMSRT1
Windows 7 Pro
Dell Latitude E6330
Katy ‐ RFA/EXAM
Katy ‐ RFA/EXAM Room
No
 
Sep‐13
KT
LAP‐THI‐052
34193285317
FPHSRT1
Windows 7 Pro
Dell Latitude E6330
Clear Lake ‐ RFA/Exam
Clear Lake ‐ RFA/Exam Room
No
 
Sep‐13
CL
LAP‐THI‐053
16303695301
7HMSRT1
Windows 7 Pro
Dell Latitude E6330
Clear Lake ‐ RFA/Exam
Clear Lake ‐ RFA/Exam Room
No
 
Sep‐13
CL
LAP‐THI‐055
42056021405
JBD45R1
Windows 7 Pro
Dell Latitude E6530
AVAILABLE
AVAILABLE
Yes
Yes
Dec‐13
SL
LAP‐THI‐056
15041262961
6WR6GS1
Windows 7 Pro
Dell Latitude E6330
AVAILABLE
AVAILABLE
No
Yes
Oct‐12
SL
LAP‐THI‐057
12696447889
5TZ4XW1
Windows 7 Pro
Dell Latitude E6430
AVAILABLE
AVAILABLE
Yes
Yes
 
SL
LAP‐THI‐058
29594505889
DLFSYW1
Windows 7 Pro
Dell Latitude E6530
AVAILABLE
AVAILABLE
No
No
Apr‐13
SL
LAP‐THI‐059
7284442681
3CGYVY1
Windows 7 Pro
Dell Latitude E3540
Sugar Land ‐ IT ‐ Under Construction
Tina Elackatt
Yes
Yes
Jan‐14
SL
LAP‐THI‐060
18576501049
8J7YVY1
Windows 7 Pro
Dell Latitude E3540
Woodlands ‐ Christina Gilbert
Christina Gilbert
Yes
Yes
Jan‐14
WL





Exhibit G to Amended and Restated Asset Purchase Agreement


3774916.5

--------------------------------------------------------------------------------





LAP‐THI‐061
6606901693
319KTZ1
Windows 7 Pro
Dell Latitude E6440
Sugar Land ‐ Micah Grossman
Micah Grossman
No
Yes
Jan‐14
SL
LAP‐THI‐062
2426693725
144SGV1
Windows 7 Pro
Dell Latitude E6530
Arkansas ‐ Sandy Page
Sandy Page
 
 
Aug‐12
N/A
LAP‐THI‐064
N/A
C1MK38R0DTY4
Windows 7 Pro
MacBook Pro
Sugar Land ‐ IT HelpDesk Use ‐ ONLY ‐ Micah
IT HelpDesk Use ‐ ONLY ‐ Micah Grossman
No
No
Mar‐13
SL
LAP‐THI‐065
19888562377
94X4WY1
Windows 7 Pro
Dell Latitude E3540
Round Rock ‐ RFA/Exam Room
Round Rock ‐ RFA/Exam Room
No
No
Mar‐14
RR
LAP‐THI‐066
43023593161
JRJ4WY1
Windows 7 Pro
Dell Latitude E3540
Sugar Land Checkout Station 1
Checkout Station 1 ‐ Hilla Janjua
Yes
Yes
Mar‐14
SL
LAP‐THI‐067
11280530377
56K4WY1
Windows 7 Pro
Dell Latitude E3540
Round Rock ‐ Heather Ledbetter
Heather Ledbetter
Yes
Yes
Mar‐14
RR
LAP‐THI‐070
2335408813
12MFWZ1
Windows 7 Pro
Dell Latitude E6440
Sugar Land ‐ Tina Elackatt
Tina Elackatt
No
Yes
May‐14
SL
LAP‐THI‐072
24031873226
B1FYG22
Windows 7 Pro
Dell Latitude E3540
Sugar Land ‐ Vanessa Battaglia
Vanessa Battaglia
Yes
Yes
Aug‐14
SL
LAP‐THI‐073
523844042
2F1YG22
Windows 7 Pro
Dell Latitude E3540
Sugar Land ‐ Joanne Alvarado
Joanne Alvarado
Yes
No
Aug‐14
SL
LAP‐THI‐074
4307338982
1Z8h12
Windows 7 Pro
Dell Latitude E3340
Woodlands ‐ RFA/Exam Room
Woodlands ‐ RFA/Exam Room
No
Yes
Aug‐14
WL
LAP‐THI‐075
12829062566
5W63C12
Windows 7 Pro
Dell Latitude E3340
Sugar Land ‐ RFA/Exam Room 3
Sugar Land ‐ RFA/Exam Room 3
No
Yes
Oct‐14
SATX
LAP‐THI‐076
37984671398
HG73C12
Windows 7 Pro
Dell Latitude E3340
Sugar Land ‐ RFA/Exam Room 4
Sugar Land ‐ RFA/Exam Room 4
No
Yes
Oct‐14
SATX
LAP‐THI‐078
5134501874
2CWY702
Windows 7 Pro
Dell Latitude E3540
Sugar Land ‐ Daniel Parson
Daniel Parson
Yes
Yes
Dec‐14
SL
LAP‐THI‐079
42424700042
JHMKK22
Windows 7 Pro
Dell Latitude E3550
Sugar Land ‐ BioMedic Padnet Machines 1
BioMedic Padnet Machines 1
No
No
Jan‐14
SL
LAP‐THI‐080
41529464714
J2TKK22
Windows 7 Pro
Dell Latitude E3550
Sugar Land ‐ BioMedic Padnet Machines 2
BioMedic Padnet Machines 2
No
No
Jan‐14
SL
LAP‐THI‐081
38685127034
HRS4J22
Windows 7 Pro
Dell Latitude E3540
Sugar Land ‐ Dr. Michael Di Iorio
Micheal Di Iorio
Yes
Yes
Jan‐14
SL
LAP‐THI‐082
13979608634
6F73J22
Windows 7 Pro
Dell Latitude E3540
AVAILABLE
AVAILABLE
Yes
Yes
Mar‐15
SL
LAP‐THI‐083
10285854446
4Q3XK32
Windows 7 Pro
Dell Latitude E6440
San Antonio ‐ Dr. Justin Smith
Dr. Justin Smith
Yes
Yes
Mar‐15
SANTX
LAP‐THI‐084
2860475582
1BB1X32
Windows 7 Pro
Dell Latitude E3550
Sugar Land ‐ Heather Grizzle
Heather Grizzle
Yes
Yes
Apr‐15
SL
LAP‐THI‐085
15966965018
7C2BH22
Windows 7 Pro
Dell Latitude 3450
Round Rock ‐ RFA/Exam Room
Round Rock ‐ RFA/Exam Room
No
Yes
Mar‐15
RR
LAP‐THI‐086
42358677914
JGJ9H22
Windows 7 Pro
Dell Latitude 3450
Round Rock ‐ RFA/Exam Room
Round Rock ‐ RFA/Exam Room
No
Yes
Mar‐15
RR
LAP‐THI‐087
7245706718
3BTWN32
Windows 7 Pro
Dell Latitude E6440
San Antonio ‐ Jami Ryals
Jami Ryals
Yes
Yes
Apr‐15
SANTX
LAP‐THI‐088
36637402934
GTWYP12
Windows 8
Dell Latitude E5440
Woodlands ‐ BioMedic Padnet Machine 3
BioMedic Padnet Machines 3
No
No
N/A
RR
LAP‐THI‐089
4471076918
2XYP1w2
Windows 8
Dell Latitude E5440
Clearlake ‐ BioMedic Padnet Machine 4
BioMedic Padnet Machines 4
No
No
N/A
CL
LAP‐THI‐090
10334616374
4QWYP12
Windows 8
Dell Latitude E5440
Katy ‐ BioMedic Padnet Machines 5
BioMedic Padnet Machines 5
No
No
N/A
KT
LAP‐THI‐091
28265583818
CZGLK22
Windows 7 Pro
Dell Latitude E3550
Katy ‐ Paula Davies
Paula Davies
Yes
Yes
Apr‐15
SL
LAP‐THI‐092
14777242238
65DZL32
Windows 7 Pro
Dell Latitude E6440
Clear Lake ‐ Dr. Valenson
AJ Valenson
Yes
Yes
May
CL
LAP‐THI‐093
3012603914
1DTMK22
Windows 7 Pro
Dell Latitude E3550
Katy Clinic ‐ Sheri Macrino
Sheri Macrino
Yes
Yes
May‐15
KTY
LAP‐THI‐094
4669313150
2572L32
Windows 7 Pro
Dell Latitude E6440
Sugar Land ‐ Naina Janjua
Sugar Land ‐ Naina Janjua
Yes
Yes
May‐15
SL
LAP‐THI‐096
14091958910
6H1ZL32
Windows 7 Pro
Dell Latitude E6440
Sugar Land ‐ Shauna Gordon
Shauna Gordon
No
Yes
May‐15
SL
LAP‐THI‐097
35315586686
G81ZL32
Windows 7 Pro
Dell Latitude E6440
Sugar Land ‐ Nisha Franklin
Nisha Franklin
No
Yes
May‐15
SL
LAP‐THI‐098
5309310350
2FT0Y32
Windows 7 Pro
Dell Latitude E3450
San Antonio ‐ RFA/Exam Room
San Antonio ‐ RFA/Exam Room
No
Yes
 
SL
LAP‐THI‐099
32685183614
F0JWX32
Windows 7 Pro
Dell Latitude E3450
UNKNOWN
UNKNOWN
No
Yes
 
??
LAP‐THI‐100
37448574590
H7BWX32
Windows 7 Pro
Dell Latitude E3450
San Antonio ‐ RFA/Exam Room
San Antonio ‐ RFA/Exam Room
No
Yes
 
SA
LAP‐THI‐101
34798140542
FZHWX32
Windows 7 Pro
Dell Latitude E3450
San Antonio ‐ RFA/Exam Room
San Antonio ‐ RFA/Exam Room
No
Yes
 
SA
LAP‐THI‐102
26564662910
C7BWX32
Windows 7 Pro
Dell Latitude E3450
San Antonio ‐ RFA/Exam Room
San Antonio ‐ RFA/Exam Room
No
Yes
 
SL
LAP‐THI‐104
28358297102
D0ZSQ32
Windows 7 Pro
Dell Latitude E6440
Katy ‐ Meagan Ong
Meagan Ong
Yes
Yes
 
KTY
LAP‐THI‐106
3741855374
1PVSY32
Windows 7 Pro
Dell Latitude E3550
Sugar Land ‐ Takia Gray
Takia Gray
Yes
Yes
 
SL
LAP‐THI‐107
29003186702
DBNQY32
Windows 7 Pro
Dell Latitude E3550
Woodlands ‐ Pam Moore
Pam Moore
No
Yes
 
SL
LAP‐THI‐108
42124346894
JCNQY32
Windows 7 Pro
Dell Latitude E3550
Sugar Land ‐ Emily Gonzales
Sugar Land ‐ Emily Gonzales
 
 
 
SL
WKS‐THI‐003
3339321481
1J858Y1
Windows 7 Pro
Dell Optiplex 3010
Sugar Land ‐ Billing
Billing
No
Yes
 
SL
WKS‐THI‐004
333735177
1J778Y1
Windows 7 Pro
Dell Optiplex 3010
Sugar Land ‐ Billing
Billing
No
Yes
 
SL
WKS‐THI‐005
3337781833
1J788Y1
Windows 7 Pro
Dell Optiplex 3010
Sugar Land ‐ Billing
Billing
No
Yes
 
SL
WKS‐THI‐006
21680261641
9YJV8Y1
Windows 7 Pro
Dell Optiplex 3010
Sugar Land ‐ Business Admin ‐ 2
Sugar Land ‐ Business/Admin ‐ 2 8tts Admin ‐ 2
No
No
Aug‐13
SL
 
WKS‐THI‐007
21680308297
9YJW8Y1
Windows 7 Pro
Dell Optiplex 3010
Sugar Land ‐ Business Admin ‐ 1
Sugar Land ‐ Business/Admin ‐ 1 8tts Admin ‐ 1
No
No
Aug‐13
SL





Exhibit G to Amended and Restated Asset Purchase Agreement


3774916.5

--------------------------------------------------------------------------------





WKS‐THI‐008
34793588809
FZF7CY1
Windows 7 Pro
Dell Optiplex 3010
Sugar Land ‐ Business Admin ‐ 4
Sugar Land ‐ Business/Admin ‐ 4 Ctts Admin ‐ 4
No
No
Oct‐13
SL
 
WKS‐THI‐009
3236959513
1HJ79Y1
Windows 7 Pro
Dell Optiplex 3010
Sugar Land ‐ Business Admin ‐ 3
Sugar Land ‐ Business/Admin ‐ 3 9tts Admin ‐ 3
No
No
Sep‐13
SL
WKS‐THI‐015
11485465525
59Y5DX1
Windows 7 Pro
Dell Optiplex 3010
AVAILABLE
AVAILABLE
No
Yes
 
SL
WKS‐THI‐016
11483832565
59X6DX1
Windows 7 Pro
Dell Optiplex 3010
Woodlands ‐ PCC ‐ Ext: 902
Sylvia Lopez
No
Yes
 
KW
WKS‐THI‐017
11483879221
59X7DX1
Windows 7 Pro
Dell Optiplex 3010
Woodlands ‐ PCC ‐ Ext: 913
Cristina Valdez
No
Yes
 
KW
WKS‐THI‐018
11483785909
59X5DX1
Windows 7 Pro
Dell Optiplex 3010
Woodlands ‐ PCC ‐ Ext: 907
Amanda Walle
No
Yes
 
KW
WKS‐THI‐019
9263980297
496L8Y1
Windows 7 Pro
Dell Optiplex 3010
Clear Lake ‐ Front Desk
Irma Garza
No
Yes
Sep‐13
CL
WKS‐THI‐020
9262393993
497J8Y1
Windows 7 Pro
Dell Optiplex 3010
Clear Lake ‐ Checkout
Clear Lake‐ Checkout/Checkout 8ttt
No
Yes
Sep‐13
CL
WKS‐THI‐021
9264026953
497K8Y1
Windows 7 Pro
Dell Optiplex 3010
Clear Lake ‐ Nurses Station
Clear Lake ‐ Nurses Station
No
Yes
Sep‐13
CL
WKS‐THI‐022
9263886985
497H8Y1
Windows 7 Pro
Dell Optiplex 3010
Clear Lake ‐ Nurses Station
Clear Lake ‐ Nurses Station
No
Yes
Sep‐13
CL
WKS‐THI‐023
32834638153
F3OW8Y1
Windows 7 Pro
Dell Optiplex 3010
Katy ‐ Nurse Station 1
Katy ‐ Nurse Station 1
No
No
Sep‐13
KT
WKS‐THI‐024
32834498185
F3OT8Y1
Windows 7 Pro
Dell Optiplex 3010
Katy ‐ Nurse Station 2
Katy ‐ Nurse Station 2
No
No
Sep‐13
KT
WKS‐THI‐025
32834591497
F30V8Y1
Windows 7 Pro
Dell Optiplex 3010
Katy ‐ Checkout ‐ Ext: 701
‐ Katy/Checkout 8ttt
No
No
Sep‐13
KT
WKS‐THI‐026
32834684809
F30X8Y1
Windows 7 Pro
Dell Optiplex 3010
Katy ‐ Front Desk ‐ Ext: 700
‐ Katy/Reception 8ttn
No
No
Sep‐13
KT
WKS‐THI‐027
24883811677
BFJ6FZ1
Windows 7 Pro
Dell Optiplex 3020
Sugar Land ‐ Business Admin 5
Sugar Land ‐ Business/Admin 5 Ftts Admin 5
No
No
Jan‐14
SL
WKS‐THI‐028
24883858333
BFJ7FZ1
Windows 7 Pro
Dell Optiplex 3020
Sugar Land ‐ Billing
Sugar Land ‐ Billing
No
No
Jan‐14
SL
WKS‐THI‐029
20413145666
9DLGK02
Windows 7 Pro
Dell Optiplex 3020
Sugar Land ‐ Billing
Sugar Land ‐ Billing
No
Yes
Apr‐14
SL
WKS‐THI‐030
10777331234
4Y8M02
Windows 7 Pro
Dell Optiplex 3020
Round Rock ‐ Front Desk ‐ Ext: 850
Round Rock ‐ Front Desk
No
Yes
Jun‐14
RR
WKS‐THI‐031
21714163778
9Z41W02
Windows 7 Pro
Dell Optiplex 3020
AVAILABLE
AVAILABLE
No
Yes
Aug‐14
SL
WKS‐THI‐032
5352977666
2GJ0W02
Windows 7 Pro
Dell Optiplex 3020
Woodlands ‐ Front Desk ‐ Ext: 900
Woodlands ‐ Front Desk
No
Yes
Aug‐14
WL
WKS‐THI‐033
7059576422
38R3812
Windows 7 Pro
Dell Optiplex 3020
Woodlands ‐ Nurse Station 1
Woodlands ‐ Nurse Station 1
No
Yes
Oct‐14
WL
WKS‐THI‐034
28585535078
D4R3812
Windows 7 Pro
Dell Optiplex 3020
Woodlands ‐ Nurse Station 2
Woodlands ‐ Nurse Station 2
No
Yes
Oct‐14
WL
WKS‐THI‐035
19081753238
8RKS712
Windows 7 Pro
Dell Optiplex 3020
Sugar Land ‐ Billing ‐ Ext: 336
Sugar Land ‐ Billing
No
Yes
Oct‐14
SL
WKS‐THI‐036
17340552614
7YS4812
Windows 7 Pro
Dell Optiplex 3020
Sugar Land ‐ Billing ‐ Ext: 332
Sugar Land ‐ Billing
No
Yes
 
SL
WKS‐THI‐038
26895888038
CCT4812
Windows 7 Pro
Dell Optiplex 3020
Sugar Land ‐ Billing ‐ Ext: 329
Sugar Land ‐ Billing
No
Yes
 
SL
WKS‐THI‐039
4765267622
26T4812
Windows 7 Pro
Dell Optiplex 3020
Sugar Land ‐ PCC ‐ Ext: 140
Sugar Land ‐ PCC
No
Yes
 
SL
WKS‐THI‐040
29555861978
DKSSP22
Windows 7 Pro
Dell Optiplex 3020
Round Rock ‐ Nurses Station
Round Rock ‐ Nurses Station 1
No
Yes
Dec‐14
RR
WKS‐THI‐041
27762406634
CR50Q22
Windows 7 Pro
Dell Optiplex 3020
Round Rock ‐ Nurses Station
Round Rock ‐ Nurses Station 2
No
Yes
Dec‐14
RR
WKS‐THI‐042
27723727514
CQH2P22
Windows 7 Pro
Dell Optiplex 3020
Round Rock ‐ Checkout Station ‐ Ext: 851
Round Rock ‐ Checkout Station
No
Yes
Dec‐14
RR
WKS‐THI‐043
5552774354
2JTZ842
Windows 7 Pro
Dell Optiplex 3020
AVAILABLE
AVAILABLE
No
Yes
Feb‐14
SL
 
WKS‐THI‐044
16916637602
7RRQ942
Windows 7 Pro
Dell Optiplex 3020
AVAILABLE
AVAILABLE
No
Yes
Mar‐15
SL
 
WKS‐THI‐045
16914911330
7RQP942
Windows 7 Pro
Dell Optiplex 3020
AVAILABLE
AVAILABLE
No
Yes
Mar‐15
SL
WKS‐THI‐046
17992991522
89KK942
Windows 7 Pro
Dell Optiplex 3020
Sugar Land ‐ Nurse Station
Sugar Land ‐ Nurse Station
No
Yes
Mar‐15
SL
WKS‐THI‐047
13295432162
63VR942
Windows 7 Pro
Dell Optiplex 3020
AVAILABLE
AVAILABLE
No
Yes
Mar‐15
SL
WKS‐THI‐048
13272104162
63HV942
Windows 7 Pro
Dell Optiplex 3020
Sugar Land Billing ‐ Ext: 330
Sugar Land ‐ Billing
No
Yes
Mar‐15
SL
 
WKS‐THI‐049
16517593982
7L65D32
Windows 7 Pro
Dell Optiplex 3020
AVAILABLE
AVAILABLE
No
Yes
May‐15
SL
 
WKS‐THI‐050
25466588030
8P65D32
Windows 7 Pro
Dell Optiplex 3020
San Antonio ‐ Front Desk ‐ Ext: 861
San Antonio ‐ Front Desk
No
Yes
May‐15
SANTX
WKS‐THI‐051
3.74439E+11
H765D32
Windows 7 Pro
Dell Optiplex 3020
San Antonio ‐ Checkout ‐ Ext: 860
San Antonio ‐ Checkout
No
Yes
May‐15
SANTX
WKS‐THI‐053
15192047774
6Z8YB32
Windows 7 Pro
Dell Optiplex 3020
Sugar Land ‐ Nurses Station ‐ Ext: 105
Sugar Land ‐ Nurses Station
No
Yes
 
 
WKS‐THI‐054
32950814366
F4Y2B32
Windows 7 Pro
Dell Optiplex 3020
Woodlands ‐ PCC ‐ Ext: 910
Woodlands ‐ PCC
No
Yes
 
WL
WKS‐THI‐055
28839114398
D8Y2B32
Windows 7 Pro
Dell Optiplex 3020
San Antonio ‐ Nurses Station
San Antonio ‐ Nurses Station
No
Yes
Jul‐15
SA
WKS‐THI‐056
14141516726
6HVHS52
Windows 7 Pro
Dell Optiplex 3020
San Antonio ‐ Nurses Station
San Antonio ‐ Nurses Station
No
Yes
Jul‐15
SA
WKS‐THI‐057
16837472774
7QGLH52
Windows 7 Pro
Dell Optiplex 3020
Woodlands ‐ Checkout Station ‐ Ext: 901
Woodlands ‐ Checkout Station
No
Yes
 
WL
WKS‐THI‐058
7134520358
39ZPJ52
Windows 7 Pro
Dell Optiplex 3020
Sugar Land ‐ Billing
Sugar Land ‐ Billing
No
Yes
Aug‐15
SL





Exhibit G to Amended and Restated Asset Purchase Agreement


3774916.5

--------------------------------------------------------------------------------





WKS‐THI‐059
15841649702
79ZPJ52
Windows 7 Pro
Dell Optiplex 3020
Sugar Land ‐ PCC
Sugar Land ‐ PCC
No
Yes
Aug‐15
SL
 
WKS‐THI‐060
35372224550
G8ZPJ52
Windows 7 Pro
Dell Optiplex 3020
Sugar Land ‐ PCC
Sugar Land ‐ PCC
No
Yes
Aug‐15
SL
WKS‐THI‐061
20013815846
962PJ52
Windows 7 Pro
Dell Optiplex 3020
Sugar Land ‐ PCC
Sugar Land ‐ PCC
No
Yes
Aug‐15
SL
WKS‐THI‐062
13543925014
67ZPJ52
Windows 7 Pro
Dell Optiplex 3020
Sugar Land ‐ PCC
Sugar Land ‐ PCC
No
Yes
Aug‐15
SL
WKS‐THI‐063
15660251174
76ZPJ52
Windows 7 Pro
Dell Optiplex 3020
Sugar Land ‐ PCC
Sugar Land ‐ PCC
No
Yes
Aug‐15
SL
WKS‐THI‐064
20678943782
9HZPJ52
Windows 7 Pro
Dell Optiplex 3020
Sugar Land ‐ PCC
Sugar Land ‐ PCC
No
Yes
Aug‐15
SL
WKS‐THI‐065
2599557158
16ZPJ52
Windows 7 Pro
Dell Optiplex 3020
Clearl Lake ‐ Clinic Workstation ‐ Dr. Valenson Office
Clearl Lake ‐ Clinic Workstation
No
Yes
Aug‐15
SL
WKS‐THI‐066
24246448166
B4ZPJ52
Windows 7 Pro
Dell Optiplex 3020
AVAILABLE
AVAILABLE
No
Yes
Aug‐15
SL
WKS‐THI‐067
34381297766
FSLQJ52
Windows 7 Pro
Dell Optiplex 3020
Katy ‐Angio Suite ‐ Front Desk ‐ Ext: 712
Katy ‐Angio Suite ‐ Front Desk
NO
Yes
Aug‐15
SL
WKS‐THI‐068
38298023606
HLDNK52
Windows 7 Pro
Dell Optiplex 3020
Clearlake ‐ PCC ‐ Ext: 602
Clear Lake ‐ PCC
No
Yes
Oct‐15
CL







Exhibit G to Amended and Restated Asset Purchase Agreement


3774916.5

--------------------------------------------------------------------------------





MONITORS
Model
Serial Number
Workstation
Location
Dell P2414h, 23.8"
CN‐0524N3‐74261‐54I‐2GCL
San Antonio ‐ Nurses Station ‐ Ext: 864 or 865
SA
Dell P2414h, 23.8"
CN‐0524N3‐74261‐
 
SL
Dell P2414h, 23.8"
CN‐5024N3‐74261‐4CO‐15DB
Woodlands ‐ PCC ‐ Ext: 902
WL
Dell P2414h, 23.8"
CN‐5024N3‐74261‐46B‐109U
Front Desk ‐ South Austin
SA
Dell P2414h, 23.8"
CN‐5024N3‐74261‐46B‐1P4U
Front Desk ‐ South Austin
SA
Dell P2414h, 23.8"
CN‐5024N3‐74261‐74A‐1P7U
Sugar Land ‐ Front Desk ‐ Ext: 100
SL
Dell P2414h, 23.8"
CN‐5024N3‐74261‐46A‐1P7U
Front Desk ‐ South Austin
SA
Dell P2414h, 23.8"
CN‐0524N3‐74261‐53R‐380B
South Austin ‐ Front Desk ‐ Ext: 820
SA
Dell P2414h, 23.8"
CN‐0524N3‐74261‐51R‐1DNL
Sugar Land ‐ Billing ‐ Ext: 331
SL
Dell P2414h, 23.8"
CN‐0524N3‐74261‐
Round Rock ‐ Front Desk ‐ Ext: 850
RR
Dell P2414h, 23.8"
CN‐0524N3‐74261‐53S‐0H0B
San Antonio ‐ Business Desk ‐ Ext: 869
SANTX
Dell P2414h, 23.8"
CN‐0524N3‐74261‐53R‐381B
San Antonio ‐ Front Desk ‐ Ext: 860
SANTX
Dell P2414h, 23.8"
CN‐0524N3‐74261‐53S‐0H4B
San Antonio ‐ Front Desk ‐ Ext: 860
SANTX
Dell P2414h, 23.8"
CN‐0524N3‐74261‐53R‐380B
San Antonio ‐ Checkout Station ‐ Ext: 861
SANTX
Dell P2414h, 23.8"
CN‐0524N3‐74261‐54I‐2JAL
 
SANTX
Dell P2414h, 23.8"
CN‐0524N3‐74261‐36J‐OC3L
Sugar Land ‐ Chris Johnson ‐ EXT: 312
SL
Dell P2414h, 23.8"
CN‐0524N3‐74261‐54I‐2GKL
Sugar Land ‐ Sandy Page
SL
Dell P2414h, 23.8"
CN‐0524N3‐74261‐54I‐4EVL
San Antonio ‐ Nurses Station ‐ Ext: 864 or 865
SL
Dell P2414h, 23.8"
CN‐0524N3‐74261‐567‐1VVB
Sugar Land ‐
SL
Dell P2414h, 23.8"
CN‐0524N3‐74261‐
 
SL
Dell P2414h, 23.8"
CN‐0524N3‐74261‐
 
SL
Dell P2414h, 23.8"
CN‐0524N3‐74261‐53S‐04FB
Woodlands ‐ Ann Hull ‐ Ext: 910
WL
Dell P2414h, 23.8"
CN‐0524N3‐74261‐53S‐0Y3B
Woodlands ‐ Ann Hull ‐ Ext: 910
WL
Dell P2414h, 23.8"
CN‐0524N3‐74261‐567‐16TB
Woodlands ‐ Provider Desk ‐ Ext: 908
WL
Dell P2414h, 23.8"
CN‐0W4XCG‐74445‐180‐ELEM
 
BL
Dell P2414h, 23.8"
CN‐0524N3‐74261‐51‐1HFL
Sugar Land ‐ Billing ‐ Ext: 335
SL
Dell P2414h, 23.8"
CN‐0524N3‐74261‐51R‐20VL
Sugar Land ‐ Billing ‐ Ext: 336
SL
Dell P2414h, 23.8"
CN‐0524N3‐74261‐51R‐1DNL
 
BL
Dell P2414h, 23.8"
CN‐0524N3‐74261‐51R‐1HDL
Sugar Land ‐ Billing ‐ Ext: 335
SL
Dell P2414h, 23.8"
CN‐0524N3‐74261‐51R‐20HL
Sugar Land ‐ Conference Room ‐ 339
SL
Dell P2414h, 23.8"
CN‐0524N3‐74261‐391‐1PFL
 
CL
Dell P2414h, 23.8"
CN‐0524N3‐74261‐363‐OMTL
Clearlake ‐ Nurse's Station ‐ Ext: 604 or 605
CL
Dell P2414h, 23.8"
CN‐0524N3‐74261‐363‐O6YL
Clearlake ‐ Nurse's Station ‐ Ext: 604 or 605
CL
Dell P2414h, 23.8"
CN‐0524N3‐74261‐363‐06VL
Clearlake ‐ PCC ‐ Ext: 601
CL
Dell P2414h, 23.8"
CN‐0524N3‐74261‐370‐39RL
Clearlake ‐ Front Desk ‐ Ext: 600
CL
Dell P2414h, 23.8"
CN‐0524N3‐74261‐363‐077L
Clearlake ‐ Front Desk‐ Ext: 600
CL
Dell P2414h, 23.8"
CN‐0524N3‐74261‐391‐1PVL
Katy ‐ Provider Office ‐ Ext: 708
KT









Dell P2414h, 23.8"
CN‐0524N3‐74261‐36J‐0CYL
Katy ‐ Front Desk ‐ Ext: 700
KT
Dell P2414h, 23.8"
CN‐0524N3‐74261‐36J‐0D6L
Katy ‐ Checkout Station ‐ Ext: 701
KT





Exhibit G to Amended and Restated Asset Purchase Agreement


3774916.5

--------------------------------------------------------------------------------





Dell P2414h, 23.8"
CN‐0524N3‐74261‐36J‐0D5L
Katy ‐ Nurses Station ‐ Ext: 704 or 705
KT
Dell P2414h, 23.8"
CN‐0524N3‐74261‐36J‐0CWL
Katy ‐ Nurses Station ‐ Ext: 704 or 706
KT
Dell P2414h, 23.8"
CN‐0524N3‐74261‐541‐57D‐4H4U
Clear Lake ‐
KT
Dell P2414h, 23.8"
CN‐0524N3‐74261‐541‐57E‐49MB
Katy ‐ Angio Suite ‐ Ext: 712
KT
Dell P2414h, 23.8"
CN‐ORNMH6‐74445‐14E‐338L
Woodlands ‐ Checkout Station Ext: 901
WL
ASUS VS247H
D3LMTF145072
Woodlands ‐ Front Desk
WL
Dell P2414h, 23.8"
CN‐OGFXN4‐7445‐33F‐380L
Woodlands ‐ PCC ‐ Ext: 907
WL
Dell P2414h, 23.8"
CN‐ODTOPH‐74261‐333‐2Y6L
Woodlands ‐ PCC ‐ Ext: 913
WL
Dell P2414h, 23.8"
CN‐ODTOPH‐74261‐333‐2WFL
Woodlands ‐ PCC ‐ Ext: 902
WL
ASUS VS247H‐P
D3LMTF145070
IT Help Desk ‐ TO BE SOLD
SL
Dell P2414h, 23.8"
CN‐0524N3‐74261‐49Q‐694L
Woodlands ‐ PCC ‐ Ext: 907
WL
Dell P2414h, 23.8"
TW‐027HW3‐74264‐49A‐040L
Round Rock ‐ Nurse Station ‐ Ext: 854
RR
Dell P2414h, 23.8"
CN‐0524N3‐74261‐48R‐101L
Round Rock ‐ Nurse Station ‐ Ext: 854
RR
Dell P2414h, 23.8"
TW‐027HW3‐74264‐49A‐03NL
Round Rock ‐ Checkout ‐ Ext: 851
RR
Dell P2414h, 23.8"
CN‐0524N3‐74261‐4CO‐15DB
Woodlands ‐ Business Desk ‐ Ext:909
RR
ASUS VS247H‐P
D3LMTF145073
IT Help Desk ‐ TO BE SOLD
SL
ASUS VS247H‐P
D7LMTF224008
IT Help Desk ‐ TO BE SOLD
SL
Dell P2414h, 23.8"
CN‐0524N3‐74261‐363‐03FL
Sugar Land ‐ Billing ‐ Ext: 342
SL
Dell P2414h, 23.8"
CN‐0524N3‐74261‐36J‐03CL
 
SL
Dell P2414h, 23.8"
CN‐0524N3‐74261‐391‐1PGL
Sugar Land ‐ Billing ‐ Ext: 344
SL
Dell P2414h, 23.8"
CN‐0524N3‐74261‐363‐07TL
 
SL
Dell P2414h, 23.8"
CN‐0524N3‐74261‐3BH‐46ML
Sugar Land ‐ PCC ‐ Ext: 341
SL
Dell P2414h, 23.8"
CN‐0524N3‐74261‐3BH‐446L
Sugar Land ‐ PCC ‐ Ext: 341
SL
Dell P2414h, 23.8"
CN‐0524N3‐74261‐3BH‐48DL
Sugar Land ‐ Operations ‐ Ext: 300
SL
Dell P2414h, 23.8"
CN‐0524N3‐74261‐3BH‐48EL
Sugar Land ‐ Billing ‐ Ext: 340
SL
Dell P2414h, 23.8"
CN‐0524N3‐74261‐3BH‐46CL
 
SL
Dell P2414h, 23.8"
CN‐0524N3‐74261‐3BH‐4CCL
Sugar Land ‐ CBO ‐ Micah Grossman (Home Use)
SL
Dell P2414h, 23.8"
CN‐0524N3‐74261‐420‐53AL
 
SL
Dell P2414h, 23.8"
CN‐0524N3‐74261‐420‐5FFL
 
SL
Dell P2414h, 23.8"
CN‐0524N3‐74261‐43R‐9DWL
Sugar Land ‐ Nurses Station ‐ Ext: 104 or 105
SL
Dell P2414h, 23.8"
CN‐0524N3‐74261‐43R‐9E9L
Sugar Land ‐ Nurses Station ‐ Ext: 104 or 105
SL
Dell P2414h, 23.8"
CN‐0524N3‐74261‐43S‐2N1L
 
SL
Dell P2414h, 23.8"
CN‐0524N3‐74261‐45C‐5EOL
 
SL
Dell P2414h, 23.8"
CN‐0524N3‐74261‐45C‐5EIL
NO Ext: Desk Next to Naina
SL
Dell P2414h, 23.8"
CN‐5024N3‐74261‐46C‐OD3U
AVAILABLE
SL
Dell P2414h, 23.8"
CN‐0524N3‐74261‐49Q‐68WL
Sugar Land ‐ Checkout Station ‐ Ext: 102
SL
Dell P2414h, 23.8"
CN‐0524N3‐74261‐51R‐0EKL
Sugar Land ‐ Billing ‐ Ext: 320
SL
Dell P2414h, 23.8"
CN‐0524N3‐74261‐57E‐06BU
Sugar Land ‐ PCC
SL
Dell P2414h, 23.8"
CN‐0524N3‐74261‐57D‐4H6U
Clear Lake ‐ Provider Workstation
CL
Dell P2414h, 23.8"
CN‐0524N3‐74261‐57E‐0G8U
Sugar Land ‐ Operations: Ext: 303
SL
Dell P2414h, 23.8"
CN‐0524N3‐74261‐57E‐49KB
Sugar Land ‐ PCC: Ext: 147
SL
Dell P2414h, 23.8"
CN‐0524N3‐74261‐57D‐4H7U
Sugar Land ‐
SL
Dell P2414h, 23.8"
CN‐0524N3‐74261‐541‐57D‐OHSU
Sugar Land ‐ PCC: Ext: 145
SL





Exhibit G to Amended and Restated Asset Purchase Agreement


3774916.5

--------------------------------------------------------------------------------





Dell P2414h, 23.8"
CN‐0524N3‐74261‐541‐51R‐OERL
Sugar Land ‐ PCC: Ext: 145
SL
Dell P2414h, 23.8"
CN‐0524N3‐74261‐541‐57G‐0G2U
Sugar Land ‐ PCC: Ext: 146
SL
Dell P2414h, 23.8"
CN‐0524N3‐74261‐541‐3BH‐46CL
Sugar Land ‐ PCC: Ext: 146
SL
Dell P2414h, 23.8"
CN‐0524N3‐74261‐48N‐1MGL
Sugar Land ‐ Billing ‐ Ext. 326
SL
Dell P2414h, 23.8"
CN‐0524N3‐74261‐48O‐1TGL
 
SL
Dell P2414h, 23.8"
CN‐0524N3‐74261‐48F‐3FGL
Katy ‐ Checkout Station ‐ Ext: 701
KTY
Dell P2414h, 23.8"
CN‐0524N3‐74261‐48F‐3FDL
Sugar Land ‐ PCC: Ext: 140
SL
Dell P2414h, 23.8"
CN‐0524N3‐74261‐48F‐3K6L
Sugar Land ‐ PCC ‐ Ext: 140
SL
Dell P2414h, 23.8"
CN‐0524N3‐74261‐48F‐3K5L
Sugar Land ‐ Billing ‐ Ext: 344
SL
Dell P2414h, 23.8"
CN‐0524N3‐74261‐48F‐3K4L
Sugar Land ‐ Billing ‐ Ext: 331
SL
Dell P2414h, 23.8"
CN‐0524N3‐74261‐48F‐117L
Katy ‐ Business Desk ‐ Ext: 709
SL
Dell P2414h, 23.8"
CN‐0524N3‐74261‐48F‐118L
Sugar Land ‐ PCC ‐ Ext: 142
SL
Dell P2414h, 23.8"
CN‐0524N3‐74261‐48F‐OAAL
Sugar Land ‐ PCC ‐ Ext: 144
SL
Dell P2414h, 23.8"
CN‐0524N3‐74261‐48F‐OACL
Sugar Land ‐ PCC‐ Ext: 142
SL
Dell P2414h, 23.8"
CN‐0524N3‐74261‐48F‐3FKL
Sugar Land ‐ PCC ‐ Ext: 144
SL
Dell P2414h, 23.8"
CN‐0524N3‐74261‐48F‐116L
Sugar Land ‐ PCC ‐ Ext: 143
SL
Dell P2414h, 23.8"
CN‐0524N3‐74261‐57D‐4H1U
Sugar Land ‐ Operations ‐ Ext:310
SL
Dell P2414h, 23.8"
CN‐0524N3‐74261‐57E‐0G7U
Sugar Land ‐ PCC:
SL
Dell P2414h, 23.8"
CN‐0524N3‐74261‐57D‐4HAU
Sugar Land ‐ Operations ‐ Ext: 315
SL
Dell P2414h, 23.8"
CN‐0524N3‐74261‐57D‐4HPU
Katy ‐ Front Desk ‐ Ext: 700
SL
Dell P2414h, 23.8"
CN‐0524N3‐74261‐57D‐4HHU
Sugar Land ‐ PCC: Ext:144
SL
Dell P2414h, 23.8"
CN‐0524N3‐74261‐57D‐4HDU
Sugar Land ‐ PCC: Ext: 316
SL
Dell P2414h, 23.8"
CN‐0524N3‐74261‐57D‐4HCU
Sugar Land ‐ PCC: Ext: 149
SL
Dell P2414h, 23.8"
CN‐0524N3‐74261‐57D‐4HGU
Sugar Land ‐ PCC
SL
Dell P2414h, 23.8"
CN‐0524N3‐74261‐57E‐OHRU
Woodlands ‐ PCC ‐ Ext: 913
SL
Dell P2414h, 23.8"
CN‐0524N3‐74261‐57E‐0G9U
Sugar Land ‐ PCC: Ext:148
SL
Dell P2414h, 23.8"
CN‐0524N3‐74261‐57D‐4HJU
Sugar Land ‐ Operations ‐ Ext:314
SL
Dell P2414h, 23.8"
CN‐0524N3‐74261‐57D‐4J9U
Sugar Land ‐ Operations ‐ Ext: 313
SL
Dell P2414h, 23.8"
CN‐0524N3‐74261‐45C‐OCYU
Woodlands ‐ Front Desk
WL
Dell P2414h, 23.8"
CN‐0524N3‐74261‐46C‐0D3U
Woodlands ‐ Nurses Station
WL
Dell P2414h, 23.8"
CN‐0524N3‐74261‐48A‐OLEU
Woodlands ‐ Nurses Station
WL
Dell P2414h, 23.8"
CN‐0524N3‐74261‐48A‐OKKU
Woodlands ‐ Business Desk
WL
Dell P2414h, 23.8"
CN‐0524N3‐74261‐363‐083L
Available
 
ASUS VS247H‐P
CBLMTF215552
 
 
Dell P2414h, 23.8"
CN‐0524N5‐74261‐370‐394L
WKS‐THI‐BIL07
 
Dell P2414h, 23.8"
CN‐0524N3‐74261‐327‐290L
Sugar Land ‐ Billing ‐ Ext: 342
SL
Dell P2414h, 23.8"
CN‐0524N3‐74261‐48F‐3K4L
Sugar Land ‐ PCC ‐ Ext: 141
SL
Dell P2414h, 23.8"
CN‐0524N3‐74261‐36J‐074L
Sugar Land ‐ Billing ‐ Ext: 331
SL
Dell P2414h, 23.8"
CN‐0524N3‐74261‐36J‐0MVL
Sugar Land ‐ Billing ‐ Ext: 334
SL
Dell P2414h, 23.8"
OGFXN4‐74445‐33F‐385L
Sugar Land ‐ Billing ‐ Ext: 332
SL
Dell P2414h, 23.8"
CN‐0524N3‐74261‐36J‐0N0L
Sugar Land ‐ Billing ‐ Ext: 332
SL
Dell P2414h, 23.8"
CN‐0524N3‐74261‐48N‐1MGL
Sugar Land ‐ Billing ‐ Ext: 336
SL
Dell P2414h, 23.8"
CN‐0524N3‐74261‐43S‐ZN1L
Sugar Land ‐ Billing ‐ Ext: 336
SL





Exhibit G to Amended and Restated Asset Purchase Agreement


3774916.5

--------------------------------------------------------------------------------





Dell P2414h, 23.8"
CN‐0524N3‐74261‐51R‐OEKL
Sugar Land ‐ Billing ‐ Ext: 330
SL
Dell P2414h, 23.8"
CN‐0524N3‐74261‐36J‐07TL
Sugar Land ‐ Billing ‐ Ext: 330
SL
Dell P2414h, 23.8"
CN‐0524N3‐74261‐42O‐5FFL
Sugar Land ‐ Billing ‐ Ext: 337
SL
Dell P2414h, 23.8"
CN‐0524N3‐74261‐42O‐53AL
Sugar Land ‐ Billing ‐ Ext: 337
SL
Dell P2414h, 23.8"
CN‐0524N3‐74261‐51R‐20KL
Sugar Land ‐ Billing ‐ Ext: 339
SL
Dell P2414h, 23.8"
CN‐0524N3‐74261‐57D‐4JDU
Sugar Land ‐ Billing ‐ Ext: 302
SL
Dell P2414h, 23.8"
CN‐0524N3‐74261‐36Q‐1JRL
Sugar Land ‐ Operations ‐ Ext:302
SL
Dell P2414h, 23.8"
CN‐0524N3‐74261‐54I‐4F5L
Sugar Land ‐ Checkout Station ‐ Ext:101
SL
Dell P2414h, 23.8"
CN‐0524N3‐74261‐54I‐2JUL
Sugar Land ‐ Front Desk ‐ Ext: 100
SL
Dell P2414h, 23.8"
CN‐DRNMH6‐74445‐74E‐338L
Woodlands ‐ Checkout Station Ext: 901
WL
ASUS VS13518H‐P
CBLMTF54222123973
Katy ‐ Provider Office ‐ No Extension
KTY
ASUS VS13518H‐P
CBLMTF223055
IT Help Desk ‐ TO BE SOLD
SL
ASUS VS13518H‐P
CBLMTF215563
IT Help Desk ‐ TO BE SOLD
SL
Dell Neo Flex/13067‐K12
33‐310‐060‐00
IT Help Desk ‐ TO BE SOLD
SL
Dell Neo Flex/13067‐K12
33‐310‐060‐00
IT Help Desk ‐ TO BE SOLD
SL
Dell Flat Panel
CN‐0W4XCG‐7445‐180‐ELEM
IT Help Desk ‐ TO BE SOLD
SL
ASUS VS13518H‐P
CBLMTF166539
IT Help Desk ‐ TO BE SOLD
SL
ASUS VS13518H‐P
CZLMTF079905
Sugar Land ‐ Billing ‐ Ext: 342
SL
ASUS VS13518H‐P
CCLMTF112864
Sugar Land ‐ Billing ‐ Ext: 342
SL



APPLE IPAD
#
Last Update/ Software Version
Name
IPad Series
Model #
Serial Number
Location
Vendor
Chargers ?
Apple Care?
Case?
1
11/21‐16/9.3.5
HVC Sugar Land 1
RFB IPAD WI‐FI CELL 16GB WHT
FE198LL/A
F8QMM05WF190
SL
Apple
Yes
Yes
Yes
2
11/21‐16/9.3.5
HVC Sugar Land 2
RFB IPAD WI‐FI CELL 16GB WHT
FE198LL/A
F8QMM03HF190
SL
Apple
Yes
Yes
Yes
3
11/21‐16/9.3.5
HVC The Woodlands 1
RFB IPAD WI‐FI CELL 16GB WHT
FE198LL/A
F8QMM058F190
SL
Apple
Yes
Yes
Yes
4
11/21‐16/9.3.5
HVC The Woodlands 2
RFB IPAD WI‐FI CELL 16GB WHT
FE198LL/A
F8QMM02AF190
SL
Apple
Yes
Yes
Yes
5
10/19‐16/9.3.5
HVC Round Rock 1
RFB IPAD WI‐FI CELL 16GB WHT
MC989LL/A
DYTKW451DKPH
SL
Apple
Yes
Yes
Yes
6
6‐22‐16/9.3.2
HVC Round Rock 2
RFB IPAD WI‐FI CELL 16GB WHT
MC989LL/A
DYTKV4SKDKPH
SL
Apple
Yes
Yes
Yes
7
10/19‐16/9.3.5
HVC South Austin
RFB IPAD WI‐FI CELL 16GB WHT
MC989LL/A
DYTKW2WHDKPH
SL
Apple
Yes
Yes
Yes
8
9.3.5
HVC ‐ IT Help Desk 5
RFB IPAD WI‐FI CELL 16GB WHT
MC989LL/A
DMPPGX13PDKPH
SL
Apple
Yes
Yes
Yes
9
11/21‐16/9.3.5
HVC Bellaire 1
RFB IPAD 2 WI‐FI 32GB WHT
FC980LL/A
F8QNW023DKPJ
SL
Apple
Yes
Yes
Yes
10
11/21‐16/9.3.5
HVC Bellaire 2
RFB IPAD 2 WI‐FI 32GB WHT
FC980LL/A
F8QNW0J7DKPJ
SL
Apple
Yes
Yes
Yes
11
11/21‐16/9.3.5
HVC Clearlake 1
RFB IPAD 2 WI‐FI 32GB WHT
FC980LL/A
F8QNW044DKPJ
SL
Apple
Yes
Yes
Yes
12
11/21‐16/9.3.5
HVC Clearlake 2
RFB IPAD 2 WI‐FI 32GB WHT
FC980LL/A
F8QNW02EDKPJ
SL
Apple
Yes
Yes
Yes
13
11/21‐16/9.3.5
HVC Katy 1
RFB IPAD 2 WI‐FI 32GB WHT
FC980LL/A
F8QNW0GVDKPJ
SL
Apple
Yes
Yes
Yes
14
11/21‐16/9.3.5
HVC Katy 2
RFB IPAD 2 WI‐FI 32GB WHT
FC980LL/A
F8QNW05VDKPJ
SL
Apple
Yes
Yes
Yes
15
11/21‐16/9.3.5
HVC ‐ South Austin
RFB IPAD 2 WI‐FI 32GB WHT
FC980LL/A
F8QNW012DKPJ
SL
Apple
Yes
Yes
Yes
16
10/19‐16/9.3.5
HVC Kingwood 1
RFB IPAD 2 WI‐FI 32GB WHT
FC980LL/A
F8QNW09JDKPJ
TB
Apple
Yes
Yes
Yes
14
11/21‐16/9.3.5
HVC Kingwood 2
RFB IPAD 2 WI‐FI 32GB WHT
FC980LL/A
F8QNW02NDKPJ
TB
Apple
Yes
Yes
Yes
18
11/21‐16/9.3.5
HVC ‐ IT HelpDesk 4
RFB IPAD 2 WI‐FI 32GB WHT
FC980LL/A
F8QNW07ADKPJ
TB
Apple
Yes
Yes
Yes
19
11/21‐16/9.3.5
HVC ‐ IT HelpDesk 1
RFB IPAD 2 WI‐FI 32GB WHT
FC980LL/A
F8QNW02PDKPJ
TB
Apple
Yes
Yes
Yes
20
11/21‐16/9.3.5
HVC San Antonio 1
RFB IPAD 2 WI‐FI 32GB WHT
FC980LL/A
F8QNW04JDKPJ
TB
Apple
Yes
Yes
Yes
21
11/21‐16/9.3.5
HVC ‐ IT HelpDesk 3
RFB IPAD 2 WI‐FI 32GB WHT
FC980LL/A
F8QNW019DKPJ
TB
Apple
Yes
Yes
Yes
22
11/21‐16/9.3.5
HVC ‐ IT HelpDesk 2
RFB IPAD 2 WI‐FI 32GB WHT
FC980LL/A
F8QNW02BDKPJ
TB
Apple
Yes
Yes
Yes
24
11/21‐16/9.3.5
HVC San Antonio 2
RFB IPAD 2 WI‐FI 32GB WHT
FC980LL/A
F8QNW07JDKPJ
TB
Apple
Yes
Yes
Yes

















Exhibit G to Amended and Restated Asset Purchase Agreement


3774916.5

--------------------------------------------------------------------------------





COMPUTER SPEAKERS
Model
Serial Number
Ext
Workstation
Location
User
Logitech Z130 Stereo Speakers
N/A
330
WKS‐THI‐048
SL
Billing Workstation
Logitech Z130 Stereo Speakers
N/A
335
WKS‐THI‐005
SL
Billing Workstation
Logitech Z130 Stereo Speakers
N/A
339
WKS‐THI‐038
SL
Billing Workstation
Logitech Z130 Stereo Speakers
N/A
331
WKS‐THI‐003
SL
Billing Workstation
Logitech Z130 Stereo Speakers
N/A
334
WKS‐THI‐004
SL
Billing Workstation
Logitech Z130 Stereo Speakers
N/A
332
WKS‐THI‐028
SL
PCC Workstation
Logitech Z130 Stereo Speakers
N/A
140
WKS‐THI‐039
SL
PCC Workstation
Logitech Z130 Stereo Speakers
N/A
141
WKS‐THI‐007
SL
PCC Workstation
Logitech Z130 Stereo Speakers
N/A
339
WKS‐THI‐038
SL
Billing Workstation
Logitech Z130 Stereo Speakers
N/A
333
WKS‐THI‐039
SL
Billing Workstation
Logitech Z130 Stereo Speakers
N/A
336
WKS‐THI‐035
SL
Billing Workstation
Logitech Z130 Stereo Speakers
N/A
910
WKS‐THI‐054
WL
PCC Workstation
Logitech Z130 Stereo Speakers
N/A
344
WKS‐THI‐036
SL
Billing Workstation
Logitech Z130 Stereo Speakers
N/A
343
WKS‐THI‐
SL
Billing Workstation
Logitech Z130 Stereo Speakers
N/A
342
WKS‐THI‐062
SL
Billing Workstation
Logitech Z130 Stereo Speakers
N/A
341
WKS‐THI‐058
SL
Billing Workstation
Logitech Z130 Stereo Speakers
N/A
337
WKS‐THI‐029
SL
Billing Workstation
Logitech Z130 Stereo Speakers
N/A
148
WKS‐THI‐060
SL
PCC Workstation
Logitech Z130 Stereo Speakers
N/A
142
WKS‐THI‐006
SL
PCC Workstation
Logitech Z130 Stereo Speakers
N/A
143
WKS‐THI‐009
SL
PCC Workstation
Logitech Z130 Stereo Speakers
N/A
144
WKS‐THI‐027
SL
PCC Workstation
Logitech Z130 Stereo Speakers
N/A
145
WKS‐THI‐064
SL
PCC Workstation
Logitech Z130 Stereo Speakers
N/A
146
WKS‐THI‐061
SL
PCC Workstation
Logitech Z130 Stereo Speakers
N/A
907
WKS‐THI‐018
WL
PCC Workstation
Logitech Z130 Stereo Speakers
N/A
701
WKS‐THI‐025
KTY
PCC Workstation
Jawbone Jambox Wireless Bluetooth Speakers
JBE4270012FD2
 
RFA ROOM 1
SL
N/A
Jawbone Jambox Wireless Bluetooth Speakers
JBE42700762D2
 
RFA ROOM 2
SL
N/A
Jawbone Jambox Wireless Bluetooth Speakers
JBE427004C502
 
RFA ROOM 3
SL
N/A
Jawbone Jambox Wireless Bluetooth Speakers
JBE42501338D2
 
RFA ROOM 4
SL
N/A
Sonos Speaker Set
1304‐00‐0E‐58‐8F‐3E‐A0‐B
 
SL CLINIC
SL
N/A
Sonos Speaker Set
1309‐00‐0E‐58‐C8‐A3‐7C‐E
 
SL CLINIC
SL
N/A
Sonos Speaker Set
1311‐00‐0E‐58‐CC‐C4‐20‐A
 
SL CLINIC
SL
N/A
Sonos Speaker Set
1309‐00‐0E‐58‐C067‐4E‐2
 
SL CLINIC
SL
N/A













Exhibit G to Amended and Restated Asset Purchase Agreement


3774916.5

--------------------------------------------------------------------------------





PRINTERS AND COPY MACHINES
 
Serial Number
IP ADDRESS
Model
Eqt. I.D.
Printer Name
User
PW
Location
Vendor
 
MX4361359
https://192.168.50.50/
Xerox Color Cube 7845PTS
J7146
SUGARLAND‐PTR‐SUITE 113
Admin
1111
SUGAR LAND ‐ CBO ‐ SUITE 113
Dahill
XL3612020
http://192.168.50.250
Xerox 6605DN
J2040
SUGAR LAND ‐ NURSE STATION
Admin
N/A
SUGAR LAND ‐ NURSE STATION
Dahill
MX4357869
http://192.168.50.90
Xerox Color Cube 7845PTS
J8902
SUGARLAND‐PTR‐FRONTDESK
Admin
1111
SUGAR LAND ‐ FRONT DESK
Dahill
E5B587695
http://192.168.50.60
Xerox Color Cube 4265
J7424
SUGARLAND‐PTR‐SUITE 160
Admin
1111
SUGARLAND ‐ CBO ‐ SUITE 160
Dahill
XL3614769
http://192.168.100.10
Xerox 6605DN
J7151
KATY‐PTR‐FRONTDESK
Amin
1111
BELLAIRE ‐ FRONT DESK
Dahill
A2T204144
http://192.168.100.12
Xerox 3615
K1979
KATY‐PTR‐NURSESTATION
Admin
1111
BELLAIRE ‐ NURSES STATION
Dahill
LBP262057
http://192.168.90.10
Xerox 3635X
H4034
CLEARLAKE‐PTR‐FRONTDESK
Admin
N/A
CLEARLAKE/WEBSTER ‐ FRONT DESK
Dahill
XL3619829
http://192.168.90.12
Xerox 6605DN
K2068
CLEARLAKE‐PTR‐NURSESTATION
Nurse Station
N/A
CLEARLAKE/WEBSTER ‐ NURSE
Dahill
A2T379496
http://192.168.100.13
Xerox 3615DN
H4811
KATY‐PTR‐ANGIO SUITE
Admin
1111
KATY‐ ANGIO SUITE
Dahill
XL3604843
http://192.168.120.50/
Xerox 6605DN
H6012
ROUND ROCK‐PTR‐FRONTDESK
Admin
N/A
ROUND ROCK ‐ FRONT DESK
Dahill
A2T199855
http://192.168.120.60
Xerox 3615
J7152
ROUND ROCK‐PTR‐NURSESTATION
Admin
1111
ROUND ROCK ‐ NURSES STATION
Dahill
XL3609794
http://192.168.80.50
Xerox 6605DN
J1343
WOODLANDS‐PTR‐FRONTDESK
Admin
N/A
WOODLANDS ‐ FRONTDESK
Dahill
A2T199853
http://192.168.80.60
Xerox 3615
J6266
WOODLANDS‐PTR‐NURSESTATION
Admin
1111
WOODLANDS ‐ NURSE STATION
Dahill
 
XL3620476
http://192.168.110.10
Xerox 6605DN
K2848
SANANTONIO‐PTR‐FRONT DESK
Admin
N/A
SANANTONIO ‐ FRONT DESK
Dahill
A2T381528
http://192.168.110.11
Xerox 3615
K9409
SANANTONIO‐PTR‐ NURSESTATION
Admin
N/A
SANANTONIO ‐ NURSE STATION
Dahill
5D2F191454
N/A
Brother MFC‐J430W
N/A
IT HelpDesk ‐ HAMILTON ‐ PTR ‐ 003
N/A
N/A
IT HELPDESK ‐ AVAILABLE
Brother
5A3F381193
N/A
Brother MFC‐J430W
N/A
IT HelpDesk ‐ HAMILTON ‐ PTR ‐ 009
N/A
N/A
IT HELPDESK ‐ AVAILABLE
Brother
U63536A4F224390
N/A
Brother MFC‐J470DW
N/A
HAMILTON ‐ PTR ‐ 004 ‐ EXT: 701
N/A
N/A
KATY ‐ CHECKOUT STATION EXT: 701
Brother
CN31U3RG7P
N/A
HP Officejet 6100
N/A
IT HelpDesk ‐ HAMILTON ‐ PTR ‐ 005
N/A
N/A
IT HELPDESK ‐ AVAILABLE
Hewlett
CN55L690D9
N/A
HP Officejet 4630 All‐in‐One
B4L03A‐80020
IT HelpDesk ‐ HAMILTON ‐ PTR ‐ 006 (CL)
N/A
N/A
IT HELPDESK ‐ AVAILABLE
Hewlett
CN54M571N2
N/A
HP Officejet 4630 All‐in‐One
B4L03A‐80020
IT HelpDesk ‐ HAMILTON ‐ PTR ‐ 007 (SL)
N/A
N/A
CLEARLAKE CLINIC ‐ SUITE 210
Hewlett
CN510593JM
N/A
HP Officejet 4630 All‐in‐One
B4L03A‐80020
IT HelpDesk ‐ HAMILTON ‐ PTR ‐ 008 (SL)
N/A
N/A
IT HELPDESK ‐ AVAILABLE
Hewlett











Exhibit G to Amended and Restated Asset Purchase Agreement


3774916.5

--------------------------------------------------------------------------------





SCANNERS
Model
Serial Number
Eqt ID
Location
Kodak Scanmate i1120
46498079
N/A
SUGAR LAND ‐ IT HELP DESK ‐ AVAILABLE
KodaK Scanmate i1120
46489659
N/A
CLEAR LAKE ‐ FRONT DESK ‐ EXT. 600
Kodak ScanMate i1120
52481940
N/A
SUGARLAND ‐ IT HELP DESK ‐ AVAILABLE
DocuMate 3115
2ARCU50655
G7663
SUGAR LAND ‐ FRONT DESK EXT. 100
DocuMate 3115
2ARCU50470
G7664
SUGAR LAND ‐ IT HELP DESK ‐ AVAILABLE
DocuMate 3115
2ARCU50100
G2825
KATY ‐ FRONT DESK ‐ EXT. 700
DocuMate 3115
2ARCU50022
G2824
SUGAR LAND ‐ AVAILABLE IT HELPDESK
DocuMate 3115
357CU21512
H4983
SUGAR LAND ‐ BILLING DEPARTMENT ‐ EXT: 340
DocuMate 3115
357CU21060
N/A
WOODLANDS ‐ FRONT DESK ‐ EXT. 900
Brother Dsmobile 620
U63543B4U113426
5wD70100101
Sugar Land ‐ Clinic
Brother Dsmobile 620
 
5wD70100101
Willowbrook ‐ Clinic
Brother Dsmobile 620
U63543G4U114455
5wD70100101
Clear Lake ‐ Clinic
Brother Dsmobile 620
U63543D4U114970
5wD70100101
Woodlands ‐ Clinic
Brother Dsmobile 620
U63543F4U113929
5wD70100101
Bellaire ‐ Clinic
Brother Dsmobile 620
U63543L3U112972
5wD70100101
South Austin ‐ Clinic
Brother Dsmobile 620
U63543A4U114194
5wD70100101
Round Rock ‐ Clinic

Schedule 1.1(a)
Purchased Assets/Contracts


3688526.6                                        34


3688526.6                                        32






Exhibit G to Amended and Restated Asset Purchase Agreement


3774916.5

--------------------------------------------------------------------------------





WIRELESS HEADSETS
Model
Serial Number
Workstation
Location
Plantronics, Convertible, 900MHZ
02C350
Sugar Land ‐ Billing ‐ 337
SL
Plantronics, Convertible, 900MHZ
02C34X
Sugar Land ‐ Billing ‐ 344
SL
Plantronics, Convertible, 900MHZ
02C2355
Sugar Land ‐ Checkout Station 101
SL
Plantronics, Convertible, 900MHZ
02C34W
Katy ‐ Checkout 701
KT
Plantronics, Convertible, 900MHZ
N/A
Sugar Land ‐ Billing ‐ 331
SL
Plantronics, Convertible, 900MHZ
N/A
Sugar Land ‐ Billing ‐ 332
SL
Plantronics, Convertible, 900MHZ
N/A
Sugar Land ‐ PCC Admin ‐ 140
SL
Plantronics, Convertible, 900MHZ
N/A
Sugar Land ‐ PCC Admin ‐ 141
SL
Plantronics, Convertible, 900MHZ
N/A
Sugar Land ‐ PCC Admin ‐ 142
SL
Plantronics, Convertible, 900MHZ
N/A
Sugar Land ‐ Billing ‐ 342
SL
Plantronics, Convertible, 900MHZ
N/A
Sugar Land ‐ Billing ‐ 343
SL
Plantronics, Convertible, 900MHZ
N/A
Sugar Land ‐ Biliing ‐ 339
SL
Plantronics, Convertible, 900MHZ
0643PN
Sugar Land ‐ Billing ‐ 330
SL
Plantronics, Convertible, 900MHZ
0643PD
IT HELPDESK
SL
Plantronics, Convertible, 900MHZ
064DDJ
Sugar Land ‐ Billing ‐ 341
SL
Plantronics, Convertible, 900MHZ
0643PW
Georgia ‐ PCC Admin ‐ 151
SL
Plantronics, Convertible, 900MHZ
064DDU
Woodlands ‐ PCC ‐ 910
WL
Plantronics, Convertible, 900MHZ
064DDL
Sugar Land ‐ Billing‐ 335
SL
Plantronics, Convertible, 900MHZ
03PMDH
Sugar Land ‐ PCC Admin ‐
SL
Plantronics, Convertible, 900MHZ
03PMDI
Sugar Land ‐ PCC Admin ‐ 144
SL
Plantronics, Convertible, 900MHZ
03X37C
Sugar Land ‐ PCC Admin ‐ 145
SL
Plantronics, Convertible, 900MHZ
03X37D
Sugar Land ‐ PCC Admin ‐ 150
SL
Plantronics, Convertible, 900MHZ
03X36F
Sugar Land ‐ PCC Admin ‐ 147
SL
Plantronics, Convertible, 900MHZ
03X37R
Sugar Land ‐ PCC Admin ‐ 143
SL
Plantronics, Convertible, 900MHZ
03X37K
Sugar Land ‐ Billing ‐ 336
SL
Plantronics, Convertible, 900MHZ
07RRGR
Future Sugar Land ‐ PCC Admin ‐ 148
SL
Plantronics, Convertible, 900MHZ
07RGGT
Futurer Sugar Land ‐ PCC Admin ‐ 149
SL
Plantronics, Convertible, 900MHZ
03X36N
Sugar Land ‐ Billing ‐ 334
SL
Plantronics, Convertible, 900MHZ
07RRGU
Sugar Land ‐ IT HELPDESK ‐ 317
SL
Plantronics, Convertible, 900MHZ
03X36M
Woodlands ‐ PCC ‐ 902
WL
Plantronics, Convertible, 900MHZ
03PME2
Woodlands ‐ PCC‐ 914
WL
Plantronics, Convertible, 900MHZ
03PME3
Sugar Land ‐ Billing ‐ 340
SL
Plantronics, Convertible, 900MHZ
N/A
Clear Lake ‐ PCC ‐ 601
CL
Plantronics, Convertible, 900MHZ
N/A
Clear Lake ‐ PCC ‐ 602
CL
Plantronics, Convertible, 900MHZ
N/A
Round Rock ‐ Front Desk ‐ 850
RR
Plantronics, Convertible, 900MHZ
N/A
Woodlands ‐ PCC ‐ 907
WL
Plantronics, Convertible, 900MHZ
N/A
Woodlands ‐ PCC ‐ 914
WL
Plantronics, Convertible, 900MHZ
N/A
Woodlands ‐ PCC‐ 901
WL
HDI Wireless Headset Training Adapter 03929‐63
703929‐63
Sugar Land ‐ IT HelpDesk Training 1
SL ‐ PCC
HDI Wireless Headset Training Adapter 03929‐63
703929‐63
Sugar Land ‐ IT HelpDesk Training 2
SL ‐ PCC
HDI Wireless Headset Training Adapter 03929‐63
703929‐63
Sugar Land ‐ IT HelpDesk Training 3
SL ‐ PCC
HDI Wireless Headset Training Adapter 03929‐63
703929‐63
Sugar Land ‐ IT HelpDesk Training 4
SL ‐ PCC
HDI Wireless Headset Training Adapter 03929‐63
703929‐63
Sugar Land ‐ IT HelpDesk Training 5
SL ‐ PCC
HDI Wireless Headset Training Adapter 03929‐63
703929‐63
Sugar Land ‐ IT HelpDesk Training 6
SL ‐ PCC


















Exhibit G to Amended and Restated Asset Purchase Agreement


3774916.5

--------------------------------------------------------------------------------





Schedule 1.1(b)


Accounts Receivable


All accounts receivable and other rights to payment from patients and customers
of Sellers, but excluding Government Programs, with respect to goods sold and
services provided within the 90-day period immediately preceding the Closing, as
set forth below:


artable.jpg [artable.jpg]



Schedule 1.2(c)


Excluded Assets - Contracts




1. Mid-level Provider Employment Agreement, dated October 14, 2016, between
Carlos R. Hamilton, III, M.D., P.A. and Natalie Bernard, NP.


2. Mid-level Provider Employment Agreement, dated April 15, 2016, between Carlos
R. Hamilton, III, M.D., P.A. and Melanie Johnson, P.A.


3. Physician Employment Agreement, dated March 3, 2016, between Carlos R.
Hamilton, III, M.D., P.A. and Sheri Macrino, M.D.


4. Letter Employment Agreement, dated January 20, 2015, between Carlos R.
Hamilton, III, M.D., P.A. and Justin Smith, M.D.






Exhibit G to Amended and Restated Asset Purchase Agreement


3774916.5

--------------------------------------------------------------------------------





5. Letter Employment Agreement, dated April 26, 2013, between Carlos R.
Hamilton, III, M.D., P.A. and A.J. Valenson, M.D.


6. First Amendment to Lease Agreement, dated May 13, 2015, between Hamilton
Physician Services, LLC and WMPT Stone Oak, LLP for property located at 19016
Stone Oak Parkway, Suite 150, San Antonio, Texas 78258.


7. Transaction Agreement, dated December 16, 2016, between Hamilton Physician
Services, LLC and Carlos R. Hamilton, III, M.D., P.A. and Micah Grossman.



Schedule 1.2(d)


Excluded Assets - Other Assets


1. 2012 Land Rover


2. Peter Lik photographs at Sugar Land location


3. David West photograph “Burning House” at Kingwood location


4. Peter Lik photograph at Katy location





Schedule 1.3(a)


Trade Accounts Payable
 

Hamilton Physician Services, LLC




DATETRANSACTION TYPE
NUM
DUE DATE
AMOUNT
OPEN BALANCE
BALANCE
ADP LLC
02/10/2017Bill
488180162
02/17/2017
155.10
155.10
155.10
Total for ADP LLC
 
 
$155.10
$155.10
 
Airgas USA, LLC. 01/31/2017Bill
9942505429
03/02/2017
37.50
37.50
37.50
02/20/2017Bill
9060490922
03/22/2017
92.77
92.77
130.27
Total for Airgas USA, LLC.
 
 
$130.27
$130.27
 
Angiodynamics 12/30/2016Bill
2917270
01/29/2017
785.94
785.94
785.94
12/30/2016Bill
2916673
01/29/2017
565.94
565.94
1,351.88
Total for Angiodynamics
 
 
$1,351.88
$1,351.88
 
Bard Peripheral Vascular Inc. 12/31/2016Vendor Credit
13751
 
-142.32
-142.32
-142.32
01/13/2017Vendor Credit
14635076
 
-141.32
-141.32
-283.64
02/02/2017Bill
76232426
03/04/2017
466.25
466.25
182.61
Total for Bard Peripheral Vascular Inc.
 
 
$182.61
$182.61
 





Exhibit G to Amended and Restated Asset Purchase Agreement


3774916.5

--------------------------------------------------------------------------------





Boston Scientific 01/23/2017Bill
953245330
02/22/2017
5,436.28
5,436.28
5,436.28
Total for Boston Scientific
 
 
$5,436.28
$5,436.28
 
Cimarron M.U.D. 02/01/2017Bill
 
03/01/2017
522.58
522.58
522.58
Total for Cimarron M.U.D.
 
 
$522.58
$522.58
 
Comcast Business 01/15/2017Bill
49744624
02/14/2017
6,793.25
6,793.25
6,793.25
02/15/2017Bill
50575600
03/15/2017
6,691.30
6,691.30
13,484.55
Total for Comcast Business
 
 
$13,484.55
$13,484.55
 
Cook Medical Incorporated 11/30/2016Bill
V14867296
12/30/2016
272.40
272.40
272.40
01/18/2017Bill
V15044630
02/17/2017
57.89
57.89
330.29
01/18/2017Bill
V15045355
02/17/2017
171.39
171.39
501.68
01/18/2017Bill
V15042409
02/17/2017
119.99
119.99
621.67
01/23/2017Bill
V15060042
02/22/2017
89.73
89.73
711.40
01/26/2017Bill
V15076494
02/25/2017
171.39
171.39
882.79
02/01/2017Bill
V15100048
03/03/2017
80.59
80.59
963.38
Total for Cook Medical Incorporated
 
 
$963.38
$963.38
 
Covidien 12/13/2016Bill
24304280
02/11/2017
1,623.75
1,623.75
1,623.75
12/13/2016Bill
24272748
02/11/2017
10,716.75
10,716.75
12,340.50
12/13/2016Bill
24279549
02/11/2017
11,049.88
11,049.88
23,390.38
12/19/2016Bill
24321979
02/17/2017
4,546.50
4,546.50
27,936.88
12/21/2016Bill
24352512
02/19/2017
6,495.00
6,495.00
34,431.88
12/21/2016Bill
24352551
02/19/2017
3,791.39
3,791.39
38,223.27
12/27/2016Bill
24376037
02/25/2017
6,859.49
6,859.49
45,082.76
DATETRANSACTION TYPE
NUM
DUE DATE
AMOUNT
OPEN BALANCE
BALANCE
12/28/2016Bill
24381495
02/26/2017
15,263.25
15,263.25
60,346.01
01/03/2017Bill
24396329
03/04/2017
8,258.25
8,258.25
68,604.26
01/09/2017Bill
24423236
03/10/2017
13,314.75
13,314.75
81,919.01
01/19/2017Bill
24473577
03/20/2017
12,340.50
12,340.50
94,259.51
01/19/2017Bill
24473534
03/20/2017
10,836.80
10,836.80
105,096.31
01/20/2017Bill
24480501
03/21/2017
6,495.00
6,495.00
111,591.31
01/26/2017Bill
24541838
03/27/2017
16,237.50
16,237.50
127,828.81
02/13/2017Bill
24628879
04/14/2017
6,435.00
6,435.00
134,263.81
Total for Covidien
 
 
$134,263.81
$134,263.81
 
Dahill
02/06/2017Bill
IN1062450
02/16/2017
66.96
66.96
66.96
02/06/2017Bill
IN1062451
02/16/2017
138.40
138.40
205.36
02/06/2017Bill
IN1062452
02/16/2017
645.21
645.21
850.57
02/15/2017Bill
IN1075202
02/25/2017
153.67
153.67
1,004.24
02/16/2017Bill
IN1076743
02/26/2017
139.58
139.58
1,143.82
02/16/2017Bill
IN1076742
02/26/2017
66.96
66.96
1,210.78
02/20/2017Bill
IN1081239
03/02/2017
58.46
58.46
1,269.24
Total for Dahill
 
 
$1,269.24
$1,269.24
 
Data Imaging Systems Inc. 01/26/2017Bill
024382-00
02/25/2017
432.84
432.84
432.84
01/26/2017Bill
024380-00
02/25/2017
825.79
825.79
1,258.63
01/26/2017Bill
024381-00
02/25/2017
2,458.20
2,458.20
3,716.83
02/09/2017Bill
024417-00
03/11/2017
623.36
623.36
4,340.19
Total for Data Imaging Systems Inc.
 
 
$4,340.19
$4,340.19
 
Edwards Lifesciences LLC 11/28/2016Vendor Credit
6061558
 
-432.12
-432.12
-432.12





Exhibit G to Amended and Restated Asset Purchase Agreement


3774916.5

--------------------------------------------------------------------------------





Total for Edwards Lifesciences LLC
 
 
$ -432.12
$ -432.12
 
Excel Medical Waste 01/31/2017Bill
0000111405
03/02/2017
168.50
168.50
168.50
01/31/2017Bill
0000111404
03/02/2017
72.00
72.00
240.50
01/31/2017Bill
0000111406
03/02/2017
137.50
137.50
378.00
01/31/2017Bill
0000111399
03/02/2017
75.50
75.50
453.50
01/31/2017Bill
0000111400
03/02/2017
72.00
72.00
525.50
01/31/2017Bill
0000111402
03/02/2017
171.50
171.50
697.00
01/31/2017Bill
0000111403
03/02/2017
137.50
137.50
834.50
Total for Excel Medical Waste
 
 
$834.50
$834.50
 
Fort Bend Co. L.I.D. #2 02/21/2017Bill
100 9900-133-0007
03/23/2017
350.40
350.40
350.40
03/01/2017Bill
 
03/01/2017
99.30
99.30
449.70
Total for Fort Bend Co. L.I.D. #2
 
 
$449.70
$449.70
 
Genworth Life Insurance Co 01/27/2017Bill
 
01/27/2017
676.38
676.38
676.38
Total for Genworth Life Insurance Co
 
 
$676.38
$676.38
 
Graphics Impression 02/09/2017Bill
36120
02/13/2017
311.76
311.76
311.76
02/24/2017Bill
36190
02/24/2017
436.79
436.79
748.55
03/01/2017Bill
36222
03/01/2017
169.95
169.95
918.50
Total for Graphics Impression
 
 
$918.50
$918.50
 
Guardian
 
 
 
 
 
DATETRANSACTION TYPE NUM
DUE DATE
AMOUNT
OPEN BALANCE
BALANCE
02/14/2017BillMAR 2017
03/01/2017
3,461.06
3,461.06
3,461.06
Total for Guardian
 
$3,461.06
$3,461.06
 
Health Care Service Corporation
01/23/2017BillFEB 2017
02/01/2017
31,038.35
31,038.35
31,038.35
02/27/2017BillMAR 2017
03/01/2017
32,212.53
32,212.53
63,250.88
Total for Health Care Service Corporation
 
$63,250.88
$63,250.88
 
HEDE FLP
01/24/2017Bill
02/23/2017
274.78
274.78
274.78
Total for HEDE FLP
 
$274.78
$274.78
 
Hill, Long & Co, PC
02/24/2017Bill30560
03/06/2017
2,625.00
2,625.00
2,625.00
Total for Hill, Long & Co, PC
 
$2,625.00
$2,625.00
 
Hodell Window Covering
02/01/2017Bill11445
03/03/2017
206.54
206.54
206.54
Total for Hodell Window Covering
 
$206.54
$206.54
 
Imperial Linen Services, Inc.
01/31/2017Bill1623823
03/02/2017
144.79
144.79
144.79
Total for Imperial Linen Services, Inc.
 
$144.79
$144.79
 
IWS Gas and Supply of Texas, LTD
01/31/2017Bill33261981
03/02/2017
29.58
29.58
29.58
01/31/2017Bill33261733
03/02/2017
40.24
40.24
69.82
01/31/2017Bill33257187
03/02/2017
112.41
112.41
182.23
01/31/2017Bill33261734
03/02/2017
74.75
74.75
256.98
Total for IWS Gas and Supply of Texas, LTD
 
$256.98
$256.98
 
Juzo
11/30/2016Bill01066735
12/30/2016
755.16
755.16
755.16
01/13/2017Bill01082240
02/12/2017
651.07
651.07
1,406.23
01/13/2017Bill01083918
02/12/2017
94.39
94.39
1,500.62
01/13/2017Bill01082232
02/12/2017
89.38
89.38
1,590.00





Exhibit G to Amended and Restated Asset Purchase Agreement


3774916.5

--------------------------------------------------------------------------------





01/13/2017Bill01085208
02/12/2017
76.42
76.42
1,666.42
01/17/2017Bill01083927
02/16/2017
99.92
99.92
1,766.34
01/17/2017Bill01086844
02/16/2017
38.21
38.21
1,804.55
01/17/2017Bill01088146
02/16/2017
59.46
59.46
1,864.01
01/30/2017Bill01089683
03/01/2017
518.07
518.07
2,382.08
02/01/2017Bill01093735
03/03/2017
37.36
37.36
2,419.44
02/01/2017Bill01091115
03/03/2017
471.96
471.96
2,891.40
02/03/2017Bill01092281
03/05/2017
443.00
443.00
3,334.40
Total for Juzo
 
$3,334.40
$3,334.40
 
Lincoln National Life Insurance 03/01/2017Bill
03/01/2017
3,418.90
3,418.90
3,418.90
Total for Lincoln National Life Insurance
 
$3,418.90
$3,418.90
 
LOVE Advertising
01/13/2017Bill38560
02/12/2017
7,600.00
7,600.00
7,600.00
01/13/2017Bill38455
02/12/2017
4,400.00
4,400.00
12,000.00
01/13/2017Bill38457
02/12/2017
3,048.00
3,048.00
15,048.00
01/13/2017Bill38459
02/12/2017
2,000.00
2,000.00
17,048.00
01/13/2017Bill38458
02/12/2017
750.00
750.00
17,798.00
01/13/2017Bill38454
02/12/2017
14,200.00
14,200.00
31,998.00
DATE
TRANSACTION TYPE
NUM
DUE DATE
AMOUNT
OPEN BALANCE
BALANCE
01/13/2017
Bill
38456
02/12/2017
2,000.00
2,000.00
33,998.00
01/16/2017
Bill
38555
02/15/2017
3,535.00
3,535.00
37,533.00
01/16/2017
Bill
38993
03/13/2017
3,610.21
3,610.21
41,143.21
02/06/2017
Bill
38764
03/08/2017
1,292.84
1,292.84
42,436.05
02/13/2017
Bill
38987
03/15/2017
5,925.00
5,925.00
48,361.05
02/13/2017
Bill
38989
03/15/2017
3,048.00
3,048.00
51,409.05
02/13/2017
Bill
38990
03/15/2017
2,000.00
2,000.00
53,409.05
02/13/2017
Bill
38991
03/15/2017
2,000.00
2,000.00
55,409.05
02/13/2017
Bill
38988
03/15/2017
19,000.00
19,000.00
74,409.05
02/16/2017
Bill
38994
03/13/2017
2,954.85
2,954.85
77,363.90
02/16/2017
Bill
38995
03/18/2017
3,000.00
3,000.00
80,363.90
02/17/2017
Bill
39035
03/19/2017
1,250.29
1,250.29
81,614.19
02/28/2017
Bill
39400
03/30/2017
1,399.26
1,399.26
83,013.45
Total for LOVE Advertising
 
$83,013.45
$83,013.45
 
Martin, Disiere, Jefferson, & Wisdom, L.L.P. 02/22/2017Bill140609
03/06/2017
206.50
206.50
206.50
Total for Martin, Disiere, Jefferson, & Wisdom, L.L.P.
 
$206.50
$206.50
 
McKesson Medical-Surgical
 
 
 
 
01/03/2017
Bill
91928650
02/15/2017
744.71
744.71
744.71
01/03/2017
Bill
91925153
02/15/2017
385.93
385.93
1,130.64
01/03/2017
Bill
91894898
02/15/2017
57.36
57.36
1,188.00
01/04/2017
Bill
92021745
02/15/2017
1,813.04
1,813.04
3,001.04
01/05/2017
Bill
92103668
02/15/2017
491.86
491.86
3,492.90
01/12/2017
Bill
92547790
02/15/2017
2,181.50
2,181.50
5,674.40
01/12/2017
Bill
92553653
02/15/2017
749.67
749.67
6,424.07
01/13/2017
Bill
92623222
02/15/2017
1,042.65
1,042.65
7,466.72
01/17/2017
Bill
92801481
02/15/2017
54.13
54.13
7,520.85
01/18/2017
Bill
92872537
02/15/2017
822.22
822.22
8,343.07
01/19/2017
Bill
92955275
02/15/2017
1,492.37
1,492.37
9,835.44
01/19/2017
Bill
92932606
02/15/2017
76.86
76.86
9,912.30
01/20/2017
Bill
93027895
02/15/2017
996.54
996.54
10,908.84





Exhibit G to Amended and Restated Asset Purchase Agreement


3774916.5

--------------------------------------------------------------------------------





01/22/2017
Bill
93036532
02/15/2017
51.43
51.43
10,960.27
01/24/2017
Bill
93174606
02/15/2017
154.67
154.67
11,114.94
01/25/2017
Bill
93296663
02/15/2017
1,362.72
1,362.72
12,477.66
01/25/2017
Bill
92855124
02/15/2017
742.29
742.29
13,219.95
01/25/2017
Bill
92366116
02/15/2017
545.45
545.45
13,765.40
01/25/2017
Bill
93287429
02/15/2017
354.24
354.24
14,119.64
01/25/2017
Bill
93285209
02/15/2017
353.78
353.78
14,473.42
01/25/2017
Bill
92623520
02/15/2017
325.71
325.71
14,799.13
01/25/2017
Bill
93212142
02/15/2017
182.94
182.94
14,982.07
01/25/2017
Bill
93163200
02/15/2017
138.14
138.14
15,120.21
01/25/2017
Bill
92075666
02/15/2017
134.24
134.24
15,254.45
01/25/2017
Bill
92872601
02/15/2017
131.92
131.92
15,386.37
01/25/2017
Bill
91995281
02/15/2017
75.78
75.78
15,462.15
01/25/2017
Bill
92844337
02/15/2017
55.51
55.51
15,517.66
01/25/2017
Bill
92738356
02/15/2017
53.14
53.14
15,570.80
01/25/2017
Bill
92204155
02/15/2017
46.28
46.28
15,617.08
01/25/2017
Bill
92162590
02/15/2017
5.03
5.03
15,622.11
01/26/2017
Bill
93319394
02/15/2017
75.90
75.90
15,698.01
01/30/2017
Bill
93478363
02/15/2017
50.21
50.21
15,748.22
DATETRANSACTION TYPE
NUM
DUE DATE
AMOUNT
OPEN BALANCE
BALANCE
02/02/2017Vendor Credit
 
 
-154.67
-154.67
15,593.55
02/02/2017Bill
93827221
03/15/2017
381.81
381.81
15,975.36
02/06/2017Bill
94001419
03/15/2017
335.16
335.16
16,310.52
02/06/2017Bill
94008557
03/15/2017
2,359.65
2,359.65
18,670.17
02/07/2017Bill
94084359
03/15/2017
532.29
532.29
19,202.46
02/08/2017Vendor Credit
92117981
 
-199.50
-199.50
19,002.96
02/10/2017Bill
94322578
03/15/2017
1,275.42
1,275.42
20,278.38
Total for McKesson Medical-Surgical
 
 
$20,278.38
$20,278.38
 
Medi USA, L.P.
01/18/2017Bill
IN2507250
02/17/2017
247.00
247.00
247.00
Total for Medi USA, L.P.
 
 
$247.00
$247.00
 
Medical Arts Press 12/10/2014Vendor Credit
 
 
-212.68
-104.45
-104.45
Total for Medical Arts Press
 
 
$ -212.68
$ -104.45
 
Merit Medical Systems, Inc. 01/17/2017Bill
4631056
02/16/2017
453.07
453.07
453.07
Total for Merit Medical Systems, Inc.
 
 
$453.07
$453.07
 
Office Pride 02/01/2017Bill
424591
03/01/2017
963.37
963.37
963.37
Total for Office Pride
 
 
$963.37
$963.37
 
ProStar Services Inc. DBA Parks Coffee 01/03/2017Bill
1370375
02/02/2017
407.21
407.21
407.21
01/03/2017Bill
1370378
02/02/2017
180.31
180.31
587.52
01/05/2017Bill
1372848
02/04/2017
53.51
53.51
641.03
01/06/2017Bill
1372847
02/05/2017
163.84
163.84
804.87
01/10/2017Bill
1375866
02/09/2017
40.47
40.47
845.34
01/17/2017Bill
1380868
02/16/2017
637.08
637.08
1,482.42
01/17/2017Bill
1380871
02/16/2017
144.44
144.44
1,626.86
01/17/2017Bill
1380880
02/16/2017
42.85
42.85
1,669.71
01/19/2017Bill
1384597
02/18/2017
86.32
86.32
1,756.03
01/24/2017Bill
1387571
02/23/2017
18.83
18.83
1,774.86





Exhibit G to Amended and Restated Asset Purchase Agreement


3774916.5

--------------------------------------------------------------------------------





01/31/2017Bill
1392627
03/02/2017
225.17
225.17
2,000.03
Total for ProStar Services Inc. DBA Parks Coffee
 
$2,000.03
$2,000.03
 
Safesite, Inc
02/01/2017BillSH-99687
03/03/2017
50.00
50.00
50.00
Total for Safesite, Inc
 
$50.00
$50.00
 
Stradis Medical, LLC
 
 
 
 
01/03/2017
Bill
258767
02/02/2017
282.75
282.75
282.75
01/13/2017
Bill
259362
02/12/2017
933.95
933.95
1,216.70
01/19/2017
Bill
259644
02/18/2017
509.70
509.70
1,726.40
01/20/2017
Bill
259694
02/19/2017
248.75
248.75
1,975.15
01/20/2017
Bill
259698
02/19/2017
248.75
248.75
2,223.90
01/20/2017
Bill
259712
02/19/2017
497.50
497.50
2,721.40
01/24/2017
Bill
259871
02/23/2017
248.75
248.75
2,970.15
01/24/2017
Bill
259859
02/23/2017
248.75
248.75
3,218.90
01/24/2017
Bill
259872
02/23/2017
248.75
248.75
3,467.65
Total for Stradis
Medical, LLC
 
 
$3,467.65
$3,467.65
 
Terumo Medical 02/06/2017
Corporation Bill
12302458
03/08/2017
773.98
773.98
773.98
DATETRANSACTION TYPE
NUM
DUE DATE
AMOUNT
OPEN BALANCE
BALANCE
Total for Terumo Medical Corporation
 
 
$773.98
$773.98
 
The Hartford 02/21/2017Bill
13975666
02/21/2017
26,382.40
26,382.40
26,382.40
Total for The Hartford
 
 
$26,382.40
$26,382.40
 
The Weston Group 01/31/2017Bill
2020458
03/02/2017
79.37
79.37
79.37
01/31/2017Bill
2020459
03/02/2017
408.46
408.46
487.83
01/31/2017Bill
2020455
03/02/2017
2,685.20
2,685.20
3,173.03
01/31/2017Bill
2020457
03/02/2017
52.91
52.91
3,225.94
Total for The Weston Group
 
 
$3,225.94
$3,225.94
 
Total Vein Systems 01/31/2017Bill
115537
02/10/2017
233.32
233.32
233.32
02/01/2017Bill
115596
02/11/2017
286.92
286.92
520.24
02/06/2017Bill
115688
02/16/2017
649.35
649.35
1,169.59
02/15/2017Bill
115962
02/25/2017
324.09
324.09
1,493.68
Total for Total Vein Systems
 
 
$1,493.68
$1,493.68
 
TY Art, LLC
10/17/2016Bill
16230
11/16/2016
180.00
180.00
180.00
Total for TY Art, LLC
 
 
$180.00
$180.00
 
Ultra Chemicals - 2 02/03/2017Bill
01630p
03/05/2017
105.03
105.03
105.03
Total for Ultra Chemicals - 2
 
 
$105.03
$105.03
 
Ultra-MC&E Services, Inc. 02/01/2017Bill
14062
02/16/2017
643.55
643.55
643.55
02/01/2017Bill
14061
02/16/2017
647.88
647.88
1,291.43
02/01/2017Bill
14060
02/16/2017
886.89
886.89
2,178.32
Total for Ultra-MC&E Services, Inc.
 
 
$2,178.32
$2,178.32
 
Vanish Document Shredding 01/13/2017Bill
36465
02/12/2017
50.00
50.00
50.00
01/24/2017Bill
36550
02/23/2017
40.00
40.00
90.00
02/08/2017Bill
36785
03/10/2017
40.00
40.00
130.00
02/21/2017Bill
36962
03/23/2017
40.00
40.00
170.00





Exhibit G to Amended and Restated Asset Purchase Agreement


3774916.5

--------------------------------------------------------------------------------





02/27/2017Bill
36760
03/29/2017
40.00
40.00
210.00
Total for Vanish Document Shredding
 
 
$210.00
$210.00
 
WMPT Stone Oak, L.P. 01/01/2017Bill
00005079
01/31/2017
329.00
329.00
329.00
Total for WMPT Stone Oak, L.P.
 
 
$329.00
$329.00
 
TOTAL
 
 
$386,865.30
$386,973.53
 





CARLOS R. HAMILTON, III, M.D., P.A.






DATE    TRANSACTION TYPE NUM    DUE DATE    AMOUNT    OPEN BALANCE    BALANCE
Elsevier Health Science
01/17/2017Bill
21681440-1
02/16/2017
216.60
216.60
216.60
Total for Elsevier Health Science
 
 
$216.60
$216.60
 
Guardian 02/14/2017Bill
MAR 2017
03/01/2017
393.45
393.45
393.45
Total for Guardian
 
 
$393.45
$393.45
 
Health Care Service Corporation 01/18/2017Bill
0000713745-COBRA
02/01/2017
4,816.68
4,816.68
4,816.68
02/27/2017Bill
MAR 2017
03/01/2017
6,740.12
6,740.12
11,556.80
Total for Health Care Service Corporation
 
$11,556.80
$11,556.80
 
Lincoln National Life Insurance Company 02/01/2017Bill
 
03/01/2017
869.59
869.59
869.59
Total for Lincoln National Life Insurance Company
 
$869.59
$869.59
 
The Hartford
02/21/2017Bill14064793
03/03/2017
9,161.00
9,161.00
9,161.00
02/24/2017Bill14064793
03/03/2017
916.10
916.10
10,077.10
Total for The Hartford
 
$10,077.10
$10,077.10
 
TOTAL
 
$23,113.54
$23,113.54
 

















































Exhibit G to Amended and Restated Asset Purchase Agreement


3774916.5

--------------------------------------------------------------------------------


































Schedule 1.3(c)


Equipment Indebtedness


1. Combination Loan and Security Agreement (Contract Number 404858-700), dated
October 10, 2013, between Hamilton Physician Services, LLC, as Debtor, and Wells
Fargo, as Secured Party. Note: This agreement is not assignable by Debtor (see
Schedule 2.3).
2. Combination Loan and Security Agreement (Contract Number 404858-701), dated
June 11, 2013, between Hamilton Physician Services, LLC, as Debtor, and Wells
Fargo, as Secured Party. Note: This agreement is not assignable by Debtor (see
Schedule 2.3).





Schedule 1.3(e)


Clinic Leases


1. Lease Agreement, dated February 11, 2016, as amended, between Carlos R.
Hamilton III, M.D., PA and FCB Fort Bend Holdings LLC for property located at
4690 Sweetwater Boulevard, Suite 200 and Suite 160, Sugar Land, Texas, 77479.


2. Sublease, dated December 20, 2012, between Hamilton Physician Services, LLC
and Community Bank of Texas (successor-by-merger of Founders Bank, SSB and Vista
Bank Texas) for property located at 4690 Sweetwater Boulevard, Suite 113, Sugar
Land, Texas, 77479.


3. Office Building Lease Agreement, dated August 7, 2013, between Hamilton
Physician Services, LLC and Star 2012 Development, LP for property located at
23510 Kingsland Boulevard, Suite 100, Katy, Texas 77479.


4. Lease Agreement, dated August 30, 2013, between Hamilton Physician Services,
LLC and 251 Medical Center, LLC for property located at 251 Medical Center
Boulevard, Suites 200 and 210, Webster, Texas 77598.






Exhibit G to Amended and Restated Asset Purchase Agreement


3774916.5

--------------------------------------------------------------------------------





5. Agreement of Lease, dated June 2014, between Hamilton Physician Services, LLC
and Hede FLP for property located at 9323 Pinecroft, Suite 200, Woodlands, Texas
77380.


6. Commercial Lease, dated July 16, 2014, as amended, between Hamilton Physician
Services, LLC and Westbank Development, LLC for property located at 1650 Round
Rock Avenue, Suite 100, Round Rock, Texas 78681.


7. Lease Agreement, dated February 15, 2013, between Hamilton Physician
Services, LLC and Office Grove Kingwood, LP for property located at 19701
Kingwood Drive, Building 1, Suite B, Kingwood, Texas 77339.


8. Lease Agreement, dated May 13, 2015, as amended, between Hamilton Physician
Services, LLC and WMPT Stone Oak, LLP for property located at 19016 Stone Oak
Parkway, San Antonio, Texas 78258. Note: Buyer and Sellers acknowledge and agree
that, in accordance with the First Amendment to Lease Agreement, dated May 13,
2015 (the “First Amendment”), (i) the “Suite 150 Termination Date” has occurred,
(ii) Sellers no longer occupy Suite 150 (as defined in the First Amendment), and
(iii) Buyer is not assuming any obligation or liability with respect to Suite
150.







Schedule 1.3(f)


Other Assumed Liabilities


Seller entered into mediated settlement agreements (the “Agreements”) with two
former Managers of HPS, whereby HPS agreed to indemnify those individuals with
respect to any future liabilities related to their involvement in HPS. The
Agreements were provided to Buyer and NHC. Additional information is available
upon request subject to confidentiality restrictions.





Schedule 1.4


Retained Liabilities


1. Those certain loan documents executed by Hamilton Physician Services, LLC, as
Debtor, and Carlos R. Hamilton III, M.D., as Guarantor, in favor of The Bank of
River Oaks, including that certain Commercial Promissory Note, dated June 15,
2016, and that certain Business Loan Agreement, dated June 15, 2016, and that
certain Commercial Security Agreement, dated June 15, 2016.


2. Those certain loan documents executed by Carlos R. Hamilton, III, M.D., PA,
as Debtor, and Carlos R. Hamilton, III, M.D., as Guarantor, in favor of The Bank
of River Oaks, including that certain Commercial Line of Credit Agreement and
Note, dated June 15, 2016, that certain Business




Exhibit G to Amended and Restated Asset Purchase Agreement


3774916.5

--------------------------------------------------------------------------------





Loan Agreement, dated June 15, 2016, and that certain Commercial Security
Agreement, dated June 15, 2016.


3. Equipment Lease, dated November 2, 2011, between TCF Equipment Finance, Inc.
and Carlos R. Hamilton, III, M.D., P.A.


4. Equipment Lease, dated May 8, 2012, between TCF Equipment Finance, Inc. and
Carlos R. Hamilton, III, M.D., P.A.


5. Lease Agreement, dated May 3, 2012, between Everbank Commercial Finance, Inc.
and Carlos R. Hamilton, III, M.D., P.A.


6. Equipment Finance Agreement, dated January 30, 2013, between Everbank
Commercial Finance, Inc. and Hamilton Physician Services, LLC and Carlos R.
Hamilton, III, M.D., P.A.


7. Equipment Finance Agreement, between Carlos R. Hamilton, III, M.D., P.A. and
Spencer Capital Group, Inc. d/b/a Group Financial Services.


8. Image Management Agreement, dated September 5, 2013, as amended, by and among
Wells Fargo Financial Services, Inc., Dahill, and Carlos R. Hamilton, III, M.D.,
P.A., and ImageCare Maintenance Agreement, dated September 5, 2013, between
Carlos R. Hamilton, III, M.D., P.A. and Dahill.



Schedule 2.3


Conflicts, Consents, etc.


Sellers’ Governing Documents


The execution, delivery and performance of this Agreement requires the consent
of the following persons pursuant to Sellers’ governing documents:


1.
The Restated and Amended Company Agreement of Hamilton Physician Services, LLC
(“HPS”) requires the consent of a supermajority of the Members for the sale of
substantially all of the assets of HPS. Carlos R. Hamilton III, M.D. is the sole
Member and Manager of HPS.



2.
The Texas Business Organizations Code requires the approval of the Directors and
2/3 of the Members for the sale of substantially all of the assets of Carlos R.
Hamilton, III, M.D., PA (the “PA”). Carlos R. Hamilton III, M.D. is the sole
Member and Director of the PA.



Other Required Consents


The execution, delivery and performance of this Agreement expressly requires the
consent of the following persons or entities with respect to the following
agreements:






Exhibit G to Amended and Restated Asset Purchase Agreement


3774916.5

--------------------------------------------------------------------------------





1. Cost per Image Rental Agreement, dated April 25, 2013, between CIT Finance,
LLC and Dahill, on the one hand, and Carlos R. Hamilton, III, M.D., PA, on the
other hand, for:


Model
Serial Number
Date
3635x
BB1566980
4/25/13
6605DN
XL3598539
4/25/13



2. Image Management Agreement, dated September 5, 2013, as amended, by and among
Wells Fargo Financial Services, Inc., Dahill, Carlos R. Hamilton, III, M.D., PA
and ImageCare Maintenance Agreement, dated September 5, 2013, between Carlos R.
Hamilton, III, M.D., PA and Dahill, for:


Model
Serial Number
Date
3635x
LBP263567
9/5/13
3635x
LBP262057
9/5/13
6605DN
XL3600844
9/5/13



3. Dahill 360 Total Print Program agreement, dated December 23, 2013, between
Carlos R. Hamilton, III, M.D., PA and Dahill, for:


Model
Serial Number
Date
6605DN
XL3604843
12/23/13



4. Dahill Print Programs agreement, dated August 4, 2014, between Carlos R.
Hamilton, III, M.D., PA and Dahill, for:


Model
Serial Number
Date
6605DN
XL3612020
8/4/13



5. Amendment to Image Management Agreement, dated October 16, 2014, between
Wells Fargo Financial Services, Inc. and Dahill, on the one hand, and Carlos R.
Hamilton, III, M.D., PA, on the other hand, and Maintenance Agreement, dated
October 16, 2013, between Carlos R. Hamilton, III, M.D., PA and Dahill, for:


Model
Serial Number
Date
7845
MX4361359
10/16/14
7845
MX4357869
10/16/14
4260x
E58587695 (?)
10/16/14



6. Dahill Print Programs agreement, dated October 16, 2014, between Carlos R.
Hamilton, III, M.D., PA and Dahill, for:






Exhibit G to Amended and Restated Asset Purchase Agreement


3774916.5

--------------------------------------------------------------------------------





Model
Serial Number
Date
3615DN
A28199853
10/16/14
3615DN
A28199855
10/16/14
6605DN
XL3614769
10/16/14



7. Dahill Print Programs agreement, dated March 19, 2015, between Carlos R.
Hamilton, III, M.D., PA and Dahill, for:


Model
Serial Number
Date
3615
A2T204144
3/19/15



8. Dahill Print Programs agreement, dated April 21, 2015, between Carlos R.
Hamilton, III, M.D., PA and Dahill, for:


Model
Serial Number
Date
6605DN
XL3619829
4/21/15



9. Dahill Print Programs agreement, dated May 12, 2015, between Carlos R.
Hamilton, III, M.D., PA and Dahill, for:


Model
Serial Number
Date
6605DN
XL3620476
5/12/15



10. Dahill Print Programs agreement, dated July 17, 2015, between Carlos R.
Hamilton, III, M.D., PA and Dahill, for:




Model
Serial Number
Date
3615
A2T381528
7/17/15



11. Dahill Print Programs agreement, dated August 14, 2015, between Carlos R.
Hamilton, III, M.D., PA and Dahill, for:


Model
Serial Number
Date
3615
A2T379496
8/14/15



12. Lease Agreement, dated February 11, 2016, as amended, between Carlos R.
Hamilton III, M.D., PA and FCB Fort Bend Holdings LLC for property located at
4690 Sweetwater Boulevard, Suite 200 and Suite 160, Sugar Land, Texas, 77479.


13. Sublease, dated December 20, 2012, between Hamilton Physician Services, LLC
and Community Bank of Texas (successor-by-merger of Founders Bank, SSB and Vista
Bank Texas) for property located at 4690 Sweetwater Boulevard, Suite 113, Sugar
Land, Texas, 77479.






Exhibit G to Amended and Restated Asset Purchase Agreement


3774916.5

--------------------------------------------------------------------------------





14. Office Building Lease Agreement, dated August 7, 2013, between Hamilton
Physician Services, LLC and Star 2012 Development, LP for property located at
23510 Kingsland Boulevard, Suite 100, Katy, Texas 77479.


15. Lease Agreement, dated August 30, 2013, between Hamilton Physician Services,
LLC and 251 Medical Center, LLC for property located at 251 Medical Center
Boulevard, Suites 200 and 210, Webster, Texas 77598.


16. Agreement of Lease, dated June 2014, between Hamilton Physician Services,
LLC and Hede FLP for property located at 9323 Pinecroft, Suite 200, Woodlands,
Texas 77380.


17. Commercial Lease, dated July 16, 2014, as amended, between Hamilton
Physician Services, LLC and Westbank Development, LLC for property located at
1650 Round Rock Avenue, Suite 100, Round Rock, Texas 78681.


18. Sublease Agreement, dated March 1, 2016, between Hamilton Physician
Services, LLC and Health Connections, P.C. d/b/a Lymphwell P.C. for a portion of
the property located at 1650 Round Rock Avenue, Suite 100, Round Rock, Texas
78681.


19. Lease Agreement, dated February 15, 2013, between Hamilton Physician
Services, LLC and Office Grove Kingwood, LP for property located at 19701
Kingwood Drive, Building 1, Suite B, Kingwood, Texas 77339.


20. Lease Agreement, dated May 13, 2015, as amended, between Hamilton Physician
Services, LLC and WMPT Stone Oak, LLP for property located at 19016 Stone Oak
Parkway, San Antonio, Texas 78258. Note: Buyer and Sellers acknowledge and agree
that, in accordance with the First Amendment to Lease Agreement, dated May 13,
2015 (the “First Amendment”), (i) the “Suite 150 Termination Date” has occurred,
(ii) Sellers no longer occupy Suite 150 (as defined in the First Amendment), and
(iii) Buyer is not assuming any obligation or liability with respect to Suite
150.


21. Software License (C-Arm) between Siemens Medical Solutions USA, Inc. and
Hamilton Vein Center (“Purchaser”). In addition, the agreement requires the
Purchaser to give Siemens a right of first refusal if Purchaser sells the
equipment covered by the agreement.


22. Luxel+ and Ring Dosimetry Service Order Form and Dosimetry Service Terms and
Conditions, dated August 22, 2016, between Hamilton Vein Center and Landauer,
Inc.


23. Those certain loan documents executed by Hamilton Physician Services, LLC,
as Debtor, and Carlos R. Hamilton III, M.D., as Guarantor, in favor of The Bank
of River Oaks, including that certain Commercial Promissory Note, dated June 15,
2016, and that certain Business Loan Agreement, dated June 15, 2016, and that
certain Commercial Security Agreement, dated June 15, 2016.*
24. Those certain loan documents executed by Carlos R. Hamilton, III, M.D., PA,
as Debtor, and Carlos R. Hamilton, III, M.D., as Guarantor, in favor of The Bank
of River Oaks, including that certain Commercial Line of Credit Agreement and
Note, dated June 15, 2016, that certain Business




Exhibit G to Amended and Restated Asset Purchase Agreement


3774916.5

--------------------------------------------------------------------------------





Loan Agreement, dated June 15, 2016, and that certain Commercial Security
Agreement, dated June 15, 2016.*
25. Services Agreement, dated August 1, 2012, between Love Advertising, Inc. and
Hamilton Vein Center.


26. Master Services Agreement between AthenaHealth, Inc. and Carlos R. Hamilton,
III, M.D., PA (the “Client”) (the Client may assign the agreement with no less
than 90 days prior written notice as part of a sale of substantially all of its
assets, provided that the Client and the assignee shall remain liable for any
unperformed obligations under the agreement arising prior to the effective date
of such transaction).


27. Master Services Agreement, dated December 15, 2014, General Terms and
Conditions (available online) and Specific Attachment Ethernet Dedicated
Internet Services Terms and Conditions, between Comcast Cable Communications
Management, LLC and Hamilton Vein Center.


28. Customer Technology Systems Agreement, Customer Technology Systems License
Agreement and Rebate Agreement, dated June 15, 2016, and Terms of Sale
(available online), between McKesson Medical-Surgical Minnesota Supply Inc. and
Hamilton Physician Services, LLC.


29. Software License, Support and Warranty, dated December 1, 2013, between
Smaart Medical Systems, Inc. and Hamilton Vein Center.


30. Master Service Agreement and Customer Sales Order, dated June 8, 2015, and
Terms of Service (available online), between Vonage Business, Inc. and Hamilton
Vein.


31. Provider Agreement, dated March 30, 2016, between Aetna Health, Inc. and
Carlos R. Hamilton, III, M.D., PA.**


32. Specialist Physician Agreement, dated October 1, 2010, between Aetna Health,
Inc. and Carlos R. Hamilton, III, M.D., PA.**


33. Physician Participation Agreement, dated May 10, 2010, between Health Value
Management, Inc. d/b/a ChoiceCare Network and Carlos R. Hamilton, III, M.D., PA
(the “Physician”) (the assignment by Physician of the agreement shall require
notice to and the written consent of ChoiceCare. Any attempt by Physician to
assign the agreement without complying with such terms shall be void and of no
effect, and ChoiceCare, at its option, may elect to terminate the agreement upon
30 days written notice to Physician without any further liability or obligation
to Physician).**


34. Provider Group Services Agreement, dated June 30, 2010, between Cigna
HealthCare of Texas, Inc. and Carlos R. Hamilton, III, M.D., PA.**


35. Physician Participation Agreement, dated May 10, 2010, between Humana Health
Plan of Texas, Inc. and Carlos R. Hamilton, III, M.D., PA (the “Physician”) (the
assignment by Physician of the agreement shall require notice to and the written
consent of Humana. Any attempt by Physician to assign the agreement without
complying with such terms shall be void and of no effect, and Humana,




Exhibit G to Amended and Restated Asset Purchase Agreement


3774916.5

--------------------------------------------------------------------------------





at its option, may elect to terminate the agreement upon 30 days written notice
to Physician without any further liability or obligation to Physician).**


36. Provider Services Agreement, dated June 1, 2012, between Molina Healthcare
of Texas, Inc. and Carlos R. Hamilton, III, M.D., PA.**


37. MPI Participating Professional Group Agreement between Multiplan, Inc. and
Carlos R. Hamilton, III, M.D., PA.**


38. Participating Group Provider Agreement, dated October 1, 2015, between Scott
and White Health Plan and Carlos R. Hamilton, III, M.D., PA.**


39. Physician Agreement, dated January 15, 2014, between Aetna Health, Inc. and
Arnold J. Valenson, M.D.**


40. Participating Provider Agreement, dated December 1, 2013, between
HealthSmart Inter Plan Health Group and Emerald Health Network and Arnold J.
Valenson, M.D.**


41. Agreement and General Terms and Conditions, dated June 1, 2012, between
Coventry Health Care, Inc. and Carlos R. Hamilton, III, M.D.**


42. Medical Group Contract between United Healthcare and Carlos R. Hamilton,
III, M.D. (the “Provider”) (if Provider transfers some or all of its assets to
another entity, Provider must first request that United approve the assignment,
and the other entity must agree to assume the agreement).**


43. Provider Agreement, dated July 18, 2016, between Aetna Health, Inc. and
Katie Beaudoin, P.A.**


44. Provider Agreement, dated November 14, 2016, between Aetna Health, Inc. and
Meagan Ong, P.A.**


45. Provider Agreement, dated September 14, 2016, between Aetna Health, Inc. and
Sarah Applegate, PA-C.**


46. Provider Agreement, dated June 29, 2016, between Aetna Health, Inc. and
Shauna Gordon, PA-C.**


47. Provider Agreement, dated June 29, 2016, between Aetna Health, Inc. and Tina
Elackatt, P.A.**


48. Participating Provider Agreement, dated October 27, 2014, between Amerigroup
Texas, Inc. and Carlos R. Hamilton, III, M.D., P.A.**


49. Equipment Lease, dated November 2, 2011, between TCF Equipment Finance, Inc.
and Carlos R. Hamilton, III, M.D., P.A.*






Exhibit G to Amended and Restated Asset Purchase Agreement


3774916.5

--------------------------------------------------------------------------------





50. Equipment Lease, dated May 8, 2012, between TCF Equipment Finance, Inc. and
Carlos R. Hamilton, III, M.D., P.A.*


51. Participating Provider Agreement, dated November 23, 2013 between Universal
American Corp. and Carlos R. Hamilton, III, M.D., P.A.**


Other Conflicts


1. That certain Combination Loan and Security Agreement (Contract Number
404858-700), dated October 10, 2013, between Hamilton Physician Services, LLC,
as Debtor, and Wells Fargo, as Secured Party, is not assignable by Debtor.


2. That certain Combination Loan and Security Agreement (Contract Number
404858-701), dated June 11, 2013, between Hamilton Physician Services, LLC, as
Debtor, and Wells Fargo, as Secured Party, is not assignable by Debtor.


3. Under the loan documents executed by Hamilton Physician Services, LLC, as
Debtor, and Carlos R. Hamilton III, M.D., as Guarantor, in favor of The Bank of
River Oaks, including that certain Commercial Promissory Note, dated June 15,
2016, and that certain Business Loan Agreement, dated June 15, 2016, and that
certain Commercial Security Agreement, dated June 15, 2016, the sale of the
Debtor’s business or the Collateral constitutes an event of default.*


4. Under the loan documents executed by Carlos R. Hamilton, III, M.D., PA, as
Debtor, and Carlos R. Hamilton, III, M.D., as Guarantor, in favor of The Bank of
River Oaks, including that certain Commercial Line of Credit Agreement and Note,
dated June 15, 2016, that certain Business Loan Agreement, dated June 15, 2016,
and that certain Commercial Security Agreement, dated June 15, 2016, the sale of
the Debtor’s business or the Collateral constitutes an event of default.*


5. That certain Services Agreement, dated October 29, 2015, between Hamilton
Vein Center (“Customer”) and Excel Medical Waste Disposal, is not expressly
assignable by Customer.


6. Under that certain Software as a Subscription Agreement, dated October 18,
2016, between Clinect Healthcare, Inc. and Carlos R. Hamilton, III, M.D., PA
(the “PA”), the PA may not sublicense, assign or otherwise transfer the PA’s
right to access or use the Licensed Materials (as defined therein). Further,
Clinect may terminate the agreement if the PA attempts to assign without
Clinect’s written permission.


7. Under that certain Master Services Agreement, dated December 15, 2014,
General Terms and Conditions (available online) and Specific Attachment Ethernet
Dedicated Internet Services Terms and Conditions, between Comcast Cable
Communications Management, LLC and Hamilton Vein Center (the “Customer”), the
Customer may not sell, resell, sublease, assign, license, sublicense, share,
provide, or otherwise utilize in conjunction with a third party (including
without limitation in any joint venture or as part of any outsourcing activity)
the Services (as defined therein) or any component thereof.






Exhibit G to Amended and Restated Asset Purchase Agreement


3774916.5

--------------------------------------------------------------------------------





8. Under that certain Provider Agreement, dated March 30, 2016, between Aetna
Health, Inc. and Carlos R. Hamilton, III, M.D., PA. (“Provider”), a change in
control of Provider to an entity not acceptable to Aetna shall result in the
immediate termination or suspension of the agreement by Aetna, upon notice to
Provider, at Aetna’s discretion at any time.**


9. Under that certain Specialist Physician Agreement, dated October 1, 2010,
between Aetna Health, Inc. and Carlos R. Hamilton, III, M.D., PA. (the
“Provider”), the agreement relates solely to the provision of Physician Services
(as defined therein) by Provider and does not apply to any other organization
which succeeds to Provider’s assets, by merger, acquisition or otherwise, or is
an affiliate of Provider. Further, a change in control of Provider to an entity
not acceptable to Aetna shall result in the immediate termination or suspension
of the agreement by Aetna, upon notice to Provider, at Aetna discretion at any
time.**


10. Under that certain Physician Contract, dated September 16, 2010, between
United Healthcare and Carlos R. Hamilton, III, M.D. (the “Physician”), the
Physician is not given any express right to assignment (however, United has the
right to assign the agreement to any affiliate of United).**


11. Under that certain Provider Agreement, dated July 18, 2016, between Aetna
Health, Inc. and Katie Beaudoin, P.A. (the “Provider”), a change in control of
Provider to an entity not acceptable to Aetna shall result in the immediate
termination or suspension of the agreement by Aetna, upon notice to Provider, at
Aetna discretion at any time.**


12. Under that certain Provider Agreement, dated November 14, 2016, between
Aetna Health, Inc. and Meagan Ong, P.A. (the “Provider”), a change in control of
Provider to an entity not acceptable to Aetna shall result in the immediate
termination or suspension of the agreement by Aetna, upon notice to Provider, at
Aetna discretion at any time.**


13. Under that certain Provider Agreement, dated September 14, 2016, between
Aetna Health, Inc. and Sarah Applegate, PA-C (the “Provider”), a change in
control of Provider to an entity not acceptable to Aetna shall result in the
immediate termination or suspension of the agreement by Aetna, upon notice to
Provider, at Aetna discretion at any time.**


14. Under that certain Provider Agreement, dated June 29, 2016, between Aetna
Health, Inc. and Shauna Gordon, PA-C (the “Provider”), a change in control of
Provider to an entity not acceptable to Aetna shall result in the immediate
termination or suspension of the agreement by Aetna, upon notice to Provider, at
Aetna discretion at any time.**


15. Under that certain Provider Agreement, dated June 29, 2016, between Aetna
Health, Inc. and Tina Elackatt, P.A (the “Provider”), a change in control of
Provider to an entity not acceptable to Aetna shall result in the immediate
termination or suspension of the agreement by Aetna, upon notice to Provider, at
Aetna discretion at any time.**


16. That certain Lease Agreement, dated May 3, 2012, between Everbank Commercial
Finance, Inc. and Carlos R. Hamilton, III, M.D., P.A. (“Lessee”) is not
assignable by Lessee.*






Exhibit G to Amended and Restated Asset Purchase Agreement


3774916.5

--------------------------------------------------------------------------------





17. That certain Equipment Finance Agreement, dated January 30, 2013, between
Everbank Commercial Finance, Inc. and Hamilton Physician Services, LLC and
Carlos R. Hamilton, III, M.D., P.A. (collectively, “Lessee”) is not assignable
by Lessee.*


18. That certain Equipment Finance Agreement, between Carlos R. Hamilton, III,
M.D., P.A. (“Customer”) and Spencer Capital Group, Inc. d/b/a Group Financial
Services is not assignable by Customer.*










* For purposes of completeness, this Schedule 2.3 includes the loan documents
executed in favor of The Bank of River Oaks, notwithstanding that Buyer will not
assume the debt evidenced by such documents.


** For purposes of completeness, this Schedule 2.3 includes applicable
commercial payor agreements to which Sellers, or the providers affiliated with
Sellers, are a party, notwithstanding that Buyer will not assume any managed
care agreements of Sellers.



Schedule 2.4


Title, Sufficiency and Condition of Assets


Leased or Licensed Purchased Assets


1. The equipment that is the subject of that certain Equipment Finance
Agreement, dated January 30, 2013, between EverBank Commercial Finance, Inc. and
Carlos R. Hamilton, III, M.D., P.A.


2. The equipment that is the subject of that certain Lease Agreement, dated May
3, 2012, between EverBank Commercial Finance, Inc. and Hamilton Physician
Services, LLC and Carlos R. Hamilton, III, M.D., P.A.


3. The equipment that is the subject of that certain Equipment Lease, dated
November 2, 2011, between TCF Equipment Finance, Inc. and Carlos R. Hamilton,
III, M.D., P.A.


4. The equipment that is the subject of that certain Equipment Lease, dated May
8, 2012, between TCF Equipment Finance, Inc. and Carlos R. Hamilton, III, M.D.,
P.A.


5. The equipment that is the subject of that certain Equipment Finance
Agreement, between Carlos R. Hamilton, III, M.D., P.A. and Spencer Capital
Group, Inc. d/b/a Group Financial Services.


6. The equipment that is the subject of that certain Image Management Agreement,
dated September 5, 2013, as amended, by and among Wells Fargo Financial
Services, Inc., Dahill, and Carlos R. Hamilton, III, M.D., P.A., and that
certain ImageCare Maintenance Agreement, dated September 5, 2013, between Carlos
R. Hamilton, III, M.D., P.A. and Dahill.








Exhibit G to Amended and Restated Asset Purchase Agreement


3774916.5

--------------------------------------------------------------------------------





Permitted Encumbrances


1. UCC-1 Financing Statement, Filing Number 13-0019055135, filed on June 14,
2013, with Hamilton Physician Services, LLC as Debtor, and Wells Fargo Equipment
Finance, Inc. as Secured Party.


2. UCC-1 Financing Statement, Filing Number 13-0032815730, filed on October 15,
2013, with Hamilton Physician Services, LLC as Debtor, and Wells Fargo Equipment
Finance, Inc. as Secured Party.



Schedule 2.5


Financial Statements


Deviations from Cash Basis/Standard Accounting Principles


None


Material Adverse Change


Carlos R. Hamilton, III, M.D., P.A. is in the process of refunding certain
amounts to patients and is conducting an internal review of billing and coding
practices related to other payors to determine if there are payments that may
have been improperly received, as reflected in 2015 and 2016 Balance Sheets and
Profit & Loss Statements.



Schedule 2.7


Permits





Schedule 2.9


Excluded IP Assets


None



Schedule 2.10(b)


Health Care Professional Agreements


1. Mid-level Provider Employment Agreement, dated October 14, 2016, between
Carlos R. Hamilton, III, M.D., P.A. and Natalie Bernard, NP.


2. Physician Employment Agreement, dated March 3, 2016, between Carlos R.
Hamilton, III, M.D., P.A. and Sheri Macrino, M.D.


3. Letter Employment Agreement, dated January 20, 2015, between Carlos R.
Hamilton, III, M.D., P.A. and Justin Smith, M.D.




Exhibit G to Amended and Restated Asset Purchase Agreement


3774916.5

--------------------------------------------------------------------------------







4. Letter Employment Agreement, dated April 26, 2013, between Carlos R.
Hamilton, III, M.D., P.A. and A.J. Valenson, M.D.







Schedule 2.10(c)


Related Party Agreements


1. That certain Office Building Lease Agreement, dated August 7, 2013, between
Star 2012 Development, LP, as “Landlord”, and Hamilton Physician Services, LLC,
as “Tenant”, is indirectly an agreement between Hamilton Physician Services, LLC
and Carlos R. Hamilton, III, M.D. (“Dr. Hamilton”). Dr. Hamilton is a member of
Star 6 Ventures, LLC (“Star 6”), and Star owns a limited partnership interest in
Star 2012 Development, LP.



Schedule 2.10(d)


Lease Payments


None



Schedule 2.11


Sellers’ Legal Proceedings




Sellers entered into mediated settlement agreements (the “Agreements”) with two
former Managers of HPS, whereby HPS agreed to indemnify those individuals with
respect to any future liabilities related to their involvement in HPS. The
Agreements were provided to Buyer and NHC. Additional information is available
upon request subject to confidentiality restrictions.



3710223.1
Schedule 2.12(a)
NPIs/Provider Numbers






Exhibit G to Amended and Restated Asset Purchase Agreement


3774916.5

--------------------------------------------------------------------------------





npisnumbersimage2a01.jpg [npisnumbersimage2a01.jpg]



Schedule 2.12(b)


Billing and Coding Practices


1. During an internal review of billing and coding practices, Carlos R.
Hamilton, III, M.D., P.A. noted instances of unintentional billing errors and
payments from Medicare and Medicaid that may have been improperly received. All
identified amounts due to Medicare and Medicaid and their secondary payors have
been refunded voluntarily.


2. Carlos R. Hamilton, III, M.D., P.A. is in the process of refunding certain
amounts to patients.


3. Carlos R. Hamilton, III, M.D., P.A. is conducting an internal review of
billing and coding practices related to other payors to determine if there are
payments that may have been improperly received.



Schedule 2.14
Clinical Staff Matters


List Clinical Staff include Credentials and Medical Specialty (MD, PA, RNP)


HAMILTON, CARLOS R - MD - BOARD CERTIFIED, VASCULAR AND INTERVENTIONAL RADIOLOGY




Exhibit G to Amended and Restated Asset Purchase Agreement


3774916.5

--------------------------------------------------------------------------------





MACRINO, SHERI - MD - - BOARD CERTIFIED, DIAGNOSTIC RADIOLOGY; FELLOWSHIP IN
VASCULARY AND INTERVENTIONAL RADIOLOGY
SMITH, JUSTIN G- MD - BOARD CERTIFIED, DIAGNOSTIC RADIOLOGY
VALENSON, ARNOLD J- MD - BOARD CERTIFIED, DIAGNOSTIC RADIOLOGY; FELLOWSHIP IN
VASCULARY AND INTERVENTIONAL RADIOLOGY
BINGHAM, BRIGID - MD (July 2017)


APPLEGATE, SARAH - PA-C
BERNARD, NATALIE    - FNP-C
ELACKATT, TINA - PA-C
GIBERGA, KIM - FNP-C
GILBERT, CHRISTINE - PA-C
GORDON, SHAUNA - PA-C
ONG, MEAGAN - PA-C
GRIZZLE, HEATHER - RPA


List of Clinical Staff that Have Resigned or Been Terminated Since 1/2014
DI IORIO, MICHAEL - MD
FOX, WILLIAM C - MD
FRANCIOSA, STEFAN V - MD
HARDEE, ERIC - MD
RADHAKRISHNAN, JAY K - MD
REINCKE, TONIE -MD
RAZA - SYED    - MD (Contractor)


ASERON, LAUREN - PA-C
BEAUDOIN, KATIE - PA-C
CLARK, JENNIFER - PA-C
DAVIS, LAURA - PA-C
ENGEL, JENNIFER L - PA-C
JOHNSON, MELANIE - PA-C
KRAMER, RACHEL - PA-C
MERCADO, ELLEN - PA-C
PATEL, TINABEN - PA-C
SALAZAR, CRISTINA - PA-C




Exhibit G to Amended and Restated Asset Purchase Agreement


3774916.5

--------------------------------------------------------------------------------





SANFORD, KATHY E - PA-C
YTURRI, LEAH - PA-C
LEMERY, KRISTIN M - RA
GORDON, LAURA - RNP


Clinical Staff Pending or Threatened Claims
NONE


Material Adverse Actions Taken against Clinical Staff
NONE



Schedule 3.1(b)


Buyer Consents


None.



Schedule 4.5


Transferred Employees


Employees and PTO as of Closing


Payroll Name
PTO Balance
Abraham, Elizabeth
49.89
Aguilar, Jannete
4.81
Alvarado, Joanne
119.66
Alvarado, Julianna M
13.52
Arrambide, Yvette
15.63
Artis, Tomika
47.67
Avila, Andres
69.30
Bailey, Chantia
35.20
Battaglia, Vanessa
(13.52)
Behr, David M
87.56
Bewick, Brittani Nichelle
29.85
Brice, Berrica
54.23
Cardona, Mariana
101.55
Carpenter, Erin
82.49
Choudhry, Naina
2.43
Cruz, Tiffany
(4.74)
Curl, Julia
74.51





Exhibit G to Amended and Restated Asset Purchase Agreement


3774916.5

--------------------------------------------------------------------------------





Davie, Paula
35.62
Davis, Sara
19.94
Dunlap, Stefanie
24.06
Farah, Larissa
30.50
Flores, Casandra S
17.43
Flores, Miriam
(7.39)
Franklin, Nisha Mehra
0.00
Fraser, Tiffany
11.72
Garcia, Diana G
18.53
Garza, Irma
111.69
Gomez, Ibeth
40.83
Gonzales, Emily E
219.78
Gray, Takia
30.85
Grossman, Micah
358.30
Gutierrez, Samantha
12.67
Hayden, Taissa
16.92
Holmes, Tawanna L
103.12
Hull, Ann Thi
(6.11)
Humphrey, Heather
56.06
Janjua, Hilla Amanullah
36.48
Jenkins, Kyle
16.40
Johnson, Christopher E
143.83
Jones, Stephanie B
8.01
Kelly, Kellie
29.13
King, Shantell
18.26
Ledbetter, Heather
65.14
Lopez Montalvo, Sylvia
(9.50)
Martinez, Ivanna Juliet
38.12
Matagarza, Kristen
12.06
Matamoras, Vanessa
23.26
Matthews, Jennifer M
41.03
May, Barbara L
(5.55)
Merhi, Litiana
10.94
Minamyer, Jamie
16.50
Montes, Anna Marie
.42
Moore, Pamela P
143.76
Morales, Kenya
52.95
Morales, Michelle
46.73
Moreno, Erika
69.41
Nguyen, Huy
113.95
Ortiz, Jeannie
74.09
Oyesile, Camellia C.
2.65
Pacamara, Maricris R
90.65
Parker, Erin
27.79
Parson, Daniel
16.58
Perez-Uddin, Kimberly A
108.80





Exhibit G to Amended and Restated Asset Purchase Agreement


3774916.5

--------------------------------------------------------------------------------





Pitre, Stephanie
33.63
Quinlan, Brianna
28.96
Reed, Josh
252.97
Reyna, Belinda
3.90
Riley, Katie
(2.04)
Romero, Kimberly
14.99
Ryals, James
4.07
Sajid, Annum
0.00
Saleem, Ameena
53.30
Shadmehr, Maria
(5.35)
Swearengin, Rebecca
69.50
Tran, Karen
69.87
Valdez, Cristina
21.39
Velez, Juan Pablo
66.06
Walle, Amanda
6.15
Ward, English
19.58
Applegate, Sarah G
123.60
Bernard, Natalie
38.97
Elackatt, Tina T
49.58
Giberga, Kimberly
98.42
Gilbert, Christine L
85.58
Gordon, Shauna
56.52
Grizzle, Heather R
175.58
Macrino, Sheri
37.92
Ong, Meagan
150.64
Smith, Justin
63.00
Valenson, Arnold J
182.89




Schedule 4.6
Exceptions to Non-Compete
Nothing contained in the Agreement shall be interpreted to prohibit Sellers or
Owner from engaging in, at any time during the Restricted Period or thereafter,
the following activities so long as such activities do not interfere with the
obligations of Owner under the Physician Employment & Medical Director
Agreement:
1.    Any advisory, management, consulting, medical directorship, or teaching
role (including instruction in surgical technique requiring participation in
procedures, and consulting on clinical decision making but not to include
routine patient care), and/or financial investment in prostate businesses
whether through the Laser Prostate Centers of America, LLC, Texas LPCA, PLLC
(collectively “LPCA”) or another entity owned or operated by an owner of LPCA.
With respect to the Physician Employment & Medical Director Agreement, in
addition to the above activities, the diagnosis and treatment of prostate
disease or dysfunction whether through LPCA or another entity owned or operated
by an owner of LPCA shall be excluded from the non-compete.
2.    Any business venture involving uterine fibroid embolizations.




Exhibit G to Amended and Restated Asset Purchase Agreement


3774916.5

--------------------------------------------------------------------------------





3.    Any business venture involving limb salvage.
4. Any consulting arrangement with Houston Health Ventures related to early
stage medical device development.
5.    Any financial investment in, Venclose, Inc. or any affiliate of Venclose,
Inc.


Nothing contained in the Agreement shall be interpreted to prohibit Sellers or
Owner from soliciting, employing or otherwise engaging, at any time during the
Restricted Period or thereafter, the following Transferred Employees:
1.
Meagan Ong (PA)

2.
Nisha Franklin (Marketing)







Exhibit G to Amended and Restated Asset Purchase Agreement


3774916.5